Exhibit 10.1

Execution Copy

 

 

 

 

CREDIT AGREEMENT

dated as of March 23, 2012

by and among

BLACK BOX CORPORATION,

as Borrower,

THE GUARANTORS PARTIES HERETO FROM TIME TO TIME,

THE LENDERS PARTIES HERETO FROM TIME TO TIME

and

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent,

RBS CITIZENS, N.A.,

as Lead Arranger and Book Runner,

PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agents,

BMO HARRIS FINANCING, INC.,

as Documentation Agent.

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I DEFINITIONS; CONSTRUCTION

   1

1.01.

  Certain Definitions    1

1.02.

  Construction    22

1.03.

  Accounting Principles    23

ARTICLE II REVOLVING CREDIT

   24

2.01.

  Revolving Credit Loans    24

2.02.

  Commitment Fee; Other Fees    26

2.03.

  Making of Loans    27

2.04.

  Interest Rates    27

2.05.

  Conversion or Renewal of Interest Rate Options    30

2.06.

  Prepayments Generally    31

2.07.

  Optional Prepayments    32

2.08.

  Interest Payment Dates    32

2.09.

  Pro Rata Treatment; Payments Generally; Interest on Overdue Amounts    32

2.10.

  Increased Costs    33

2.11.

  Taxes    34

2.12.

  Funding; Mitigation Obligations    38

2.13.

  Swingline Loans    40

2.14.

  Interest on and Payment of Swingline Loans; Other Matters    42

2.15.

  Cash Collateral    43

2.16.

  Defaulting Lenders    44

2.17.

  Agent’s Clawback    47

ARTICLE III LETTERS OF CREDIT

   48

3.01.

  Letters of Credit    48

3.02.

  Letter of Credit Fees    49

3.03.

  Procedure for Issuance of Letters of Credit    49

3.04.

  Participating Interests    50

3.05.

  Drawings and Reimbursements    51

3.06.

  Obligations Absolute    52

3.07.

  Letter of Credit Application    52

 

i



--------------------------------------------------------------------------------

3.08.

  Cash Collateral for Letters of Credit    53

3.09.

  Additional Provisions Regarding Letters of Credit    54

3.10.

  Certain Provisions Relating To the Issuing Banks    55

3.11.

  Multicurrency Payments    56

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   57

4.01.

  Corporate Status    57

4.02.

  Corporate Power and Authorization    57

4.03.

  Execution and Binding Effect    57

4.04.

  Governmental Approvals and Filings    58

4.05.

  Absence of Conflicts    58

4.06.

  Financial Statements; Projections    58

4.07.

  Absence of Undisclosed Liabilities    59

4.08.

  Absence of Material Adverse Changes    59

4.09.

  Regulatory Status    59

4.10.

  Margin Regulations    59

4.11.

  Subsidiaries    60

4.12.

  Subsidiary Shares    60

4.13.

  Partnerships, etc    60

4.14.

  Litigation    60

4.15.

  Absence of Events of Default    60

4.16.

  Absence of Other Conflicts    60

4.17.

  Insurance    61

4.18.

  Title to Property    61

4.19.

  Intellectual Property    61

4.20.

  Taxes    61

4.21.

  Employee Benefits    61

4.22.

  Environmental Matters    62

4.23.

  Permits and Other Operating Rights    62

4.24.

  Solvency    63

4.25.

  Anti-Terrorism Laws    63

ARTICLE V CONDITIONS OF LENDING

   64

5.01.

  Conditions to Making Initial Loans and Issuance of Initial Letter of Credit   
64

5.02.

  Conditions to All Loans    65

 

ii



--------------------------------------------------------------------------------

ARTICLE VI AFFIRMATIVE COVENANTS

   66

6.01.

  Basic Reporting Requirements    66

6.02.

  Insurance    70

6.03.

  Payment of Taxes and Other Potential Charges and Priority Claims    70

6.04.

  Preservation of Corporate Status    71

6.05.

  Governmental Approvals and Filings    71

6.06.

  Maintenance of Properties    71

6.07.

  Avoidance of Other Conflicts    71

6.08.

  Financial Accounting Practices    72

6.09.

  Use of Proceeds    72

6.10.

  Continuation of or Change in Business    72

6.11.

  Consolidated Tax Return    72

6.12.

  Fiscal Year    73

6.13.

  Additional Guarantors    73

ARTICLE VII NEGATIVE COVENANTS

   73

7.01.

  Anti-Terrorism Laws    73

7.02.

  Leverage    73

7.03.

  Interest Coverage    73

7.04.

  Limitations or Other Restrictions on Dividends by Subsidiaries    73

7.05.

  Liens    74

7.06.

  Indebtedness    75

7.07.

  Guarantees, Indemnities of the Borrower, etc    76

7.08.

  Loans, Advances and Investments    76

7.09.

  Dividends and Related Distributions    77

7.10.

  Sale-Leasebacks    77

7.11.

  Mergers, Acquisitions, etc    78

7.12.

  Dispositions of Properties    78

7.13.

  Dealings with Affiliates    79

7.14.

  Capital Expenditures    79

7.15.

  Limitation on Other Restrictions on Liens    79

ARTICLE VIII DEFAULTS

   80

8.01.

  Events of Default    80

8.02.

  Consequences of an Event of Default    82

 

iii



--------------------------------------------------------------------------------

ARTICLE IX THE AGENT

   83

9.01.

  Appointment and Authority    83

9.02.

  Rights as a Lender    83

9.03.

  Exculpatory Provisions    83

9.04.

  Reliance by Agent    84

9.05.

  Delegation of Duties    84

9.06.

  Resignation of Agent    85

9.07.

  Non Reliance on Agent and Other Lenders    86

9.08.

  No Other Duties, etc    86

9.09.

  Guaranty Matters    86

ARTICLE X MISCELLANEOUS

   86

10.01.

  Holidays    86

10.02.

  Records    86

10.03.

  Amendments and Waivers    86

10.04.

  No Implied Waiver; Cumulative Remedies    88

10.05.

  Notices; Effectiveness; Electronic Communication    88

10.06.

  Expenses; Indemnity; Damage Wavier    90

10.07.

  Severability    92

10.08.

  Prior Understandings    92

10.09.

  Duration; Survival    92

10.10.

  Counterparts    92

10.11.

  Limitation on Payments    92

10.12.

  Set-Off    93

10.13.

  Sharing of Payments by Lenders    93

10.14.

  Successors and Assigns; Participation; Assignments    94

10.15.

  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial; Limitation of
Liability    98

10.16

  Termination of Existing Revolving Credit Facilities    100

10.17

  Confidentiality    100

 

iv



--------------------------------------------------------------------------------

ANNEX A   Pricing Grid ANNEX B   Commitment Schedule ANNEX C   Domestic
Subsidiaries EXHIBIT A   Form of Revolving Credit Note EXHIBIT A-1   Form of
Swingline Note EXHIBIT B   Form of Standby Letter of Credit Application EXHIBIT
C   Form of Documentary Letter of Credit Application EXHIBIT D   Form of
Subsidiary Guaranty EXHIBIT E   Form of Quarterly Compliance Certificate EXHIBIT
F   Subordination Terms EXHIBIT G   Form of Assignment and Assumption (with
Schedules thereto) EXHIBIT H   Forms of U.S. Tax Compliance Certificates EXHIBIT
I   Form of Acquisition Disclosure Certificate Schedule 3.01   Outstanding
Letters of Credit Schedule 4.01   Loan Parties and Subsidiaries Schedule 4.05  
Certain Conflicts Schedule 4.07   Certain Liabilities Schedule 4.11   Capital of
Subsidiaries Schedule 4.14   Litigation Schedule 4.20   Taxes Schedule 4.21  
Employee Benefits Schedule 4.22(d)   Environmental Cleanup Sites Schedule 7.05  
Certain Liens Schedule 7.06   Certain Indebtedness

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of March 23, 2012, by and
among BLACK BOX CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors parties hereto from time to time, the Lenders parties hereto from
time to time and CITIZENS BANK OF PENNSYLVANIA, a banking association organized
and existing under the laws of the Commonwealth of Pennsylvania, as
administrative agent for the Lenders parties hereunder (in such capacity,
together with the successors in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders provide to the Borrower a
revolving credit facility in an amount of up to $400,000,000, the proceeds of
which are to be used to refinance existing indebtedness, for working capital,
capital expenditures, and other lawful corporate purposes of the Borrower,
including acquisitions permitted by the terms of this Agreement, and to provide
for the issuance of Letters of Credit for the account of the Borrower and its
Subsidiaries; and

WHEREAS, the Lenders have agreed to extend credit to the Borrower on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

1.01.    Certain Definitions. In addition to other words and terms defined
elsewhere in this Agreement, as used herein the following words and terms shall
have the following meanings, respectively, unless the context hereof otherwise
clearly requires:

“Acquisition” shall mean the acquisition of a Person or any portion of its
assets, whether by acquisition of the assets of such Person or of the ownership
interests of such Person, or otherwise.

“Administrative Questionnaire” means, with respect to each Lender, a
questionnaire in the form prepared by the Agent and submitted by such Lender to
the Agent (with a copy for the Borrower), duly completed by such Lender.

“Affected Lender” shall have the meaning set forth in Section 2.04(e) hereof.

“Affiliate” of a Person (the “Specified Person”) shall mean any Person which
directly or indirectly controls, or is controlled by, or is under common control
with, the Specified Person. For purposes of the preceding sentence, “control” of
a Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies

 

1



--------------------------------------------------------------------------------

of such Person, whether through the ownership of voting securities, by contract
or otherwise. In addition to, and notwithstanding the generality of, the
foregoing two sentences, each Person in which a Loan Party or a Subsidiary of a
Loan Party has made a Joint Venture Investment shall be deemed, solely for
purposes of Section 7.13, to be an Affiliate of such Loan Party or Subsidiary,
as the case may be.

“Agent Fee Letter” shall mean the Agent Fee Letter, dated as of December 2,
2011, between the Borrower and Agent, as the same may from time to time be
amended, restated or otherwise modified.

“Aggregate Commitment” shall mean the aggregate amount of the Revolving Credit
Commitments of all of the Lenders.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the Trading with the Enemies
Act (50 U.S.C. §1 et seq.), the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control and any enabling
legislation or executive order relating thereto (as any of the foregoing Laws
may from time to time be amended, renewed, extended, or replaced).

“Applicable Base Rate Margin” shall have the meaning set forth in
Section 2.04(b) hereof.

“Applicable Lending Office” shall mean, with respect to any Lender (a) in the
case of the Base Rate Portion of its Loans, its Domestic Funding Office and
(b) in the case of the LIBOR Portion of its Loans, its LIBOR Lending Office.

“Applicable LIBOR Rate Margin” shall have the meaning set forth in
Section 2.04(b) hereof.

“Applicable Margin” shall have the meaning set forth in Section 2.04(b) hereof.

“Applicable Swingline Margin” shall have the meaning set forth in Section 2.14
hereof.

“Applicable Tier” shall have the meaning set forth in Annex A hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.14), and accepted by the Agent, in substantially the form
of Exhibit G or any other form approved by the Agent.

“Assured Obligation” shall have the meaning set forth in the definition of
Guaranty Equivalent.

 

2



--------------------------------------------------------------------------------

“Base Rate” shall have the meaning set forth in Section 2.04(a)(i) hereof.

“Base Rate Option” shall have the meaning set forth in Section 2.04(a)(i)
hereof.

“Base Rate Portion” of any Loan or Loans shall mean at any time the portion,
including the whole, of such Loan or Loans bearing interest at such time
(a) under the Base Rate Option or (b) in accordance with Section 2.09(c)(ii)
hereof. If no Loan or Loans is specified, “Base Rate Portion” shall refer to the
Base Rate Portion of all Loans outstanding at such time.

“Blocked Person” shall have the meaning given to such term in Section 4.25(b) of
this Agreement.

“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
under the Laws of the Commonwealth of Pennsylvania or other day on which banking
institutions are authorized or obligated to close in Pittsburgh, Pennsylvania.

“Capital Expenditures” of any Person shall mean, for any period, all
expenditures (whether paid in cash or accrued as liabilities during such period)
of such Person during such period which would be classified as capital
expenditures in accordance with GAAP (including, without limitation,
expenditures for maintenance and repairs which are capitalized, and Capitalized
Leases to the extent an asset is recorded in connection therewith in accordance
with GAAP).

“Capitalized Lease” shall mean at any time any lease which is, or is required
under GAAP to be, capitalized on the balance sheet of the lessee at such time,
and “Capitalized Lease Obligation” of any Person at any time shall mean the
aggregate amount which is, or is required under GAAP to be, reported as a
liability on the balance sheet of such Person at such time as lessee under a
Capitalized Lease.

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or Lenders, as collateral
for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Agent and each applicable Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Agent and each
applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalent Investments” shall mean any of the following, to the extent
acquired for investment and not with a view to achieving trading profits:
(a) obligations fully backed by the full faith and credit of the United States
of America maturing not in excess of nine months from the date of acquisition,
(b) commercial paper maturing not in excess of nine months from the date of
acquisition and rated “P-1” by Moody’s Investors Service or “A-1” by Standard &
Poor’s Corporation on the date of acquisition, and (c) the following obligations
of any domestic commercial bank having capital and surplus in excess of
$500,000,000, which has, or the holding company of which has, a commercial paper
rating meeting the requirements specified in clause (b) above: (i) time
deposits, certificates of deposit and acceptances maturing not in excess of nine
months from the date of acquisition; or (ii) repurchase obligations with a

 

3



--------------------------------------------------------------------------------

term of not more than seven days for underlying securities of the type referred
to in clause (a) above.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, and any successor statute of similar import, and
regulations thereunder, in each case as in effect from time to time.

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System List, as the same may be amended from time to time.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean any Person or group of Persons (as used in
Sections 13 and 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations thereunder) shall have become the
beneficial owner (as defined in Rules 13d-3 and 13d-5 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Exchange Act) of 50% or
more of the combined voting power of all the outstanding voting securities of
the Borrower.

“Citizens” shall mean Citizens Bank of Pennsylvania in its individual capacity.

“Closing Date” shall mean the date of the making of the first Loan or issuance
(or deemed issuance) of the first Letter of Credit hereunder on or after the
date of the execution and delivery of this Credit Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute of similar import, and regulations thereunder, in each case as in effect
from time to time. References to sections of the Code shall be construed also to
refer to any successor sections.

“Commitment” of a Lender shall mean the Revolving Credit Commitment of such
Lender.

“Commitment Fee” shall have the meaning set forth in Section 2.02 hereof.

“Commitment Fee Rate” shall have the meaning set forth in Section 2.02 hereof.

 

4



--------------------------------------------------------------------------------

“Commitment Percentage” of any Lender at any time shall mean the ratio of such
Lender’s Revolving Credit Committed Amount set forth next to its name on the
Commitment Schedule to the aggregate Revolving Credit Committed Amounts of each
of the Lenders subject to transfer to another Lender as provided in
Section 10.14 hereof or as otherwise modified in accordance with
Section 2.01(e)(i) and (ii). If the Commitments have terminated or expired, the
Commitment Percentage shall be determined based on the Commitments most recently
in effect, giving effect to any assignments.

“Commitment Schedule” means the Schedule attached to this Agreement identified
as such in Annex B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBIT” for any period, with respect to the Borrower and its
consolidated Subsidiaries, shall mean the sum of (a) Consolidated Net Income of
the Borrower and its consolidated Subsidiaries for such period, (b) Consolidated
Interest Expense for such period and (c) charges against income for foreign,
federal, state and local income taxes for such period, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” for any period, with respect to the Borrower and its
consolidated Subsidiaries, shall mean the sum of (a) Consolidated EBIT for such
period, (b) depreciation expense for such period, (c) amortization expense for
such period, (d) non-cash charges for which no future cash expenditure is
reasonably anticipated (including FAS 123R stock option expense) to the extent
included in determining Consolidated Net Income, and (e) the non-cash effects of
interest rate Swaps (which, for avoidance of doubt, shall include both additions
on account of items of non-cash expense and reductions on account of items of
non-cash income) to the extent included in determining Consolidated Net Income,
all as determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio”, as of the last day of any fiscal
quarter, shall mean the ratio of (a) Consolidated EBITDA to (b) Consolidated
Interest Expense, in each case of the Borrower and its consolidated Subsidiaries
for the four most recently completed fiscal quarters ending on such day,
considered as a single accounting period. If an Acquisition occurs during such
period, each element of the Consolidated Interest Coverage Ratio (whether
positive or negative) shall be calculated on a pro forma basis as if the
Acquisition had been made, and any Indebtedness or other obligations issued or
incurred in connection therewith had been issued or incurred, as of the first
day of such period; provided, however, that in making such calculations the
Borrower may ignore, to an extent not unsatisfactory to the Agent or the
Required Lenders, those expenses and distributions of the acquired Person,
assets or property that would not have been incurred had the Acquisition
occurred as of the first day of such period. In making such pro forma
calculation of the Consolidated Interest Expense with respect to Indebtedness or
other obligations issued or incurred in connection with the Acquisition,
interest expense thereon shall be calculated by using the actual interest rate
incurred by Borrower on Indebtedness issued under this Agreement during the
period that such pro forma Indebtedness is, or is deemed to be, outstanding;
provided, however, that interest related to Indebtedness issued in

 

5



--------------------------------------------------------------------------------

connection with such Acquisition shall be deemed to accrue only as of the date
of such Acquisition rather than the first day of such pro forma period.

“Consolidated Interest Expense” for any period shall mean the total interest
expense of the Borrower and its consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, however,
non-cash charges on account of interest rate Swaps to the extent included in
determining Consolidated Net Income.

“Consolidated Leverage Ratio”, as of the last day of each fiscal quarter, shall
mean the ratio of (a) the aggregate Indebtedness of the Borrower and its
consolidated Subsidiaries as of such day to (b) Consolidated EBITDA of the
Borrower and its consolidated Subsidiaries for the four most recently completed
fiscal quarters ending on such day, considered as a single accounting period. If
an Acquisition occurs during such period, the Consolidated Leverage Ratio shall
be calculated on a pro forma basis as if the Acquisition had been made as of the
first day of such period, provided that (i) (A) Consolidated EBITDA of the
Borrower and its existing consolidated Subsidiaries shall be calculated as set
forth in the immediately preceding sentence, and (B) Consolidated EBITDA of the
Person or property that is the subject of the Acquisition shall be calculated
either (1) for the four most recently completed fiscal quarters ending on such
day, considered as a single accounting period, or (2) for the twelve month
period ending on such day, considered as a single accounting period, whichever
is available to the Borrower and is most current, and (ii) the aggregate
Indebtedness of the Borrower and its consolidated Subsidiaries as of the date of
determination of the Consolidated Leverage Ratio shall be calculated to include
all Indebtedness of the Borrower and its existing consolidated Subsidiaries and
all Indebtedness incurred in connection with and after giving effect to the
Acquisition (and including, on a pro forma basis, all Indebtedness to be
incurred in connection with the Acquisition but not yet outstanding on such
date); provided, however, that in making such calculations the Borrower may
ignore, to an extent not unsatisfactory to the Agent or the Required Lenders,
those expenses and distributions of the acquired Person that would not have been
incurred had the Acquisition occurred as of the first day of such period.

“Consolidated Net Income” for any period, with respect to the Borrower and its
consolidated Subsidiaries shall mean the net earnings (or loss) after taxes of
the Borrower and its consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
deducted therefrom (a) income or loss accounted for by the Borrower on the
equity method because of the income (or deficit) during such period of any
Person (other than a consolidated Subsidiary of the Borrower) in which the
Borrower or any consolidated Subsidiary of the Borrower has an ownership
interest, but the deduction for such equity income shall be reversed to the
extent that during such period an amount not in excess of such income has been
actually received by the Borrower or such consolidated Subsidiary of the
Borrower in the form of cash or property dividends or similar distributions,
(b) the undistributed earnings of any consolidated Subsidiary of the Borrower to
the extent that the declaration or payment of dividends or similar distributions
by such consolidated Subsidiary of the Borrower is restricted (whether such
restriction arises by operation of Law (including Law applicable to a foreign
Subsidiary), by agreement, by its articles of incorporation or by-laws (or other
constituent documents), or otherwise), (c) any restoration to income of any
contingency reserve, except to the extent that provision for such reserve was
made against income during such period,

 

6



--------------------------------------------------------------------------------

and (d) any gain arising from the acquisition of any securities, or the
extinguishment, under GAAP, of any Indebtedness, of the Borrower or any
consolidated Subsidiary of the Borrower.

“Controlled Group Member” shall mean each trade or business (whether or not
incorporated) which together with any Loan Party is treated as a single employer
under Sections 4001(a)(14) or 4001(b)(1) of ERISA or Sections 414(b), (c),
(m) or (o) of the Code.

“Corresponding Source of Funds” shall mean, with respect to any Funding Segment
of the LIBOR Portion, the proceeds of hypothetical receipts by a Notional LIBOR
Funding Office or by a Lender through a Notional LIBOR Funding Office of one or
more Dollar deposits in the interbank eurodollar market at the beginning of the
LIBOR Funding Period corresponding to such Funding Segment having maturities
approximately equal to such LIBOR Funding Period and in an aggregate amount
approximately equal to such Lender’s Pro Rata share of such Funding Segment.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, any Issuing Bank, any Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Agent or any Issuing
Bank or Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to, this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction

 

7



--------------------------------------------------------------------------------

of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under clauses (a) through (d) above shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swingline Lender
and each Lender.

“Documentary Letter of Credit Application” shall have the meaning set forth in
Section 3.03(b) hereof.

“Dollar,” “Dollars” and the symbol “$” shall mean lawful money of the United
States of America.

“Dollar Equivalent Amount” of any Letter of Credit shall mean (a) with respect
to a Letter of Credit denominated in an Other Currency, an amount equal to the
amount of Dollars that the amount of such Other Currency (equal to the face
amount of such Letter of Credit) could purchase at 12:00 p.m., noon, Pittsburgh
time, on the date of determination, computed at the mean of the Issuing Bank’s
then current selling and purchasing rates of exchange for transmission to the
place of payment when payment is to be made in such Other Currency plus any and
all actual costs, premiums, and expenses arising from all currency conversions
incurred by the Issuing Bank in connection therewith; provided, however, that if
at the time of any such determination, for any reason, no such current selling
and purchasing rates of exchange are being quoted, the Issuing Bank may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error and (b) with respect to
a Letter of Credit denominated in U.S. Currency, an amount in Dollars equal to
the principal amount of such Letter of Credit.

“Domestic Funding Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Funding Office) or such other
office as such Lender may hereafter designate as its Domestic Funding Office by
notice to the Borrower and the Agent.

“Domestic Subsidiaries” shall mean each Subsidiary of the Borrower incorporated
under the Laws of the District of Columbia or under the Laws of any state or
commonwealth of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.14(b)(v) and (vi) (subject to such consents, if any,
as may be required under Section 10.14(b)(iii)).

“Environmental Approvals” shall mean any Governmental Action pursuant to or
required under any Environmental Law.

“Environmental Claim” shall mean, with respect to any Person, any action, suit,
proceeding, investigation, notice, claim, complaint, demand, request for
information or other written communication by any other Person (including but
not limited to any Governmental Authority, citizens’ group or present or former
employee of such Person) alleging, asserting or

 

8



--------------------------------------------------------------------------------

claiming any actual or potential (a) violation of any Environmental Law,
(b) liability under any Environmental Law or (c) liability for investigatory
costs, cleanup costs, governmental response costs, natural resources damages,
property damages, personal injuries, fines or penalties arising out of, based on
or resulting from the presence, or release into the environment, of any
Environmental Concern Materials at any location, whether or not owned by such
Person, in violation of any Environmental Law.

“Environmental Cleanup Site” shall mean any location which is listed or proposed
for listing on the National Priorities List, on CERCLIS or on any similar state
list of sites requiring investigation or cleanup, or which is the subject of any
pending or threatened action, suit, proceeding or investigation related to or
arising from any alleged violation of any Environmental Law.

“Environmental Concern Materials” shall mean (a) any flammable substance,
explosive, radioactive material, hazardous material, hazardous waste, toxic
substance, solid waste, pollutant, contaminant or any related material, raw
material, substance, product or by-product of any substance specified in or
regulated by any Environmental Law (including but not limited to any “hazardous
substance” as defined in CERCLA or any similar state Law), (b) any toxic
chemical or other substance from or related to industrial, commercial or
institutional activities, and (c) asbestos, gasoline, diesel fuel, motor oil,
waste and used oil, heating oil and other petroleum products or compounds,
polychlorinated biphenyls, radon and urea formaldehyde.

“Environmental Law” shall mean any Law, whether now existing or subsequently
enacted or amended, relating to (a) pollution or protection of the environment,
including natural resources, (b) exposure of Persons, including but not limited
to employees, to Environmental Concern Materials, (c) protection of the public
health or welfare from the effects of products, by-products, wastes, emissions,
discharges or releases of Environmental Concern Materials or (d) regulation of
the manufacture, use or introduction into commerce of Environmental Concern
Materials including their manufacture, formulation, packaging, labeling,
distribution, transportation, handling, storage or disposal. Without limitation,
“Environmental Law” shall also include any Environmental Approval and the terms
and conditions thereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed also to refer to any successor sections.

“Event of Default” shall mean any of the Events of Default described in
Section 8.01 hereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are

 

9



--------------------------------------------------------------------------------

Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.11, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.11(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of January 31, 2008, as amended, among Black Box Corporation
of Pennsylvania, Norstan, Inc., the Borrower, the Guarantors parties thereto,
the Lenders parties thereto and Citizens Bank of Pennsylvania, as Agent for the
Lenders, and “Existing Credit Facility” means the credit facility extended
thereunder.

“FAS 123R” means Statement No. 123 (revised 2004), Share-Based Payment, of the
Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” for any day shall mean the rate per annum
(rounded upward to the nearest 1/100 of 1%) determined by the Agent (which
determination shall be conclusive absent manifest error) to be the rate per
annum announced by the Federal Reserve Bank of New York (or any successor) on
such day as being the weighted average of the rates on overnight Federal funds
transactions arranged by Federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, that if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the average of the quotations for
the day of such transactions received by the Agent from three federal funds
brokers of recognized standing selected by it. If for any reason the Agent shall
have determined (which determination shall be conclusive in the absence of
manifest error) that it is unable to ascertain the Federal Funds Effective Rate,
for any reason, including the inability or failure of the Agent to obtain
sufficient quotations in accordance with the terms above, the Agent may select a
reasonably comparable index or source to use as the basis for the Base Rate,
until the circumstances giving rise to such inability no longer exist.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

10



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Bank other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Commitment Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Segment” of the LIBOR Portion of the Loans at any time shall mean the
entire principal amount of the LIBOR Portion to which at the time in question
there is applicable a particular LIBOR Funding Period beginning on a particular
day and ending on a particular day. (By definition, the LIBOR Portion is at all
times composed of an integral number of discrete Funding Segments and the sum of
the principal amounts of all Funding Segments of the LIBOR Portion at any time
equals the principal amount of the LIBOR Portion at such time.)

“GAAP” shall have the meaning set forth in Section 1.03 hereof.

“Governmental Action” shall have the meaning set forth in Section 4.04 hereof.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, commission, grand jury, arbitrator or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guaranteed Obligations” shall mean all obligations from time to time of the
Borrower to the Lenders under or in connection with any Loan Document, whether
for principal, interest, fees, indemnities, expenses or otherwise, and all
refinancings or refundings thereof, whether such obligations are direct or
indirect, otherwise secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (specifically including but not limited to
obligations arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization or similar proceeding with respect to the Borrower or
any other Person, or which would have arisen or accrued but for the commencement
of such proceeding, even if the claim for such obligation is not enforceable or
allowable in such proceeding). Without limitation of the foregoing, such
obligations include all obligations arising from any extensions of credit under
or in connection with the Loan Documents from time to time, regardless of
whether any such extensions of credit are in excess of the amount committed
under or contemplated by the Loan Documents or are made in circumstances in
which any condition to extension of credit is not satisfied. Without limitation
of the foregoing, any of the Lenders (or any successive assignee or transferee)
from time to time

 

11



--------------------------------------------------------------------------------

may assign or otherwise transfer all or any portion of their rights or
obligations under the Loan Documents in accordance with Section 10.14
(including, without limitation, all or any portion of any commitment to extend
credit), or any other Guaranteed Obligations, to any other Person, and such
Guaranteed Obligations (including, without limitation, any Guaranteed
Obligations resulting from extension of credit by such other Person under or in
connection with the Loan Documents) shall be and remain Guaranteed Obligations
entitled to the benefit of the Agreement.

“Guarantors” shall mean the Domestic Subsidiaries.

“Guaranty Equivalent”: A Person (the “Deemed Guarantor”) shall be deemed to be
subject to a Guaranty Equivalent in respect of any indebtedness, obligation or
liability (the “Assured Obligation”) of another Person (the “Deemed Obligor”) if
the Deemed Guarantor directly or indirectly guarantees, becomes surety for,
endorses, assumes, agrees to indemnify the Deemed Obligor against, or otherwise
agrees, becomes or remains liable (contingently or otherwise) for, such Assured
Obligation. Without limitation, a Guaranty Equivalent shall be deemed to exist
if a Deemed Guarantor agrees, becomes or remains liable (contingently or
otherwise), directly or indirectly: (a) to purchase or assume, or to supply
funds for the payment, purchase or satisfaction of, an Assured Obligation,
(b) to make any loan, advance, capital contribution or other investment in, or
to purchase or lease any property or services from, a Deemed Obligor (i) to
maintain the solvency of the Deemed Obligor, (ii) to enable the Deemed Obligor
to meet any other financial condition, (iii) to enable the Deemed Obligor to
satisfy any Assured Obligation or to make any Stock Payment or any other
payment, or (iv) to assure the holder of such Assured Obligation against loss,
(c) to purchase or lease property or services from the Deemed Obligor regardless
of the non-delivery of or failure to furnish of such property or services,
(d) in a transaction having the characteristics of a take-or-pay or throughput
contract or as described in paragraph 6 of FASB Statement of Financial
Accounting Standards No. 47, or (e) in respect of any other transaction the
effect of which is to assure the payment or performance (or payment of damages
or other remedy in the event of nonpayment or nonperformance) of any Assured
Obligation.

“Indebtedness” of a Person shall mean (without duplication) and in each case
except for trade accounts payable in the ordinary course of business, any
amounts owing under an operating lease that would otherwise be recharacterized
as Indebtedness as a result of a change in GAAP and deferred revenue
representing obligations under maintenance contracts:

(a)        All obligations on account of money borrowed by, or credit extended
to or on behalf of, or for or on account of deposits with or advances to, such
Person;

(b)        All obligations of such Person evidenced by bonds, debentures, notes
or similar instruments;

(c)        All obligations of such Person for the deferred purchase price of
property or services;

(d)        All obligations secured by a Lien on property owned by such Person
(whether or not assumed); and all obligations of such Person under Capitalized
Leases (without

 

12



--------------------------------------------------------------------------------

regard to any limitation of the rights and remedies of the holder of such Lien
or the lessor under such Capitalized Lease to repossession or sale of such
property);

(e)        The unreimbursed amount of all drawings under any letter of credit
issued for the account of such Person;

(f)        All obligations of such Person in respect of acceptances or similar
obligations issued for the account of such Person;

(g)        All obligations of such Person under a product financing or similar
arrangement described in paragraph 8 of FASB Statement of Accounting Standards
No. 49 or any similar requirement of GAAP;

(h)        All obligations of such Persons under any interest rate Swaps; and

(i)        All indebtedness of others as to which such Person is a Deemed
Guarantor under a Guaranty Equivalent.

Notwithstanding the above, any Indebtedness permitted by Section 7.06(g) shall
not be considered Indebtedness for purposes of the financial covenants contained
in Sections 7.02 and 7.03.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” shall have the meaning given that term in Section 10.06(b).

“IRS” means the United States Internal Revenue Service.

“Issuing Bank Representative” shall mean Citizens Bank of Pennsylvania.

“Issuing Banks” shall mean (x) the Issuing Bank Representative, (y) such of its
affiliates as the Issuing Bank Representative may (subject to the approval of
the Borrower, such approval not to be unreasonably withheld) from time to time
elect to cause to issue Letters of Credit and (z) such other Lender as the
Borrower may from time to time select as an issuing bank pursuant to Article III
which other Lender has agreed to be an issuing bank and is reasonably
satisfactory to the Agent as an issuing bank (each, an “Issuing Bank”).

“Joint Venture Investment” shall mean an investment by a Loan Party or a
Subsidiary of a Loan Party in a Person, which Person will not upon such
investment be a Subsidiary of a Loan Party and which Person is in the same
business as a Loan Party or a Subsidiary of a Loan Party or a related business
(whether such investment is in the form of a loan or advance to such Person, the
acquisition or other ownership (beneficially or of record) of stock, bonds,
notes or other securities of or partnership (general or limited) or limited
liability company interest in, or the making of any capital contribution to or
other investment in, such Person), which investment is made pursuant to a
written agreement and which is not an investment in securities which are listed
for trading on any established trading market.

 

13



--------------------------------------------------------------------------------

“Law” shall mean any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

“L/C Obligations” shall mean Letter of Credit Obligations.

“Lender” shall mean any of the Lenders listed on the signature pages hereof,
subject to the provisions of Section 10.14 hereof pertaining to Persons becoming
or ceasing to be Lenders. “Lender” shall in any event include the Issuing Banks
and the Swingline Lender.

“Letter of Credit” shall have the meaning set forth in Section 3.01(b) hereof.

“Letter of Credit Application” shall mean the Documentary Letter of Credit
Application and Standby Letter of Credit Application.

“Letter of Credit Collateral Account” shall have the meaning set forth in
Section 3.08(b) hereof.

“Letter of Credit Exposure” at any time shall mean the sum of (a) the aggregate
Letter of Credit Unreimbursed Draws and (b) the aggregate Letter of Credit
Undrawn Availability.

“Letter of Credit Facing Fee” shall have the meaning given that term in
Section 3.02(b).

“Letter of Credit Fee” shall have the meaning given that term in
Section 3.02(a).

“Letter of Credit Obligations” shall mean at any particular time all liabilities
of the Borrower with respect to Letters of Credit, whether or not such liability
is contingent, including (without duplication) the sum of (a) the aggregate
Letter of Credit Undrawn Availability of all Letters of Credit then outstanding
plus (b) the aggregate amount of all unpaid Letters of Credit Reimbursement
Obligations.

“Letter of Credit Participating Interest” shall have the meaning given that term
in Section 3.04(a).

“Letter of Credit Reimbursement Obligation” with respect to a Letter of Credit
means, collectively, (a) the obligation of the Borrower to reimburse the Issuing
Bank in accordance with the terms of this Agreement and the related Letter of
Credit Application for Letter of Credit Unreimbursed Draws, together with
interest thereon, and (b) all fees and expenses payable to the Agent for the
account of the Lenders in respect of any Letter of Credit.

“Letter of Credit Undrawn Availability” with respect to a Letter of Credit at
any time shall mean the maximum amount available to be drawn under such Letter
of Credit at such time or thereafter, regardless of the existence or
satisfaction of any conditions or limitations on drawing.

 

14



--------------------------------------------------------------------------------

“Letter of Credit Unreimbursed Draws” with respect to a Letter of Credit at any
time shall mean the aggregate amount at such time of all payments made by the
Issuing Bank under such Letter of Credit, to the extent not repaid by the
Borrower.

“LIBOR” shall have the meaning set forth in Section 2.04(a)(ii) hereof.

“LIBOR Funding Period” shall have the meaning set forth in Section 2.04(c)
hereof.

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Agent and the Borrower as the office of
such Lender at which the LIBOR Rate Loans of such Lender are to be made.

“LIBOR Option” shall have the meaning set forth in Section 2.04(a)(ii) hereof.

“LIBOR Portion” of any Loan or Loans shall mean at any time the portion,
including the whole, of such Loan or Loans bearing interest at any time under
the LIBOR Option or at a rate calculated by reference to the LIBOR under
Section 2.09(c)(i) hereof. If no Loan or Loans is specified, “LIBOR Portion”
shall refer to the LIBOR Portion of all Loans outstanding at such time.

“LIBOR Rate” shall have the meaning set forth in Section 2.04(a)(ii) hereof.

“LIBOR Rate Breakage Fee” shall have the meaning set forth in Section 2.06(b)
hereof.

“LIBOR Rate Loan” shall mean a Loan the rate of interest applicable to which is
based on the LIBOR Rate.

“LIBOR Reserve Percentage” shall have the meaning set forth in
Section 2.04(a)(ii) hereof.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction.

“Loan” shall mean any loan made by a Lender to the Borrower under this
Agreement, including, without limitation, any Swingline Loan, and “Loans” shall
mean all Loans made by the Lenders under this Agreement.

“Loan Documents” shall mean this Agreement, the Notes, the Subsidiary Guaranty,
the Letters of Credit, the Letter of Credit Applications, any Assignment and
Assumption and all other agreements and instruments extending, renewing,
refinancing or

 

15



--------------------------------------------------------------------------------

refunding any indebtedness, obligation or liability arising under any of the
foregoing, in each case as the same may be amended, modified or supplemented
from time to time hereafter.

“Loan Parties” shall mean the Borrower and the Guarantors and “Loan Party” shall
mean any one of them.

“London Business Day” shall mean a day for dealing in deposits in Dollars by and
among banks in the London interbank market and which is a Business Day.

“Material Adverse Effect” shall mean: (a) a material adverse change in, or a
material adverse effect on, the operations, business or condition (financial or
otherwise) of the Borrower and its consolidated Subsidiaries taken as a whole,
(b) a material impairment of the rights and remedies of the Agent or any Lender
under this Agreement, the Notes or the Subsidiary Guaranty or of the ability of
the Borrower, or of the Guarantors taken as a whole, to perform their respective
payment or financial covenant obligations under this Agreement, any Note or the
Subsidiary Guaranty, or (c) a material adverse effect on the legality, validity,
binding effect, enforceability or admissibility into evidence of this Agreement
or of any Note against the Borrower, or of the Subsidiary Guaranty against the
Guarantors taken as a whole.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and the Issuing Banks in their sole discretion.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any Controlled Group Member contributes to or participates
in, or with respect to which the Borrower or any Controlled Group Member has any
material liability or other obligation (contingent or otherwise).

“Net Income” of any Person for any period shall mean the net earnings (or loss)
after taxes of such Person for such period determined in accordance with GAAP
(exclusive of principles of consolidation).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders and
(ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Note” or “Notes” shall mean the Revolving Credit Notes of the Borrower executed
and delivered under this Agreement, together with all extensions, renewals,
refinancings or refundings of any thereof in whole or in part.

 

16



--------------------------------------------------------------------------------

“Notional LIBOR Funding Office” shall have the meaning given to that term in
Section 2.12(a) hereof.

“Obligations” shall mean all indebtedness, obligations and liabilities of the
Borrower to any Lender, any Issuing Bank or the Agent from time to time arising
under or in connection with or related to or evidenced by or secured by or under
color of this Agreement or any other Loan Document, and all extensions, renewals
or refinancings thereof, whether such indebtedness, obligations or liabilities
are direct or indirect, otherwise secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising. Without limitation of the
foregoing, such indebtedness, obligations and liabilities include the principal
amount of the Loans, Reimbursement Obligations, interest, fees, indemnities or
expenses under or in connection with this Agreement or any other Loan Document,
and all extensions, renewals and refinancings thereof, whether or not such Loans
were made or the Letters of Credit were issued in compliance with the terms and
conditions of this Agreement or in excess of the obligation of the Lenders to
lend and to issue Letters of Credit. Obligations shall remain Obligations
notwithstanding any assignment or transfer or any subsequent assignment or
transfer of any of the Obligations or any interest therein.

“Office,” when used in connection with the Agent, shall mean its office located
at 525 William Penn Place, 29th Floor, Pittsburgh, Pennsylvania 15219, or at
such other office or offices of the Agent or any branch, subsidiary or affiliate
thereof as may be designated in writing from time to time by the Agent to the
Borrower.

“Option” shall mean the Base Rate Option or the LIBOR Option, as the case may
be.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Currency” shall mean Canadian Dollars, British Pounds, Swiss Francs,
Singapore Dollars, Danish Kroner, Euros, Japanese Yen, Australian Dollars,
Brazilian Reais, Mexican Pesos, Norwegian Kroner, Swedish Kronor, Taiwanese
Dollars, South Korean Won and any freely available currency that is freely
transferable and freely convertible into Dollars and requested by the Borrower
and acceptable to all of the Lenders and to the Agent and each Issuing Bank.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

17



--------------------------------------------------------------------------------

“Outstanding Letters of Credit” shall have the meaning set forth in
Section 3.01(a) hereof.

“Participant” shall have the meaning set forth in Section 10.14(d) hereof.

“Participant Register” shall have the meaning set forth in Section 10.14(d)
hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under Title IV
of ERISA or any other governmental agency, department or instrumentality
succeeding to the functions of said corporation.

“Pension-Related Event” shall mean any of the following events or conditions:

(a)        Any action is taken by any Person (i) to terminate, or which would
result in the termination of, a Plan, either pursuant to its terms or by
operation of Law (including, without limitation, any amendment of a Plan which
would result in a termination under Section 4041(e) of ERISA), or (ii) to have a
trustee appointed for a Plan pursuant to Section 4042 of ERISA;

(b)        PBGC notifies any Person of its determination that an event described
in Section 4042 of ERISA has occurred with respect to a Plan and that a Plan
should be terminated, or that a trustee should be appointed for a Plan;

(c)        Any Reportable Event occurs with respect to a Plan;

(d)        Any action occurs or is taken which could result in any Loan Party
becoming subject to liability for a complete or partial withdrawal by any Person
from a Multiemployer Plan (including, without limitation, seller liability
incurred under Section 4204(a)(2) of ERISA), or any Loan Party or any Controlled
Group Member receives from any Person a notice or demand for payment on account
of any such alleged or asserted liability; or

(e)        (i) There occurs any failure to meet the minimum funding standard
under Section 302 of ERISA or Section 412 of the Code with respect to a Plan, or
any tax return is filed showing any tax payable under Section 4971(a) of the
Code with respect to any such failure, or any Loan Party or any Controlled Group
Member receives a notice of deficiency from the Internal Revenue Service with
respect to any such failure, or (ii) any request is made by any Person for a
variance from the minimum funding standard, or an extension of the period for
amortizing unfunded liabilities, with respect to a Plan.

“Person” shall mean an individual or a corporation, limited liability company,
partnership, trust, unincorporated association, joint venture, joint-stock
company, Governmental Authority or any other entity.

“Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) covered by Title IV of
ERISA by reason of Section 4021 of ERISA, of which any Loan Party or any
Controlled Group Member is or has been within the preceding five years a
“contributing sponsor” within the meaning of Section

 

18



--------------------------------------------------------------------------------

4001(a)(13) of ERISA, or which is or has been within the preceding five years
maintained for employees of any Loan Party or any Controlled Group Member.

“Portion” shall mean the Base Rate Portion or the LIBOR Portion, as the case may
be.

“Postretirement Benefits” shall mean any benefits, other than retirement income,
provided by any Loan Party to retired employees, or to their spouses, dependents
or beneficiaries, including, without limitation, group medical insurance or
benefits, or group life insurance or death benefits.

“Potential Default” shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Lenders, or any combination of
the foregoing, would constitute an Event of Default.

“Prime Rate” as used herein, shall mean the interest rate per annum announced
from time to time by Citizens Bank of Pennsylvania as its prime rate, such rate
to change automatically effective as of the effectiveness of each announced
change in such prime rate which rate may be greater or less than other interest
rates charged by Citizens Bank of Pennsylvania to other borrowers and is not
solely based or dependent upon the interest rate which Citizens Bank of
Pennsylvania may charge any particular borrower or class of borrowers.

“Pro Rata” shall mean from or to each Lender in proportion to such Lender’s
Commitment Percentage.

“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.

“Register” shall have the meaning set forth in Section 10.14(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means (a) a reportable event described in Section 4043 of
ERISA and regulations thereunder, excluding any such event as to which the PBGC,
by regulation or otherwise, has waived the notice requirement, (b) a withdrawal
by a substantial employer from a Plan to which more than one employer
contributes, as referred to in Section 4063(b) of ERISA, (c) a cessation of
operations at a facility causing more than twenty percent (20%) of Plan
participants to be separated from employment, as referred to in Section 4062(e)
of ERISA, or (d) a failure to make a required installment or other payment with
respect to a Plan when due in accordance with Section 412 of the Code or
Section 302 of ERISA which causes the total unpaid balance of missed
installments and payments (including unpaid interest) to exceed $1,000,000.

“Required Lenders” shall mean, as of any date, Lenders which have Commitments
constituting, in the aggregate, at least a majority of the total Commitments of
all the Lenders or, if the Commitments have terminated, Lenders holding in the
aggregate at least a

 

19



--------------------------------------------------------------------------------

majority of the Revolving Credit Exposures. The Commitment or Revolving Credit
Exposure, as applicable, of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Responsible Officer” with respect to any Loan Party shall mean the Chief
Executive Officer, President, any Vice President, Treasurer, Chief Financial
Officer or Controller of such Loan Party.

“Revolving Credit Commitment” shall have the meaning set forth in
Section 2.01(a) hereof.

“Revolving Credit Committed Amount” shall have the meaning set forth in
Section 2.01(a) hereof.

“Revolving Credit Exposure” of any Lender at any time shall mean the sum at such
time of the outstanding principal amount of such Lender’s Revolving Credit Loans
plus such Lender’s Pro Rata share of the sum of the aggregate Letter of Credit
Exposure plus such Lender’s Pro Rata share of the outstanding principal amount
of Swingline Loans.

“Revolving Credit Extensions of Credit” shall mean, at any particular time, the
sum of (a) the aggregate unpaid principal amount of Revolving Credit Loans then
outstanding, (b) the aggregate Letter of Credit Obligations then outstanding and
(c) the aggregate unpaid principal amount of Swingline Loans then outstanding;
provided, however, that for purposes of determining the amount of Commitment Fee
payable to each Lender under Section 2.02, the amount of Swingline Loans
outstanding shall be attributable only to the Swingline Lender and not to any
other Lender, except to the extent a Lender has funded its participation
interest in a Swingline Loan, in which case the amount of such funding shall be
attributable to such Lender and not to the Swingline Lender.

“Revolving Credit Loans” shall have the meaning set forth in Section 2.01(a)
hereof.

“Revolving Credit Maturity Date” shall mean March 23, 2017.

“Revolving Credit Notes” shall mean the promissory notes of the Borrower
executed and delivered under Section 2.01(c) hereof, any promissory note issued
in substitution therefor pursuant to Section 10.14(c) and Section 2.12(b),
together with all extensions, renewals, refinancings or refundings thereof in
whole or part.

“Solvent” means, with respect to any Person at any time, that at such time
(a) the sum of the debts and liabilities (including, without limitation,
contingent liabilities) of such Person is not greater than all of the assets of
such Person at a fair valuation, (b) the present fair salable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not incurred, will not incur, does not intend to
incur, and does not believe that it will incur, debts or liabilities (including,
without limitation, contingent liabilities) beyond such person’s ability to pay
as such debts and liabilities mature, and (d) such Person is not engaged in, and
is not about to engage in, a business or a transaction for which such person’s
property

 

20



--------------------------------------------------------------------------------

constitutes or would constitute unreasonably small capital. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Standard Notice” shall mean an irrevocable notice provided to the Agent on a
Business Day which is:

(a)        The same day in the case of selection of, conversion to or renewal of
the Base Rate Option or prepayment of any Base Rate Portion; and

(b)        At least three London Business Days in advance in the case of
selection of the LIBOR Option or prepayment of any LIBOR Portion.

Standard Notice must be provided no later than 12:00 Noon, Pittsburgh time, on
the last day permitted for such notice.

“Standby Letter of Credit Application” shall have the meaning set forth in
Section 3.03(a) hereof.

“Stock Payment” by any Person shall mean any dividend, distribution or payment
of any nature (whether in cash, securities, or other property) on account of or
in respect of any shares of the capital stock (or warrants, options or rights
therefor) of such Person, including but not limited to any payment on account of
the purchase, redemption, retirement, defeasance or acquisition of any shares of
the capital stock (or warrants, options or rights therefor) of such Person, in
each case regardless of whether required by the terms of such capital stock (or
warrants, options or rights) or any other agreement or instrument.

“Subsidiary” of a Person at any time shall mean any corporation of which a
majority (by number of shares or number of votes) of any class of outstanding
capital stock normally entitled to vote for the election of one or more
directors (regardless of any contingency which does or may suspend or dilute the
voting rights of such class) is at such time owned directly or indirectly,
beneficially or of record, by such Person or one or more Subsidiaries of such
Person, and any trust of which a majority of the beneficial interest is at such
time owned directly or indirectly, beneficially or of record, by such Person or
one or more Subsidiaries of such Person.

“Subsidiary Guaranty” shall have the meaning set forth in Section 5.01(k)
hereof.

“Swaps” and “Swap” shall mean, with respect to any Person, payment obligations
with respect to interest rate swaps, currency swaps and similar obligations
obligating such Person to make payments, whether periodically or upon the
happening of a contingency. For the purposes of this Agreement, the amount of
the obligation under any Swap shall be the amount determined in respect thereof
as of the end of the then most recently ended fiscal quarter of such Person,
based on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides

 

21



--------------------------------------------------------------------------------

for the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.

“Swingline Interest Payment Date” has the meaning ascribed thereto in
Section 2.14.

“Swingline Interest Period” has the meaning ascribed thereto in Section 2.14.

“Swingline Lender” shall mean Citizens Bank of Pennsylvania.

“Swingline LIBOR Rate” has the meaning ascribed thereto in Section 2.14.

“Swingline Loans” has the meaning ascribed thereto in Section 2.13(a).

“Swingline Note” shall mean the promissory note of the Borrower executed and
delivered under Section 2.14 hereof, together with all extensions, renewals,
refinancings or refundings thereof in whole or part.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Currency” shall mean Dollars.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning ascribed thereto in
Section 2.11(f) hereof.

“Withholding Agent” means any Loan Party and the Agent.

1.02.    Construction.  Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the plural
and the part the whole; “or” has the inclusive meaning represented by the phrase
“and/or”; and “property” includes all properties and assets of any kind or
nature, tangible or intangible, real, personal or mixed. References in this
Agreement to “determination” (and similar terms) by the Agent or any Lender
include good faith estimates by the Agent or any Lender (in the case of
quantitative determinations) and good faith beliefs by the Agent or any Lender
(in the case of qualitative determinations). The words “hereof,” “herein,”
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. References herein
to “out-of-pocket expenses” of a Person (and similar terms) include, but are not
limited to, the reasonable fees of in-house counsel and other in-house
professionals of such Person to the extent that such fees are routinely
identified and specifically charged under such Person’s normal cost accounting
system. The section and other headings contained in this Agreement and the Table
of Contents preceding this Agreement are for reference purposes only

 

22



--------------------------------------------------------------------------------

and shall not control or affect the construction of this Agreement or the
interpretation thereof in any respect. Section, subsection and exhibit
references are to this Agreement unless otherwise specified.

1.03.    Accounting Principles.

(a)        As used herein, “GAAP” shall mean generally accepted accounting
principles as such principles shall be in effect at the Relevant Date, subject
to the provisions of this Section 1.03. As used herein, “Relevant Date” shall
mean the date a relevant computation or determination is to be made or the date
of relevant financial statements, as the case may be.

(b)        Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters shall be made, and all
financial statements to be delivered pursuant to this Agreement shall be
prepared, in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP.

(c)        If any change in GAAP after the date of this Agreement is or shall be
required to be applied to transactions then or thereafter in existence, and a
violation of one or more provisions of this Agreement shall have occurred or in
the opinion of the Borrower would likely occur which would not have occurred or
be likely to occur if no change in accounting principles had taken place,

(i)        The Lenders agree that such violation shall not be considered to
constitute an Event of Default or a Potential Default for a period of ninety
days from the date the Borrower notifies the Agent of the application of this
Section 1.03 and the specified change in GAAP shall not be made by the Borrower
in its financial statements for the purpose of applying the Financial Provisions
(as defined below);

(ii)       The Borrower and the Lenders agree in such event to negotiate in good
faith an amendment of this Agreement which shall approximate to the extent
possible the economic effect of the original financial covenants after taking
into account such change in GAAP; and

(iii)      If the Borrower and the Lenders are unable to negotiate such an
amendment within such ninety-day period referenced in (c)(i) above, the Borrower
shall have the option of (A) prepaying the Revolving Credit Loans and causing
the cancellation of any Letters of Credit (pursuant to applicable provisions
hereof) or (B) submitting the drafting of such an amendment to an independent
registered public accounting firm of nationally recognized standing acceptable
to the Borrower and the Agent which shall complete its draft of such amendment
within ninety days of submission; if the Borrower and the Lenders cannot agree,
the firm shall be selected by binding arbitration in the City of Pittsburgh,
Pennsylvania, in accordance with the rules then being used by the American
Arbitration Association. If the Borrower does not exercise either such option
within said period, then as used in this Agreement, “GAAP” shall mean generally
accepted accounting principles in effect at the Relevant Date. Each Lender
agrees that if the Borrower elects the option in clause (B) above, until such
firm

 

23



--------------------------------------------------------------------------------

has been selected and completes drafting such amendment, no such violation shall
constitute an Event of Default or a Potential Default.

(d)        If any change in GAAP after the date of this Agreement is required to
be applied to transactions or conditions then or thereafter in existence, and
the Lenders shall assert that the effect of such change is or shall likely be to
distort materially the effect of any of the definitions of financial terms in
Article I hereof or any of the covenants of the Borrower in Article VII hereof
(the “Financial Provisions”), so that the intended economic effect of any of the
Financial Provisions will not in fact be accomplished,

(i)        The Agent shall notify the Borrower of such assertion, specifying the
change in GAAP which is objected to, and until otherwise determined as provided
below, the specified change in GAAP shall not be made by the Borrower in its
financial statements for the purpose of applying the Financial Provisions; and

(ii)       The Borrower and the Lenders shall follow the procedures set forth in
paragraph (ii) and the first sentence of paragraph (iii) of subsection (c) of
this Section. If the Borrower and the Lenders are unable to agree on an
amendment as provided in said paragraph (ii) and if the Borrower does not
exercise either option set forth in the first sentence of said paragraph
(iii) within the specified period, then as used in this Agreement “GAAP” shall
mean generally accepted accounting principles in effect at the Relevant Date,
except that the specified change in GAAP which is objected to by the Lenders
shall not be made in applying the Financial Provisions. The Lenders agree that
if the Borrower elects the option in clause (B) of the first sentence of said
paragraph (iii), until such independent firm has been selected and completes
drafting such amendment, the specified change in GAAP shall not be made in
applying the Financial Provisions.

(e)        All expenses of compliance with this Section 1.03 shall be paid for
by the Borrower.

ARTICLE II

REVOLVING CREDIT

2.01.    Revolving Credit Loans.

(a)        Revolving Credit Commitments.  Subject to the terms and conditions
and relying upon the representations and warranties herein set forth, each
Lender, severally and not jointly, agrees (such agreement being herein called
such Lender’s “Revolving Credit Commitment”) to make loans (the “Revolving
Credit Loans”) to the Borrower at any time or from time to time on or after the
date hereof and to but not including the Revolving Credit Maturity Date. A
Lender shall have no obligation to make any Revolving Credit Loan to the extent
that the aggregate principal amount of such Lender’s Pro Rata share of the total
Revolving Credit Extensions of Credit at any time outstanding would exceed such
Lender’s Revolving Credit Committed Amount at such time. Each Lender’s
“Revolving Credit Committed Amount” at any time shall be equal to the amount set
forth on the Commitment Schedule across from its name.

 

24



--------------------------------------------------------------------------------

(b)        Nature of Credit.  Within the limits of time and amount set forth in
this Section 2.01, and subject to the provisions of this Agreement, the Borrower
may borrow, repay and reborrow Revolving Credit Loans hereunder.

(c)        Revolving Credit Note.  The obligation of the Borrower to repay the
unpaid principal amount of the Revolving Credit Loans made to it by each Lender
and to pay interest thereon shall be evidenced in part by a promissory note of
the Borrower, dated the Closing Date, the date any Lender joins this Agreement,
or the date on which a Lender receives a replacement Revolving Credit Note (the
“Revolving Credit Notes”) in substantially the form attached hereto as Exhibit
A, with the blanks appropriately filled, payable to the order of such Lender in
a face amount equal to such Lender’s Revolving Credit Committed Amount.

(d)        Maturity.  To the extent not due and payable earlier, the Revolving
Credit Loans shall be due and payable on the Revolving Credit Maturity Date and,
to the extent that the aggregate Revolving Credit Extensions of Credit at any
time outstanding is in excess of the aggregate of all Revolving Credit Committed
Amounts at such time (whether as a result of the reduction of the Revolving
Credit Committed Amounts or otherwise), a portion of the Revolving Credit Loans
in an amount equal to such excess shall be immediately due and payable.

(e)        Changes in Commitments.

(i)        Borrower may at any time and from time to time permanently reduce in
whole or ratably in part the aggregate amount of the Revolving Credit
Commitments to an amount not less than the then existing Revolving Credit
Extensions of Credit, by giving Agent not fewer than ten Business Days’ written
notice of such reduction, provided that any such partial reduction shall be in
an aggregate amount, for all of the Lenders, of not less than Five Million
Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000). Agent shall promptly notify each Lender of the date of each such
reduction and such Lender’s proportionate share thereof. After each such
reduction, the commitment fees payable hereunder shall be calculated upon the
Revolving Credit Committed Amount of all of the Lenders as so reduced. If
Borrower reduces in whole the Revolving Credit Commitments of the Lenders, on
the effective date of such reduction (Borrower having prepaid in full the unpaid
principal balance, if any, of the Loans, together with all interest and
commitment and other fees accrued and unpaid, and provided that no Letter of
Credit Exposure or Swingline Loans shall exist), all of the Revolving Credit
Notes and the Swing Line Note shall be delivered to Agent marked “Canceled” and
Agent shall redeliver such Notes to Borrower. Any partial reduction in the
Revolving Credit Committed Amount of all of the Lenders shall be effective from
the effective date of such reduction as provided above through and including the
Revolving Credit Maturity Date.

(ii)       Borrower may seek at its option, upon at least ten Business Days’
prior written notice to the Agent, to increase the Aggregate Commitment by an
amount up to, but not exceeding, an additional One Hundred Million Dollars
($100,000,000) over the Aggregate Commitment in effect on the Closing Date;
provided that any such increase in the Aggregate Commitment shall be, in an
aggregate amount, for all of the Lenders, not less than Ten Million Dollars
($10,000,000), increased by increments of

 

25



--------------------------------------------------------------------------------

One Million Dollars ($1,000,000). Such notice shall specify the amount of any
such increase and shall be delivered at a time when no Potential Default or
Event of Default has occurred and is continuing. The Borrower shall, after
giving such notice, offer the increase (which may be declined by any Lender in
its sole discretion) in the Aggregate Commitment on a ratable basis to the
Lenders. If the Lenders do not accept the offered increase on a ratable basis,
the amount of the increase not so accepted may be offered on a non pro-rata
basis to one or more Lenders and/or to other banks or financial institutions
reasonably acceptable to the Agent. No increase in the Aggregate Commitment
shall become effective until (i) (A) the existing or new Lenders extending such
incremental Revolving Credit Commitment amount and the Borrower shall have
delivered to the Agent a document in form reasonably satisfactory to the Agent
pursuant to which any such existing Lender confirms the amount of its Revolving
Credit Commitment increase, any such new Lender states its Revolving Credit
Commitment amount and agrees to assume and accept the obligations and rights of
a Lender hereunder, and the Borrower accepts such incremental Revolving Credit
Commitments, and (B) Borrower shall have executed and delivered to Agent and the
Lenders such replacement or additional Revolving Credit Notes as shall be
required by Agent, and (ii) the Guarantors shall have delivered to the Agent a
signed acknowledgment confirming their continuing obligations under the
Guarantees after giving effect to the contemplated increase in the Aggregate
Commitment. The Lenders (new or existing) shall accept an assignment from the
existing Lenders, and the existing Lenders shall make an assignment to the new
or existing Lender accepting a new or increased Revolving Credit Commitment, of
an interest in each then outstanding Loan (if any) such that, after giving
effect thereto, all such Loans are held ratably by the Lenders in proportion to
their respective Revolving Credit Commitments. Assignments pursuant to the
preceding sentence shall be made in exchange for the principal amount assigned
plus accrued and unpaid interest. Entitlement to ongoing Commitment Fees under
Section 2.02(a) or Letter of Credit Fees under Section 3.02(a), as applicable,
shall be allocated ratably to the Lenders following such increase in proportion
to the new Revolving Credit Commitments based upon the date such new Revolving
Credit Commitment amounts become effective.

2.02.    Commitment Fee; Other Fees.

(a)        The Borrower shall pay to the Agent for the account of each Lender a
commitment fee (the “Commitment Fee”) calculated at the Commitment Fee Rate for
each day from and including the date hereof to but not including the Revolving
Credit Maturity Date (or such earlier date on which the Revolving Credit
Commitment terminates), on the amount (not less than zero) equal to (i) such
Lender’s Revolving Credit Committed Amount minus (ii) such Lender’s Revolving
Credit Extensions of Credit on such day. Such Commitment Fee shall be due and
payable for the preceding period for which such fee has not been paid (x) on the
first day of each January, April, July and October and (y) on the date of each
reduction of the Revolving Credit Committed Amounts on the amount so reduced and
(z) on the Revolving Credit Maturity Date. For purposes hereof, the “Commitment
Fee Rate” for each day shall mean the applicable percentage set forth in Annex A
based on the Applicable Tier on such day times 1/360.

(b)        The Borrower shall pay to Agent, for the benefit of the Lenders or
for its benefit, as the case may be, the fees set forth in the Agent Fee Letter.

 

26



--------------------------------------------------------------------------------

2.03.    Making of Loans.  Whenever the Borrower desires that the Lenders make
Revolving Credit Loans, the Borrower shall provide Standard Notice to the Agent
setting forth the following information:

(a)        The date, which shall be a Business Day, on which such proposed Loans
are to be made;

(b)        The aggregate principal amount of such proposed Loans, which shall be
the sum of the principal amounts selected pursuant to clause (c) of this
Section 2.03, and which shall be an integral multiple of $100,000 for Loans
subject to the Base Rate and not less than $1,000,000 or such amount plus an
integral multiple of $250,000 in excess thereof for the Funding Segment of the
LIBOR Portion;

(c)        The interest rate Option or Options selected in accordance with
Section 2.04(a) hereof and the principal amounts selected in accordance with
Section 2.04(d) hereof of the Base Rate Portion and each Funding Segment of the
LIBOR Portion, as the case may be, of such proposed Loans; and

(d)        With respect to each such Funding Segment of such proposed Loans, the
LIBOR Funding Period to apply to such Funding Segment, selected in accordance
with Section 2.04(c) hereof.

Standard Notice having been so provided, the Agent shall promptly notify each
Lender of the information contained therein and of the amount of such Lender’s
Loan. Unless any applicable condition specified in Article V hereof has not been
satisfied, on the date specified in such Standard Notice, each Lender shall make
the proceeds of its Loan available to the Agent, no later than 2:00 p.m.,
Pittsburgh time, in funds immediately available at the Agent’s Office. The Agent
will make the funds so received available to the Borrower in funds immediately
available at the Agent’s Office.

2.04.    Interest Rates.

(a)        Optional Bases of Borrowing.  The unpaid principal amount of the
Loans shall bear interest for each day until due on one or more bases selected
by the Borrower from among the interest rate Options set forth below. Subject to
the provisions of this Agreement, the Borrower may select different Options to
apply simultaneously to different Portions of the Loans and may select different
Funding Segments to apply simultaneously to different parts of the LIBOR Portion
of the Loans. The aggregate number of Funding Segments applicable to the LIBOR
Portion of the Loans at any time shall not exceed fifteen.

(i)           Base Rate Option: A rate per annum (computed on the basis of a
year of 365/366 days and actual days elapsed) for each day equal to the Base
Rate for such day plus the Applicable Margin for such day. The “Base Rate” for
any day shall mean the greater of (A) the Prime Rate for such day or (B) 0.50%
plus the Federal Funds Effective Rate for such day, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Prime Rate or the Federal Funds Effective Rate.

 

27



--------------------------------------------------------------------------------

(ii)         LIBOR Option: A rate per annum (based on a year of 360 days and
actual days elapsed) for each day equal to the LIBOR for such day plus the
Applicable Margin for such day.

“LIBOR” shall mean, for any LIBOR Rate Loan for any LIBOR Funding Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such LIBOR
Funding Period for a term comparable to such LIBOR Funding Period. If for any
reason such rate is not available, then “LIBOR” shall mean the rate per annum at
which, as determined by the Agent in accordance with its customary practices,
Dollars in an amount comparable to the Loans then requested are being offered to
leading banks at approximately 11:00 A.M. London time, two Business Days prior
to the commencement of the applicable LIBOR Funding Period for settlement in
immediately available funds by leading banks in the London interbank market for
a period equal to the LIBOR Funding Period selected.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Agent pursuant to the following
formula:

 

  LIBOR Rate =   

LIBOR

      1.0 - LIBOR Reserve Percentage  

“LIBOR Reserve Percentage” for any day shall mean the percentage (expressed as a
decimal, rounded upward to the nearest 1/100 of 1%), as determined in good faith
by the Agent (which determination shall be conclusive), which is in effect on
such day as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) representing the maximum reserve requirement (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) of a member bank in such System. The LIBOR Rate shall be adjusted
automatically as of the effective date of each change in the LIBOR Reserve
Percentage. The LIBOR Option shall be calculated in accordance with the
foregoing whether or not any Lender is actually required to hold reserves in
connection with its eurocurrency funding or, if required to hold such reserves,
is required to hold reserves at the “LIBOR Reserve Percentage” as herein
defined.

The Agent shall give prompt notice to the Borrower and to the Lenders of the
LIBOR Rate determined or adjusted in accordance with the definition of the LIBOR
Rate, which determination or adjustment shall be conclusive if made in good
faith.

(b)       Applicable Margin.  The Applicable Margin for each day shall mean the
applicable percentage set forth in Annex A for each interest rate option based
on the Applicable Tier on such day, provided that, from the Closing Date through
the date on which the Borrower furnishes (or is required by Section 6.01(d) to
furnish) its compliance certificate for the fiscal year ending March 31, 2012,
(and until the Applicable Tier is recalculated in accordance with the third
sentence set forth on Annex A), the Applicable Tier shall be Tier III. The
Applicable Margin with respect to Loans which bear interest based on the Base
Rate is sometimes referred to herein as the “Applicable Base Rate Margin” and
the Applicable Margin with respect to the

 

28



--------------------------------------------------------------------------------

Loans which bear interest based on the LIBOR Rate (including the Swingline LIBOR
Rate) is sometimes referred to herein as the “Applicable LIBOR Rate Margin.”

(c)        LIBOR Funding Periods.  At any time when the Borrower shall select,
convert to or renew the LIBOR Option to apply to any part of the Loans, the
Borrower shall specify one or more periods during which the LIBOR Option shall
apply, such periods being one, two, three or six months or one year (as
available) (“LIBOR Funding Period”); provided, that (i) each LIBOR Funding
Period shall begin on a London Business Day, and the term “month”, when used in
connection with a LIBOR Funding Period, shall be construed in accordance with
prevailing practices in the interbank eurodollar market at the commencement of
such LIBOR Funding Period, as determined in good faith by the Agent (which
determination shall be conclusive); (ii) the Borrower may not select a LIBOR
Funding Period that would end after the Revolving Credit Maturity Date; and
(iii) the Borrower shall, in selecting any LIBOR Funding Period, allow for
scheduled mandatory payments of the Loans. Any LIBOR Funding Period which would
otherwise end on a date which is not a London Business Day shall be extended to
the next succeeding London Business Day unless such Business Day falls in the
next calendar month, in which case such LIBOR Funding Period shall end on the
immediately preceding London Business Day. The Borrower shall not select the
LIBOR Option to be applicable to a Portion of the Loans if after giving effect
to such selection of the LIBOR Option more than fifteen LIBOR Funding Segments
would then be in effect.

(d)        Transactional Amounts.  Every selection of, conversion from,
conversion to or renewal of an interest rate Option and every payment or
prepayment of any Loans shall be in a principal amount such that after giving
effect thereto the aggregate principal amount of (i) the Base Rate Portion shall
be for not less than the lesser of $100,000 or the maximum amount available for
Loans to which the Basic Rate option applies and (ii) each Funding Segment of
the LIBOR Portion of the Loans shall be $1,000,000 or an integral multiple of
$250,000 in excess thereof.

(e)        LIBOR Unascertainable; Impracticability.  If

(i)          on any date on which a LIBOR would otherwise be set the Agent (in
the case of clauses (A) or (B) below) or any Lender (in the case of clause
(C) below) shall have determined in good faith (which determination shall be
conclusive) that:

(A)       adequate and reasonable means do not exist for ascertaining such
LIBOR,

(B)       a contingency has occurred which materially and adversely affects the
interbank eurodollar market, or

(C)       the effective cost to such Lender of funding a proposed Funding
Segment of the LIBOR Portion from a Corresponding Source of Funds shall exceed
the LIBOR applicable to such Funding Segment, or

(ii)         at any time any Lender shall have determined in good faith (which
determination shall be conclusive) that the making, maintenance or funding of
any part of the LIBOR Portion has been made impracticable or unlawful by
compliance by such

 

29



--------------------------------------------------------------------------------

Lender or a Notional LIBOR Funding Office in good faith with any Law or
guideline or interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof or with any
request or directive of any such Governmental Authority (whether or not having
the force of Law);

then, and in any such event, the Agent or such Lender, as the case may be, may
notify the Borrower of such determination (and any Lender giving such notice
shall notify the Agent). Upon such date as shall be specified in such notice
(which shall not be earlier than the date such notice is given), the obligation
of each of the Lenders to allow the Borrower to select, convert to or renew the
LIBOR Option shall be suspended until the Agent or such Lender, as the case may
be, shall have later notified the Borrower (and any Lender giving such notice
shall notify the Agent) of the Agent’s or such Lender’s determination in good
faith (which determination shall be conclusive) that the circumstance giving
rise to such previous determination no longer exist.

If any Lender notifies the Borrower of a determination under subsection (ii) of
this Section 2.04(e), the LIBOR Portion of the Loans of such Lender (the
“Affected Lender”) shall automatically be converted to the Base Rate Option as
of the date specified in such notice (and accrued interest thereon shall be due
and payable on such date).

If at the time the Agent or a Lender makes a determination under subsection
(i) or (ii) of this Section 2.04(e) the Borrower previously has notified the
Agent that it wishes to select, convert to or renew the LIBOR Option with
respect to any proposed Loans but such Loans have not yet been made, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option instead of the LIBOR Option with respect to such
Loans or, in the case of a determination by a Lender, such Loans of such Lender.

2.05.    Conversion or Renewal of Interest Rate Options.

(a)        Conversion or Renewal.  Subject to the provisions of Sections 2.09(c)
and 2.10(b) hereof, and if no Event of Default or Potential Default shall have
occurred and be continuing or shall exist, the Borrower may convert any part of
the Loans from any interest rate Option or Options to one or more different
interest rate Options and may renew the LIBOR Option as to any Funding Segment
of the LIBOR Portion:

(i)        At any time with respect to conversion from the Base Rate Option; or

(ii)       At the expiration of any LIBOR Funding Period with respect to
conversions from or renewals of the LIBOR Option, as to the Funding Segment
corresponding to such expiring LIBOR Funding Period.

Whenever the Borrower desires to convert or renew any interest rate Option or
Options, the Borrower shall provide to the Agent Standard Notice setting forth
the following information:

(A)       The date, which shall be a Business Day, on which the proposed
conversion or renewal is to be made;

 

30



--------------------------------------------------------------------------------

(B)       The principal amounts selected in accordance with Section 2.04(d)
hereof of the Base Rate Portion and each Funding Segment of the LIBOR Portion to
be converted from or renewed;

(C)       The interest rate Option or Options selected in accordance with
Section 2.04(a) hereof and the principal amounts selected in accordance with
Section 2.04(d) hereof of the Base Rate Portion and each Funding Segment of the
LIBOR Portion to be converted to; and

(D)       With respect to each Funding Segment to be converted to or renewed,
the LIBOR Funding Period selected in accordance with Section 2.04(c) hereof to
apply to such Funding Segment.

Standard Notice having been so provided, after the date specified in such
Standard Notice, interest shall be calculated upon the principal amount of the
Loans as so converted or renewed. Interest on the principal amount of any part
of the Loans converted or renewed (automatically or otherwise) shall be due and
payable on the conversion or renewal date.

(b)       Failure to Convert or Renew.  Absent due notice from the Borrower of
conversion or renewal in the circumstances described in Section 2.05(a)(ii)
hereof, any part of the LIBOR Portion for which such notice is not received
shall be converted automatically to the Base Rate Option on the last day of the
expiring LIBOR Funding Period.

2.06.    Prepayments Generally.

(a)       Whenever the Borrower desires or is required to prepay any part of the
Loans, the Borrower shall provide Standard Notice to the Agent setting forth the
following information: (i) the date, which shall be a Business Day, on which the
proposed prepayment is to be made; (ii) the total principal amount of such
prepayment, which shall be the sum of the principal amounts selected pursuant to
clause (iii) of this sentence; and (iii) the principal amounts selected in
accordance with Section 2.04(d) hereof of the Base Rate Portion and each part of
each Funding Segment of the LIBOR Portion to be prepaid. Standard Notice having
been so provided, on the date specified in such Standard Notice, the principal
amounts of the Base Rate Portion and each part of the LIBOR Portion specified in
such notice, together with interest on each such principal amount to such date,
shall be due and payable.

(b)       Upon: (i) any default by Borrower in making any borrowing of,
conversion into or continuation of any LIBOR Portion following Borrower’s
delivery of a borrowing request or continuation/conversion notice hereunder or
(ii) any prepayment of a LIBOR Portion on any day that is not the last day of
the relevant LIBOR Funding Period (regardless of the source of such prepayment
and whether voluntary, by acceleration or otherwise, and including without
limitation such prepayment to a Lender being replaced under Section 2.12(d)),
the Borrower shall pay an amount (“LIBOR Rate Breakage Fee”), as calculated in
good faith by the Agent (or, in the case of a Lender being replaced under
Section 2.12(d), by such Lender), equal to the amount of any losses, expenses
and liabilities (including without limitation any loss of margin and anticipated
profits) that Agent, the Lenders or such Lender may sustain as a result of such
default or payment.

 

31



--------------------------------------------------------------------------------

2.07.    Optional Prepayments.  The Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (subject, however, to Section 2.10 hereof):

(a)       At any time with respect to any part of the Base Rate Portion; or

(b)       In accordance with the terms and conditions hereof with respect to
LIBOR Portions, including the following. The Borrower shall give the Agent, no
later than 12:00 noon, Pittsburgh time, at least three Business Days notice of
any proposed prepayment of any Funding Segment of the LIBOR Portions, specifying
the proposed date of payment of such Funding Segment and the principal amount to
be paid. Each partial prepayment of the principal amount of the LIBOR Portions
or a Funding Segment of the LIBOR Portion shall be in the minimum principal
amount of $250,000 and integral multiples of $250,000 and accompanied by the
payment of all charges outstanding on such LIBOR Portions and of all accrued
interest on the principal repaid to the date of payment, together with the LIBOR
Rate Breakage Fee. Any such prepayment shall be made in accordance with
Section 2.06 hereof.

2.08.    Interest Payment Dates.  Interest on the Base Rate Portion shall be due
and payable on the first Business Day of each calendar month. Interest on each
Funding Segment of the LIBOR Portion shall be due and payable on the last day of
the corresponding LIBOR Funding Period and, if such LIBOR Funding Period is
longer than three months, also on the last day of the third month of such LIBOR
Funding Period (subject to the rules of Section 2.04(c) and Section 10.01).
After maturity of any part of the Loans (by acceleration or otherwise), interest
on such part of the Loans shall be due and payable on demand.

2.09.    Pro Rata Treatment; Payments Generally; Interest on Overdue Amounts.

(a)       Pro Rata Treatment.  Each borrowing and conversion and renewal of
interest rate Options hereunder shall be made, and all payments made in respect
of principal, interest and Commitment Fees due from the Borrower hereunder or
under the Notes shall be applied, Pro Rata from and to each Lender, except for
payments of interest involving an Affected Lender as provided in Section 2.04(e)
hereof, payments to a Lender under Sections 2.10 or 2.11 hereof, payments to any
Issuing Bank pursuant to Section 3.02 hereof and as otherwise set forth in this
Agreement, including pursuant to Section 2.16. The failure of any Lender to make
a Loan shall not relieve any other Lender of its obligation to lend hereunder,
but neither the Agent nor any Lender shall be responsible for the failure of any
other Lender to make a Loan.

(b)       Payments Generally.  All payments and prepayments to be made by the
Borrower in respect of principal, interest, fees, indemnity, expenses or other
amounts due from the Borrower hereunder or under any Loan Document shall be
payable in Dollars by 12:00 o’clock Noon, Pittsburgh time, on the day when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, and an action therefor shall immediately accrue,
without setoff, counterclaim, withholding or other deduction of any kind or
nature. Such payments shall be made to the Agent at its Office in Dollars in
funds immediately available at such Office. Any payment or prepayment received
by the Agent after 12:00 o’clock Noon, Pittsburgh time, on any day shall be
deemed to have been received on the next succeeding Business Day. The Agent
shall distribute to the Lenders all such payments received by it from

 

32



--------------------------------------------------------------------------------

the Borrower as promptly as practicable after receipt by the Agent but in no
event later than the next Business Day.

(c)        Default Interest.  To the extent permitted by Law, from and after the
date on which an Event of Default shall have occurred hereunder, and so long as
such Event of Default continues to exist, principal, interest, fees, indemnity,
expenses or any other amounts due from the Borrower hereunder or under any other
Loan Document, such amounts shall bear interest for each day (before and after
judgment), payable on demand, at a rate per annum (in each case based on a year
of 365/366 days and actual days elapsed) which for each day shall be equal to
the following:

(i)        In the case of any part of the LIBOR Portion, (A) until the end of
the applicable then-current LIBOR Funding Period at a rate per annum two percent
(2%) above the rate otherwise applicable to such part, and (B) thereafter in
accordance with the following clause (ii); and

(ii)       In the case of any other amount due from the Borrower hereunder or
under any Loan Document, two percent (2%) above the then-current Base Rate
Option.

To the extent permitted by Law, interest accrued on any amount which has become
due hereunder or under any Loan Document shall compound on a day-by-day basis,
and hence shall be added daily to the overdue amount to which such interest
relates.

2.10.    Increased Costs.

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or any Issuing Bank;

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)      impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the

 

33



--------------------------------------------------------------------------------

amount of any sum received or receivable by such Lender, Issuing Bank or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, Issuing Bank or other Recipient, the Borrower will
pay to such Lender, Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b)       Capital Requirements.  If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

(c)       Certificates for Reimbursement.  A certificate of a Lender or Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d)       Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs incurred
or reductions suffered more than six months prior to the date that such Lender
or Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

2.11.    Taxes.

(a)       Issuing Bank.  For purposes of this Section 2.11, the term “Lender”
includes any Issuing Bank.

(b)       Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or

 

34



--------------------------------------------------------------------------------

withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)       Payment of Other Taxes by the Borrower.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

(d)       Indemnification by the Borrower.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e)       Indemnification by the Lenders.  Each Lender shall severally indemnify
the Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.14(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

(f)       Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
pursuant to this Section 2.11, such Loan Party shall deliver to the Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

 

35



--------------------------------------------------------------------------------

(g)       Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(i)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii)       executed originals of IRS Form W-8ECI;

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or

 

36



--------------------------------------------------------------------------------

a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or

(iv)      to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h)        Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including by
the payment of additional amounts pursuant to this Section 2.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such

 

37



--------------------------------------------------------------------------------

indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i)        Survival.  Each party’s obligations under this Section 2.11 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

2.12.   Funding; Mitigation Obligations.

(a)       Notional Funding.  Each Lender shall have the right from time to time,
prospectively or retrospectively, without notice to the Borrower, to deem any
branch, subsidiary or affiliate of such Lender to have made, maintained or
funded any part of the LIBOR Portion at any time. Any branch, subsidiary or
affiliate so deemed shall be known as a “Notional LIBOR Funding Office.” Such
Lender shall deem any part of the LIBOR Portion of the Loans or the funding
therefor to have been transferred to a different Notional LIBOR Funding Office
if such transfer would avoid or cure an event or condition described in
Section 2.04(e)(ii) hereof or would lessen compensation payable by the Borrower
under Section 2.10 hereof, and if such Lender determines in its sole discretion
that such transfer would be practicable and would not have a Material Adverse
Effect on such part of the Loans, such Lender or any Notional LIBOR Funding
Office (it being assumed for purposes of such determination that each part of
the LIBOR Portion is actually made or maintained by or funded through the
corresponding Notional LIBOR Funding Office). Notional LIBOR Funding Offices may
be selected by such Lender without regard to such Lender’s actual methods of
making, maintaining or funding Loans or any sources of funding actually used by
or available to such Lender.

(b)       Actual Funding.  Each Lender shall have the right from time to time to
make or maintain any part of the LIBOR Portion by arranging for a branch,
subsidiary or affiliate of such Lender to make or maintain such part of the
LIBOR Portion. Such Lender shall have the right to (i) hold any applicable Note
payable to its order for the benefit and account of such branch, subsidiary or
affiliate or (ii) request the Borrower to issue one or more substitute
promissory notes in the principal amount of such LIBOR Portion, in substantially
the form attached hereto as Exhibit A, with the blanks appropriately filled,
payable to such branch, subsidiary or affiliate and with appropriate changes
reflecting that the holder thereof is not obligated to make any additional
Revolving Credit Loans to the Borrower. The Borrower agrees to comply promptly
with any request under subsection (ii) of this Section 2.12(b). If any Lender
causes a branch, subsidiary or affiliate to make or maintain any part of the
LIBOR Portion hereunder, all terms and conditions of this Agreement shall,
except where the context clearly

 

38



--------------------------------------------------------------------------------

requires otherwise, be applicable to such part of the LIBOR Portion and to any
note payable to the order of such branch, subsidiary or affiliate to the same
extent as if such part of the LIBOR Portion were made or maintained and such
note were the Revolving Credit Note payable to such Lender’s order.

(c)       Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.11, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or 2.11, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(d)       Replacement of Lenders.  If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.12(c), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.14), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)        the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 10.14;

(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded Letter of Credit Participation
Interest, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 2.06(b) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts));

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.11, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)      such assignment does not conflict with applicable law; and

 

39



--------------------------------------------------------------------------------

(v)       in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.13.     Swingline Loans.

(a)        The Swing Line.  Subject to the terms and conditions set forth herein
(including without limitation the conditions set forth in Section 5.02 hereof),
the Swingline Lender agrees to make loans (each such loan, a “Swingline Loan”)
in Dollars, to the Borrower from time to time on any Business Day during the
period from the Closing Date to the Revolving Credit Maturity Date in an
aggregate amount not to exceed Twenty-five Million Dollars ($25,000,000)
outstanding at any time; provided, however, that after giving effect to any
Swingline Loan, (i) the aggregate outstanding amount of all Revolving Credit
Loans, Swingline Loans and Letter of Credit Obligations shall not exceed the
Aggregate Revolving Credit Committed Amounts of all Lenders and (ii) the
aggregate outstanding amount of the Revolving Credit Loans of any Lender other
than the Swingline Lender, plus such Revolving Lender’s Pro Rata share of the
outstanding amount of all Letter of Credit Obligations, plus such Lender’s Pro
Rata share of the outstanding amount of all Swingline Loans shall not exceed
such Lender’s Revolving Credit Committed Amount. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow,
prepay and reborrow under this Section 2.13. To the extent not due and payable
earlier, the Swingline Loans shall be due and payable on the Revolving Credit
Maturity Date. Each Swingline Loan shall bear interest as set forth in
Section 2.14. Immediately upon the making of a Swingline Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swingline Lender a risk participation in such Swingline Loan in an
amount equal to the product of such Revolving Lender’s Pro Rata share times the
amount of such Swingline Loan. The Swingline Loans shall be evidenced by the
Swingline Note.

(b)        Borrowing Procedures. If the Borrower desires that the Swingline
Lender make a Swingline Loan, the Borrower shall give irrevocable notice to the
Swingline Lender, which may be given by telephone. Each such notice must be
received by the Swingline Lender not later than 12:00 noon, Pittsburgh time on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which may be any amount, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice shall be confirmed promptly by
delivery to the Swingline Lender and the Agent of a written confirmation
thereof. After receipt by the Swingline Lender of request of a Swingline Loan,
the Swingline Lender shall make the proceeds of such Swingline Loan available to
the Borrower on the borrowing date specified in such notice at the Swingline
Lender’s office by crediting the account of the Borrower on the books of the
Swingline Lender in funds immediately available at such office.

 

40



--------------------------------------------------------------------------------

(c)        Refinancing of Swingline Loans.

(i)        The Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (each of which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), and the Borrower
at any time may request, that a Revolving Loan be made in an amount equal to the
amount of some or all of the Swingline Loans then outstanding. Such request
shall be made in accordance with the requirements of Section 2.03, without
regard to the minimum and multiples specified therein for the principal amount
of Revolving Credit Loans, but subject to the unutilized portion of the
Aggregate Revolving Credit Committed Amounts and to satisfaction of the
conditions set forth in Section 5.02. Each Lender shall make an amount equal to
its Pro Rata share of the amount specified in the applicable Standard Notice
available to the Agent in funds immediately available at the Agent’s Office for
the account of the Swingline Lender not later than 2:00 p.m., Pittsburgh time,
on the Business Day specified in such notice, whereupon, subject to
Section 2.13(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan bearing interest at the Base Rate Option to the
Borrower in such amount. The Agent shall remit the funds so received from the
Lenders to the Swingline Lender.

(ii)       If for any reason the making of Revolving Loans cannot be requested
in accordance with Section 2.13(c)(i) or any Swingline Loan cannot be refinanced
by the making of Revolving Loans, the Standard Notice submitted by the Swingline
Lender as contemplated by Section 2.13(c)(i) shall be deemed to be a request by
the Swingline Lender that each of the Lenders fund its risk participation in the
amount of the relevant Swingline Loan and each Revolving Lender’s payment to the
Agent for the account of the Swingline Lender pursuant to Section 2.13(c)(i)
shall be deemed payment in respect of such risk participation in the amount of
such Swingline Loan.

(iii)      If any Lender fails to make available to the Agent for the account of
the Swingline Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.13(c) by the time specified in
Section 2.13(c)(i), the Swingline Lender shall be entitled to recover from such
Lender, on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the applicable
Federal Funds Rate for three Business Days and thereafter at a rate per annum
equal to the rate applicable to the relevant Swingline Loan. A certificate of
the Swingline Lender submitted to any Lender with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)      Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.13(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Potential Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving

 

41



--------------------------------------------------------------------------------

Loans pursuant to this Section 2.13(c) is subject to the conditions set forth in
Section 5.02. Any such purchase of risk participations by each Lender from the
Swingline Lender shall not relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.

(d)        Repayment of Participations.

(i)        At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its ratable share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s risk participation was outstanding and funded).

(ii)       If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender, each Lender shall pay to the Swingline Lender its Pro Rata
share of such amount on demand of the Swingline Lender, plus interest thereon
from the date of such demand to the date such amount is returned at a rate per
annum equal to the applicable Federal Funds Rate.

(e)         Interest for Account of Swingline Lender. The Swingline Lender shall
be responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Revolving Credit Loan or risk participation pursuant
to this Section 2.13, interest in respect of such Lender’s Pro Rata share of the
applicable Swingline Loans shall be solely for the account of the Swingline
Lender.

2.14.     Interest on and Payment of Swingline Loans; Other Matters.

(a)        Certain Definitions.  As used herein, the following terms have the
following meanings:

(i)        “Applicable Swingline Margin” for any day means one-quarter of one
percent (0.25%) in excess of the Applicable Base Rate Margin or the Applicable
LIBOR Rate Margin, as the case may be, for such day.

(ii)       “Swingline Interest Period” means, initially, the period commencing
on the Closing Date (the “Start Date”) and ending on the numerically
corresponding date one month later, and thereafter each one month period ending
on the day of such month that numerically corresponds to the Start Date. If a
Swingline Interest Period is to end in a month for which there is no day which
numerically corresponds to the Start Date, the Interest Period will end on the
last day of such month.

(iii)      “Swingline Interest Payment Date” means the first Business Day of
each month.

(iv)      “Swingline LIBOR Rate” means, relative to any Swingline Interest
Period, the offered rate for delivery in two London Business Days of deposits of
U.S.

 

42



--------------------------------------------------------------------------------

Dollars which the British Bankers’ Association fixes as its LIBOR rate for a
period approximately equal to such Swingline Interest Period. If the first day
of any Swingline Interest Period is not a day which is both a (x) Business Day
and (y) a London Business Day, the Swingline LIBOR Rate shall be determined in
reference to the next preceding day which is both a Business Day and a London
Business Day. If for any reason the Swingline LIBOR Rate is unavailable and/or
the Swingline Lender is unable to determine the Swingline LIBOR Rate for any
Swingline Interest Period, the Swingline Loans shall bear interest based on the
Base Rate as contemplated by clause (ii) of Section 2.14(b).

(b)       Interest Rates for Swingline Loans.  Except as otherwise provided in
this Section 2.14, the Swingline Loans shall bear interest for each day at a
rate per annum equal to, at the option of the Borrower, (i) the sum of Swingline
LIBOR Rate for the Swingline Interest Period during which such day occurs plus
the Applicable Swingline Margin for such day or (ii) the Base Rate for such day
plus the Applicable Swingline Margin for such day. Interest on Swingline Loans
shall be payable on each Swingline Interest Payment Date. For avoidance of
doubt, Section 2.09(c)(ii) shall apply to Swingline Loans. Notwithstanding
anything to the contrary in this Agreement, if participations of the Lenders in
any Swingline Loan are funded as contemplated by Section 2.13(c), such Swingline
Loan shall, as of the date the request for such funding is made by the Swingline
Lender, bear interest in accordance with clause (ii) of the first sentence of
this Section 2.14(b).

(c)       Payments and Prepayments of Swingline Loans.  The Borrower shall have
the right at any time to prepay Swingline Loans without premium or penalty by
giving notice to the Swingline Lender and the Agent of such intended prepayment
not later than 11:00 a.m. Pittsburgh time on the date of such proposed
prepayment. Section 2.09(b) hereof shall apply to payments of Swingline Loans.
In addition, the Borrower and the Swingline Lender may from time to time agree
to arrangements whereby Swingline Loans are repaid by a “sweep” or similar
mechanism.

(d)       Swingline Note.  The obligation of the Borrower to repay the unpaid
principal amount of the Swingline Loans made to it by the Swingline Lender and
to pay interest thereon shall be evidenced in part by a promissory note of the
Borrower, dated the Closing Date (the “Swingline Note”) in substantially the
form attached hereto as Exhibit A-1, with the blanks appropriately filled,
payable to the order of the Swingline Lender.

(e)       Other Matters with respect to Swingline Loans. References in Article
IX of this Agreement to the Issuing Bank shall be deemed to be references to
each of the Issuing Banks and the Swingline Lender.

2.15.    Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the Agent or
any Issuing Bank (with a copy to the Agent) the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

43



--------------------------------------------------------------------------------

(a)       Grant of Security Interest.  The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the Agent,
for the benefit of the Issuing Banks, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of L/C Obligations, to be
applied pursuant to clause (b) below. If at any time the Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Agent and the Issuing Banks as herein provided or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Agent pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b)       Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c)        Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.15 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.16, the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

2.16.    Defaulting Lenders.

(a)        Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

(ii)        Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.12 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Bank or Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in

 

44



--------------------------------------------------------------------------------

accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Potential Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Potential Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Participating
Interest in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Participating Interest owed to, all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Letter of Credit Participating Interest owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable facility without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)        Certain Fees.

(A)  No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive the Letter of
Credit Fee for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.

 

 

45



--------------------------------------------------------------------------------

(C)       With respect to any Commitment Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Bank and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)        Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)         Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

(b)        Defaulting Lender Cure.  If the Borrower, the Agent, the Swingline
Lender and each Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held pro
rata by the Lenders in accordance with the Commitments under the applicable
Facility (without giving effect to Section 2.16(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting

 

46



--------------------------------------------------------------------------------

Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)        New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

2.17.    Agent’s Clawback.

(a)        Funding by Lenders; Presumption by Agent.  Unless the Agent shall
have received notice from a Lender prior to the proposed date of any borrowing
of Loans that such Lender will not make available to the Agent such Lender’s
share of such borrowing, the Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.03 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Agent, then the applicable Lender and the
Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation, and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans. If the Borrower and such Lender shall pay such interest
to the Agent for the same or an overlapping period, the Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable borrowing to the Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Agent.

(b)        Payments by Borrower; Presumptions by Agent.  Unless the Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Agent for the account of the Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Banks, as the
case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.

 

 

47



--------------------------------------------------------------------------------

ARTICLE III

LETTERS OF CREDIT

3.01.    Letters of Credit.

(a)        Outstanding Letters of Credit.  The Agent or one or more Issuing
Banks previously issued the irrevocable letters of credit set forth on Schedule
3.01 hereto (the “Outstanding Letters of Credit”) pursuant to the Existing
Credit Agreement or other agreements between Citizens and the Borrower. The
Borrower, the Lenders, the Agent and the Issuing Banks hereby agree that on the
Closing Date, subject to the terms and conditions hereof, the Outstanding
Letters of Credit shall be deemed to have been issued hereunder as of the
Closing Date.

(b)        General.  Subject to the terms and conditions of this Agreement, and
relying upon the representations and warranties herein set forth and upon the
agreements of the Lenders set forth in Sections 3.04 and 3.05 hereof, the
Issuing Banks shall issue for the account of the Borrower or any of its
Subsidiaries letters of credit (each, as amended, modified or supplemented from
time to time, a “Letter of Credit” and collectively the “Letters of Credit”) at
any time or from time to time on or after the date hereof.

(c)        Terms of Letters of Credit. The Borrower shall not request any Letter
of Credit to be issued, except within the following limitations: (i) no Letter
of Credit shall be issued on or after the day which is thirty days before the
Revolving Credit Maturity Date, (ii) at the time any Letter of Credit is issued,
the aggregate Revolving Credit Extensions of Credit (after giving effect to
issuance of the requested Letter of Credit) shall not exceed the sum of the
Revolving Credit Committed Amounts of the Lenders at such time, (iii) each
Letter of Credit (unless the reimbursement obligation with respect thereto shall
be Cash Collateralized under circumstances and in a manner satisfactory to the
applicable Issuing Bank in its sole discretion and reasonably satisfactory to
the Agent, it being understood that no Issuing Bank has any commitment to issue
such a Letter of Credit) shall have an expiration date not later than the
earlier to occur of (x) two years from the date of issuance thereof and
(y) thirty days before the Revolving Credit Maturity Date, (iv) each Letter of
Credit shall be denominated in Dollars or any Other Currency, (v) each Letter of
Credit shall be payable only against sight drafts (and not time drafts) and such
other certificates and documents as may be required by such Letter of Credit,
and (vi) at any time any Letter of Credit is issued, the aggregate Letter of
Credit Obligations (after giving effect to issuance of the requested Letter of
Credit) shall not exceed the Dollar Equivalent of Twenty-Five Million Dollars
($25,000,000).

(d)        Purposes of Letters of Credit.  Each Letter of Credit shall be
satisfactory in form and substance to the Issuing Bank in its reasonable
discretion. Letters of Credit may be used by the Borrower or its Subsidiaries
for any proper corporate purpose, including providing credit support for any
Indebtedness or other direct or indirect financing arrangements of the Borrower
or its Subsidiaries as permitted by this Agreement. The provisions of this
Section 3.01(d) represent only an obligation of the Borrower to the Issuing
Banks and the Lenders; the Issuing Bank shall have no obligation to the Lenders
to ascertain the purpose of any Letter of Credit, and the rights and obligations
of the Lenders and the Issuing Bank among themselves shall not be impaired or
affected by a breach of this Section 3.01(d).

 

 

48



--------------------------------------------------------------------------------

(e)        Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

3.02.    Letter of Credit Fees.

(a)        Letter of Credit Fees.  The Borrower shall pay to the Agent for the
account of each Lender with respect to each outstanding Letter of Credit a fee
(the “Letter of Credit Fee”) in an amount equal to the Applicable LIBOR Rate
Margin set forth in Annex A on the undrawn portion of the stated amount of such
Letter of Credit from time to time. The fee shall be payable quarterly in
arrears on the last day of each calendar quarter, commencing with the quarter in
which the Letter of Credit is issued and on the last day of each calendar
quarter ending thereafter while such Letter of Credit is outstanding.

(b)        Facing Fee.  For each Letter of Credit which the Issuing Bank issues
pursuant to this Agreement, the Borrower shall pay to the Agent, for the sole
account of the Issuing Bank, payable quarterly in arrears, commencing with the
quarter in which the Letter of Credit is issued and at the end of each quarter
ending thereafter while such Letter of Credit is outstanding, a fee (the “Letter
of Credit Facing Fee”) in an amount equal to 0.125% per annum of the stated
amount of such Letter of Credit.

(c)        Administrative and Amendment Fees.  The Borrower shall pay to the
Agent, for the sole account of the Issuing Bank, such other administrative,
maintenance, amendment, drawing, negotiation and other nominal fees as may be
customarily charged by the Issuing Bank in accordance with its standard fee
schedules from time to time in connection with letters of credit.

3.03.    Procedure for Issuance of Letters of Credit.

(a)        Standby Letters of Credit.  The Borrower shall, concurrently with the
execution and delivery of this Agreement, execute and deliver to the Issuing
Bank, a Continuing Letter of Credit Agreement in substantially the form attached
hereto as Exhibit B, and the Borrower may from time to time request the Issuing
Bank to issue a Standby Letter of Credit in accordance with the terms thereof by
delivering to the Issuing Bank an application, in such form as may from time to
time be reasonably required by the Issuing Bank (the “Standby Letter of Credit
Application”), completed to the satisfaction of the Issuing Bank, together with
such other certificates, documents and other papers and information as the
Issuing Bank may reasonably request.

(b)        Documentary Letters of Credit.  The Borrower may from time to time
request, upon at least three Business Days’ notice, the Issuing Bank to issue a
Documentary Letter of Credit by delivering to the Issuing Bank an Application
and Security Agreement (Documentary Letter of Credit) in substantially the form
attached hereto as Exhibit C or the

 

49



--------------------------------------------------------------------------------

Issuing Bank’s then current form of application (the “Documentary Letter of
Credit Application”), completed to the satisfaction of the Issuing Bank,
together with such other certificates, documents and other papers and
information as the Issuing Bank may reasonably request. Upon receipt of any
Documentary Letter of Credit Application, the Issuing Bank will process such
Documentary Letter of Credit Application, and the other certificates, documents
and other papers delivered in connection therewith, in accordance with its
customary procedures and shall promptly issue such Documentary Letter of Credit
(but in no event earlier than two Business Days after receipt by the Issuing
Bank of the Documentary Letter of Credit Application relating thereto) by
issuing the original of such Documentary Letter of Credit to the beneficiary
thereof and by furnishing a copy thereof to the Borrower and the Agent.

(c)        Notice to Agent.  In connection with Sections 3.03(a) and 3.03(b),
the Issuing Bank shall promptly notify the Agent (by telephone or otherwise),
and furnish the Agent with the proposed form of Letter of Credit to be issued.
The Agent shall determine, as of the close of business on the day before such
proposed issuance, whether such proposed Letter of Credit complies with the
limitations set forth in Sections 3.01(b) and 3.01(c) hereof. Unless such
limitations are not satisfied the Agent shall notify the Issuing Bank (in
writing or by telephone promptly confirmed in writing) that the Issuing Bank is
authorized to issue such Letter of Credit. If the Issuing Bank issues a Letter
of Credit, it shall deliver the original of such Letter of Credit to the
beneficiary thereof or as the Borrower shall otherwise direct, and shall
promptly notify the Agent thereof and furnish a copy thereof to the Agent.

3.04.    Participating Interests.

(a)        Generally.  Concurrently with the issuance of each Letter of Credit
in accordance with the terms of this Article III, the Issuing Bank automatically
shall be deemed, irrevocably and unconditionally, to have sold, assigned,
transferred and conveyed to each other Lender, and each other Lender
automatically shall be deemed, irrevocably and unconditionally, severally to
have purchased, acquired, accepted and assumed from the Issuing Bank, without
recourse to, or representation or warranty by, the Issuing Bank, an undivided
interest, in a proportion equal to such Lender’s Pro Rata share, in all of the
Issuing Bank’s rights and obligations in, to or under such Letter of Credit, the
related Letter of Credit Application, the Letter of Credit Reimbursement
Obligations, and all collateral, guarantees and other rights from time to time
directly or indirectly securing the foregoing (such interest of each Lender
being referred to herein as a “Letter of Credit Participating Interest”). On the
date that any purchasing Lender becomes a party to this Agreement in accordance
with Section 10.14 or Section 2.01(e)(ii) hereof, Letter of Credit Participating
Interests in any outstanding Letters of Credit held by the Lender from which
such purchasing Lender acquired its interest hereunder shall be proportionately
reallotted between such purchasing Lender and such transferor Lender (and, to
the extent such transferor Lender is an Issuing Bank, the purchasing Lender
shall be deemed to have acquired a Letter of Credit Participating Interest from
such transferor Lender to such extent).

(b)        Obligations Absolute.  Notwithstanding any other provision hereof,
each Lender hereby agrees that its obligation to participate in each Letter of
Credit issued in accordance herewith, its obligation to make the payments
specified in Section 3.05 hereof, and the right of the Issuing Bank to receive
such payments in the manner specified therein, are each

 

50



--------------------------------------------------------------------------------

absolute, irrevocable and unconditional and shall not be affected by any
circumstance whatsoever. The failure of any Lender to make any such payment
shall not relieve any other Lender of its funding obligation hereunder on the
date due, but no Lender shall be responsible for the failure of any other Lender
to meet its funding obligations hereunder.

3.05.    Drawings and Reimbursements.

(a)        Borrower’s Reimbursement Obligation.  The Borrower hereby agrees to
reimburse the Issuing Bank, by making payment to the Agent for the account of
the Issuing Bank and the Lenders in accordance with Section 2.09(b) hereof on
the date of each payment made by the Issuing Bank under any Letter of Credit
issued on behalf of the Borrower in an amount equal to the Dollar Equivalent
Amount of the amount so paid by the Issuing Bank, without notice, protest or
demand, all of which are hereby waived, and an action therefor shall immediately
accrue. To the extent such payment is not timely made, the Borrower hereby
agrees to pay to the Agent, for the account of the Issuing Bank and the Lenders,
on demand, interest on any unreimbursed Letter of Credit Reimbursement
Obligations for each day from and including the date of such payment by the
Issuing Bank until paid (before and after judgment) in accordance with
Section 2.09(c) hereof, at the rate per annum set forth in Section 2.09(c)(ii)
hereof.

(b)        Payment by Lenders on Account of Unreimbursed Draws.  If the Issuing
Bank makes a payment under any Letter of Credit and is not reimbursed in full
therefor on such payment date in accordance with Section 3.05(a) hereof, the
Issuing Bank will promptly notify the Agent thereof (which notice may be by
telephone promptly confirmed in writing), and the Agent shall forthwith notify
each Lender (which notice may be by telephone promptly confirmed in writing)
thereof. No later than the Agent’s close of business on the date such notice is
given, each such Lender will pay to the Agent, for the account of the Issuing
Bank, in immediately available funds, an amount equal to the Dollar Equivalent
Amount of such Lender’s ratable share of the unreimbursed portion of such
payment by the Issuing Bank. If and to the extent that any Lender fails to make
such payment to the Issuing Bank on such date, such Lender shall pay such amount
on demand, together with interest, for the Issuing Bank’s own account, for each
day from and including the date of the Issuing Bank’s payment to and including
the date of repayment to the Issuing Bank (before and after judgment) at the
rate per annum applicable to such Letter of Credit Reimbursement Obligations.

(c)        Distributions to Participants.  If, at any time, after the Issuing
Bank has made a Letter of Credit unreimbursed draw and has received from any
Lender such Lender’s share of such Letter of Credit unreimbursed draw, and the
Issuing Bank receives any payment or makes any application of funds on account
of the Letter of Credit Reimbursement Obligation arising from such Letter of
Credit unreimbursed draw, the Issuing Bank will pay to the Agent, for the
account of such Lender, such Lender’s Pro Rata share of such payment.

(d)        Rescission.  If any payment received by the Issuing Bank, or any
application made by the Issuing Bank on account of any Letter of Credit
Reimbursement Obligation shall be rescinded or otherwise shall be required to be
returned or paid over by the Issuing Bank for any reason at any time, whether
before or after the termination of this Agreement (or the Issuing Bank believes
in good faith that such rescission, return or payment is required, whether or
not such matter has been adjudicated), each such Lender will, promptly

 

51



--------------------------------------------------------------------------------

upon notice from the Agent or the Issuing Bank, pay over to the Agent for the
account of the Issuing Bank its ratable share of the amount so rescinded,
returned or paid over, together with its ratable share of any interest or
penalties payable with respect thereto.

(e)        Equalization.  If any Lender receives any payment or makes any
application on account of its Letter of Credit Participating Interest, such
Lender shall forthwith pay over to the Issuing Bank, in Dollars and in like kind
of funds received or applied by it the amount in excess of such Lender’s Pro
Rata share of the amount so received or applied.

3.06.    Obligations Absolute.  The payment obligations of the Borrower under
Section 3.05 shall be absolute, irrevocable and unconditional and shall be paid
strictly in accordance with the terms of this Agreement under any and all
circumstances, including, without limitation, the following circumstances:

(a)        any lack of validity or enforceability of any Letter of Credit or any
of the Loan Documents;

(b)        any amendment or waiver of or any consent to departures from all or
any of the Loan Documents;

(c)        any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty;

(d)        the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of any
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated herein, or any
unrelated transaction;

(e)        any statement or any other document presented under any Letter of
Credit opened for its account proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(f)         payment by the Issuing Bank under any Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit, except payment resulting solely from the gross negligence
or willful misconduct of the Issuing Bank; or

(g)        any other circumstances or happening whatsoever, whether or not
similar to any of the foregoing, except (i) payment by the Issuing Bank under
any Letter of Credit resulting solely from the gross negligence or willful
misconduct of the Issuing Bank and (ii) payment by the Issuing Bank after the
Revolving Credit Maturity Date under any Letter of Credit the stated expiration
date of which was, on the date such Letter of Credit was issued, after the
Revolving Credit Maturity Date.

3.07.    Letter of Credit Application.  The representations, warranties and
covenants by the Borrower, and the rights and remedies of the Issuing Bank,
under any Letter of Credit Application relating to any Letter of Credit are in
addition to, and not in limitation or

 

52



--------------------------------------------------------------------------------

derogation of, representations, warranties and covenants by the Borrower, and
rights and remedies of the Issuing Bank and the Lenders, under this Agreement,
the Loan Documents, and applicable Law. The Borrower acknowledges and agrees
that all rights of the Issuing Bank under any Letter of Credit Application shall
inure to the benefit of each Lender to the extent of its Commitment Percentage
as fully as if such Lender was a party to such Letter of Credit Application. In
the event of any inconsistency between the terms of this Agreement and any
Letter of Credit Application and to the extent that any Letter of Credit
Application and this Agreement address substantially the same matter, this
Agreement shall prevail and the Letter of Credit Application shall, to such
extent, be of no effect.

3.08.    Cash Collateral for Letters of Credit.

(a)        Cash Collateral for Letter of Credit Exposure Following Repayment of
Revolving Credit Loans or Mandatory Prepayments.  To the extent that this
Agreement or any other Loan Document requires a payment or prepayment to be made
with respect to the Revolving Credit Loans (whether at maturity, by acceleration
or otherwise), such provision shall be construed as follows: (i) if the amount
of such payment or prepayment is less than or equal to the amount of the
outstanding Revolving Credit Loans and Letter of Credit Reimbursement
Obligations at such time, then such payment or prepayment shall be applied to
the payment of principal of and interest on the outstanding Revolving Credit
Loans and Letter of Credit Reimbursement Obligations (whether or not such
payment or prepayment would require the Borrower to pay any amount under
Section 2.10(b) hereof); and (ii) if the amount of such payment or prepayment is
greater than the amount of outstanding Revolving Credit Loans and Letter of
Credit Reimbursement Obligations at such time, then (A) such payment or
prepayment shall be applied to the principal of and interest accrued on the
outstanding Revolving Credit Loans and Letter of Credit Reimbursement
Obligations (whether or not such payment or prepayment would require the
Borrower to pay any amount under Section 2.10(b) hereof) and (B) the Borrower
shall immediately pay to the Agent cash or cash equivalents for deposit in the
Letter of Credit Collateral Account in an amount equal to the amount by which
such payment or prepayment exceeds the outstanding Revolving Credit Loans and
Letter of Credit Reimbursement Obligations; provided, however, that the amount
required to be paid under clause (B) shall not exceed the aggregate Letter of
Credit Exposure at such time minus the balance in the Letter of Credit
Collateral Account at such time. To the extent that Section 3.11(a)(iii) of this
Agreement requires a mandatory prepayment the Borrower shall immediately pay to
the Agent cash or cash equivalents for deposit in the Letter of Credit
Collateral Account in an amount equal to the amount by which such mandatory
prepayment exceeds the Base Rate Portion of outstanding Revolving Credit Loans.

(b)        Letter of Credit Collateral Account.  The Agent shall maintain in its
own name an interest bearing deposit account (the “Letter of Credit Collateral
Account”) over which the Agent on behalf of the Lenders shall have sole dominion
and control, and the Borrower shall have no right to withdraw or cause the Agent
to withdraw any funds deposited therein. The Agent shall deposit into the Letter
of Credit Collateral Account such cash or cash equivalents as this Agreement or
any Loan Document requires to be paid therein. As security for the payment of
all Obligations, the Borrower hereby grants, conveys, assigns, pledges and
transfers to the Agent, and creates in the Agent’s favor for the benefit of the
Lenders a continuing Lien on and security interest in, the Letter of Credit
Collateral Account, all amounts from time to time on

 

53



--------------------------------------------------------------------------------

deposit therein, all proceeds of the conversion, voluntary or involuntary,
thereof into cash, instruments, securities or other property, and all other
proceeds thereof. The Borrower hereby represents, warrants, covenants and agrees
that such Lien shall at all times be valid, perfected and of first priority,
subject to no other Lien whatsoever, and the Borrower shall take or cause to be
taken such actions and execute and deliver such instruments and documents as may
be necessary or, in the Agent’s judgment, desirable to perfect or protect such
Lien. The Borrower shall not create or suffer to exist any Lien on any amounts
or investment held in the Letter of Credit Collateral Account other than the
Lien in favor of the Agent granted under this Section 3.08(b).

(c)        Application of Funds.  Subject to the provisions of Section 8.02(c)
hereof, the Agent shall apply funds in the Letter of Credit Collateral Account:
(i) on account of principal of and interest on the Letter of Credit
Reimbursement Obligations as and when the same become due and payable if and to
the extent that the Borrower fails directly to pay the same, and (ii) if no
Letter of Credit Reimbursement Obligations are due and payable and the balance
of the Letter of Credit Collateral Account exceeds the aggregate Letter of
Credit Exposure, the excess shall be applied on account of the other Obligations
secured hereby. If all such Obligations have been paid in full, all Revolving
Credit Commitments terminated and all Letters of Credit have expired, promptly
following demand by the Borrower, the Agent shall release to the Borrower all
remaining funds in the Letter of Credit Collateral Account. If an Event of
Default shall have occurred and be continuing, interest earned on funds in the
Letter of Credit Collateral Account shall be held by the Agent as part of Letter
of Credit Collateral Account and may be applied by the Agent as set forth
herein.

3.09.    Additional Provisions Regarding Letters of Credit.  The Borrower hereby
indemnifies and holds each of the Issuing Banks harmless from and against any
and all claims, damages, losses, liabilities, costs or expenses whatsoever
(including reasonable attorneys’ fees) which any of the Issuing Banks may incur
(or which may be claimed against any of the Issuing Banks by any entity or
entities whatsoever) by reason of or in connection with the execution and
delivery or use or transfer of, or payment of, or failure to pay under, any
Letter of Credit, except for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by any of the Issuing
Banks’ deliberate breach of the terms of a Letter of Credit or the gross
negligence or willful misconduct of any of the Issuing Banks in determining
whether a statement or draft presented under a Letter of Credit complied with
the terms of the Letter of Credit.

Neither the Issuing Banks nor any of their officers or directors shall be liable
or responsible for: (a) the use which may be made of any Letter of Credit or for
any acts or omissions of the beneficiary or any transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged; (c) payment by any of
the Issuing Banks against presentation of documents which do not comply with the
terms of a Letter of Credit, including failure of any documents to bear any
reference or adequate reference to a Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under a Letter of
Credit, except only that the Borrower shall have a claim against an Issuing
Bank, and such Issuing Bank shall be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential, damages suffered
by the

 

54



--------------------------------------------------------------------------------

Borrower which were caused by such Issuing Bank’s gross negligence, misfeasance
or willful misconduct in connection with the matters referred to in clauses
(b) through (d) above.

3.10.    Certain Provisions Relating To the Issuing Banks.

(a)        General.  The Issuing Banks shall have no duties or responsibilities
except those expressly set forth in this Agreement and the other Loan Documents,
and no implied duties or responsibilities on the part of the Issuing Banks shall
be read into this Agreement or any Loan Document or shall otherwise exist. The
duties and responsibilities of the Issuing Banks under this Agreement and the
other Loan Documents shall be mechanical and administrative in nature, and the
Issuing Banks shall not have a fiduciary relationship in respect of any Lender
or any other Person. The Issuing Banks shall not be liable for any action taken
or omitted to be taken by it under or in connection with this Agreement or any
other Loan Document, unless caused by its own gross negligence or willful
misconduct. The Issuing Banks shall not be under any obligation to ascertain,
inquire or give any notice relating to (i) the performance or observance of any
of the terms or conditions of this Agreement or any other Loan Document on the
part of the Borrower, (ii) the business, operations, condition (financial or
otherwise) or prospects of the Borrower or any other Person, or (iii) the
existence of any Event of Default or Potential Default. The Issuing Banks shall
not be under any obligation, either initially or on a continuing basis, to
provide the Agent or any Lender with any notices, reports or information of any
nature, whether in its possession presently or hereafter, except for such
notices, reports and other information expressly required by this Agreement to
be so furnished.

(b)        Administration.  The Issuing Banks may rely upon any notice or other
communication of any nature (written or oral, including but not limited to
telephone conversations, whether or not such notice or other communication is
made in a manner permitted or required by this Agreement or any Loan Document)
purportedly made by or on behalf of the proper party or parties, and the Issuing
Banks shall not have any duty to verify the identity or authority of any Person
giving such notice or other communication. The Issuing Banks may consult with
legal counsel (including, without limitation, in-house counsel for the Issuing
Banks or in-house or other counsel for the Borrower), independent public
accountants and any other experts selected by it from time to time, and the
Issuing Banks shall not be liable for any action taken or omitted to be taken in
good faith in accordance with the advice of such counsel, accountants or
experts.

(c)        Indemnification of Issuing Bank by Lenders.  Each Lender hereby
agrees to reimburse and indemnify each Issuing Bank, in its capacity as such,
and its directors, officers, employees and agents (to the extent not reimbursed
by the Borrower and without limitation of the obligations of the Borrower to do
so), Pro Rata, from and against any and all amounts, losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements of any kind or nature (including, without limitation, the
fees and disbursements of counsel for the Issuing Bank or such other Person in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not the Issuing Bank or such other Person
shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Issuing Bank, in its capacity as such, or
such other Person, as a result of, or arising out of, or in any way related to
or by reason of, this Agreement, any other Loan Document, any transaction from
time to time contemplated hereby or thereby, or any

 

55



--------------------------------------------------------------------------------

transaction financed in whole or in part or directly or indirectly with the
proceeds of any Letter of Credit, provided that no Lender shall be liable for
any portion of such amounts, losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements
resulting solely from the gross negligence or willful misconduct of the Issuing
Bank or such other Person, as finally determined by a court of competent
jurisdiction.

(d)        Certain Standby Letters of Credit.  Each Issuing Bank agrees, with
respect to Letters of Credit issued on behalf of the Borrower to a bond trustee
or other party as credit and/or liquidity support in connection with any
industrial revenue bond or similar instrument, that it will not exercise any
remedies available to it under any indenture, pledge agreement or other
agreement executed and delivered in connection with the issuance of such bonds
or other instruments, including without limitation any instruction to accelerate
the payment of principal of and interest on such bonds or other instruments,
without the prior written consent of the Agent and the Required Lenders.

3.11.    Multicurrency Payments.

(a)        Dollar Equivalent Amounts.

(i)        Calculation of Dollar Equivalent Amounts.  For the purpose of
determining Revolving Credit Exposure generally and for the purpose of
determining the Dollar Equivalent Amount, upon each making and upon each payment
of a Letter of Credit denominated in an Other Currency, the Agent shall
calculate the Dollar Equivalent Amount of such Letter of Credit as of such date,
as the case may be, and shall provide written confirmation to the Lenders, the
Issuing Banks and the Borrower.

(ii)       Recalculation of Dollar Equivalent Amounts.  In determining the
Dollar Equivalent Amount of the aggregate Revolving Credit Exposure of the
Lenders, the Agent may use the respective Dollar Equivalent Amounts for the
Letters of Credit pursuant to paragraph (i) of this subsection (a), unless such
Dollar Equivalent Amount so calculated exceeds 90% of the aggregate of all
Revolving Credit Committed Amounts, in which case the Agent shall recalculate
the Dollar Equivalent Amount of the Letters of Credit outstanding no less
frequently than once each week. The Agent may recalculate the Dollar Equivalent
Amounts of each of the Letters of Credit as frequently as it determines to do so
in its discretion, provided, that such recalculation shall be made for all of
the Letters of Credit no less frequently than once each week during any period
when the aggregate Dollar Equivalent Amount of the aggregate Revolving Credit
Exposure of the Lenders exceeds 90% of the aggregate of all Revolving Credit
Committed Amounts.

(iii)      Mandatory Prepayment.  If the Dollar Equivalent Amount of the
aggregate Revolving Credit Exposure of the Lenders exceeds the Revolving Credit
Commitment Amount at any time (such excess amount, calculated at any time and
from time to time, being referred to herein as the “Exchange Rate L/C Excess
Amount”), then the Borrower shall (A) immediately prepay the principal amount of
the Base Rate Portion of Revolving Credit Loans then outstanding, if any, and
(B) deposit into the Letter of Credit Collateral Account, an amount equal to the
Exchange Rate L/C Excess Amount

 

56



--------------------------------------------------------------------------------

minus the amount of the Base Rate Portion of Revolving Credit Loans prepaid
pursuant to clause (A) hereof, so as to reduce the Dollar Equivalent Amount of
the aggregate Revolving Credit Exposures of the Lenders to an amount not
exceeding the Revolving Credit Commitment Amount as such time. The amount of
such prepayment deposited into the Letter of Credit Collateral Account pursuant
to clause (A) of this Section 3.11(a)(iii) shall be applied to Revolving Credit
Loans at the end of the LIBOR Funding Period then in effect.

(b)        Indemnity.  Notwithstanding anything herein to the contrary, the full
risk of currency fluctuations shall be borne by the Borrower and the Borrower
agrees to indemnify and hold harmless each of the Lenders from and against any
loss resulting from any draw under any Letter of Credit denominated in any Other
Currency and for which the Issuing Bank in not reimbursed on the day of such
drawing.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Loan Parties hereby represent and warrant to the Agent and each Lender as
follows:

4.01.    Corporate Status.  Each Loan Party and each of its Subsidiaries is a
corporation, limited liability company or limited partnership duly organized and
validly existing and, except as noted in Schedule 4.01, in good standing under
the Laws of its jurisdiction of organization. Each Loan Party and each of its
Subsidiaries has corporate or other organizational power and authority to own
its property and to transact the business in which it is engaged or presently
proposes to engage. Except to the extent that failure to do so would not have a
Material Adverse Effect, each Loan Party and each of its Subsidiaries is duly
qualified to do business as a foreign entity and is in good standing in all
jurisdictions in which the ownership of its properties or the nature of its
activities or both makes such qualification necessary or advisable. Schedule
4.01 hereof states as of the date of this Agreement the jurisdiction of
formation and type of organization of each Loan Party and each of its
Subsidiaries.

4.02.    Corporate Power and Authorization.  Each Loan Party has corporate or
other organizational power and authority to execute, deliver, perform, and take
all actions contemplated hereby and by each other Loan Document to which it is a
party, and all such action has been duly and validly authorized by all necessary
corporate proceedings on its part.

4.03.    Execution and Binding Effect.  This Agreement and each other Loan
Document to which any Loan Party is a party and which is required to be
delivered on or before the Closing Date pursuant to Section 5.01 hereof has been
duly and validly executed and delivered by each Loan Party which is a party
hereto or thereto, as the case may be. This Agreement and each such other Loan
Document to which such Loan Party is a party constitutes, and each other Loan
Document when executed and delivered by the applicable Loan Party will
constitute a legal, valid and binding obligation of each Loan Party which is a
party hereto or thereto, as the case may be, enforceable against such Loan Party
in accordance with its terms,

 

57



--------------------------------------------------------------------------------

except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar Laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity limiting the availability
of equitable remedies.

4.04.     Governmental Approvals and Filings.  Except for the filing of this
Agreement with the SEC, no approval, order, consent, authorization, certificate,
license, permit or validation of, or exemption or other action by, or filing,
recording or registration with, or notice to, any Governmental Authority
(collectively, “Governmental Action”) is or will be necessary or advisable in
connection with execution and delivery of any Loan Document by any Loan Party,
consummation by any Loan Party of the transactions herein or therein
contemplated, performance of or compliance with the terms and conditions hereof
or thereof by any Loan Party or to ensure the legality, validity, binding
effect, enforceability or admissibility in evidence hereof or thereof.

4.05.     Absence of Conflicts.  Neither the execution and delivery of any Loan
Document by any Loan Party, nor consummation by any Loan Party of the
transactions herein or therein contemplated, nor performance of or compliance
with the terms and conditions hereof or thereof by any Loan Party does or will

(a)        violate or conflict with any Law, or

(b)        except as set forth on Schedule 4.05, violate, conflict with or
result in a breach of any term or condition of, or constitute a default under,
or result in (or give rise to any right, contingent or otherwise, of any Person
to cause) any termination, cancellation, prepayment or acceleration of
performance of, or result in the creation or imposition of (or give rise to any
obligation, contingent or otherwise, to create or impose) any Lien upon any
property of any Loan Party pursuant to, or otherwise result in (or give rise to
any right, contingent or otherwise, of any Person to cause) any change in any
right, power, privilege, duty or obligation of any Loan Party under or in
connection with (other than any such event which could not reasonably be
expected to have a Material Adverse Effect),

(i)        the certificate of incorporation or by-laws (or other constituent
documents) of any Loan Party,

(ii)       any material agreement or instrument creating, evidencing or securing
any Indebtedness or Guaranty Equivalent to which any Loan Party is a party or by
which any of them or any of their respective properties (now owned or hereafter
acquired) may be subject or bound, or

(iii)      any other material agreement or instrument to which any Loan Party is
a party or by which any of them or any of their respective properties (now owned
or hereafter acquired) may be subject or bound.

4.06.     Financial Statements; Projections.    (a)  The Loan Parties have
heretofore furnished to each Lender (i) the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of March 31, 2011, and the related
consolidated statements of operations, cash flows and changes in stockholders’
equity for the fiscal year then ended, as examined and reported on by BDO USA,
LLP, independent registered public accounting firm for the Borrower,

 

58



--------------------------------------------------------------------------------

who delivered an unqualified report in respect thereof and (ii) the interim,
unaudited financial statements contained in the Borrower’s quarterly report on
Form 10-Q for the quarter ended December 31, 2011. Such financial statements
(including the notes thereto and subject to normal year-end audit adjustments
with respect to quarterly financial statements) present fairly the financial
condition of the Borrower and its consolidated Subsidiaries as of the respective
dates thereof and the results of their operations and their cash flows for the
respective periods then ended, all in conformity with GAAP.

(b)       The Loan Parties have delivered to the Lenders projections (the
“Projections”) covering the fiscal years ending March 31, 2012 through 2016 of
the Loan Parties, which are included in the Information Memorandum delivered to
the Lenders dated as of February, 2012. The Projections were internally prepared
by the Loan Parties on a consolidated and consolidating basis and represent the
best available good faith estimate of the Loan Parties, as of the time that the
Projections were prepared, regarding the course of the business of the Loan
Parties for the periods covered by the Projections. The Projections are not a
guaranty of future performance, and the Loan Parties make no representation or
warranty with respect to such performance as actual results may differ from the
Projections.

4.07.    Absence of Undisclosed Liabilities.  As of the date of this Agreement,
no Loan Party has any material liability or obligation of any nature whatsoever
(whether absolute, accrued, contingent or otherwise, whether or not due),
material forward or long-term commitments or material unrealized or anticipated
losses from unfavorable commitments, except as disclosed in the financial
statements referred to in Section 4.06 hereof and the notes thereto or the
Borrower’s quarterly report on Form 10-Q for the quarter ended December 31, 2011
or as described on Schedule 4.07 to this Agreement.

4.08.    Absence of Material Adverse Changes.  Since March 31, 2011, there has
been no material adverse change in the business, operations, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries,
taken as a whole, except as disclosed in the financial statements referred to in
Section 4.06 hereof or as disclosed in the Borrower’s annual report on Form 10-K
filed for the fiscal year ended March 31, 2011.

4.09.    Regulatory Status.  No Loan Party is (a) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (b) a “public utility” within the
meaning of the Federal Power Act, as amended.

4.10.    Margin Regulations.  Except for the repurchase of Borrower’s stock by
Borrower, no part of the proceeds of any Revolving Credit Loan hereunder will be
used for the purpose of buying or carrying any “margin stock,” as such term is
used in Regulation U of the Board of Governors of the Federal Reserve System, as
amended from time to time, or to extend credit to others for the purpose of
buying or carrying any “margin stock.” No Loan Party nor any Subsidiary thereof
is engaged in the business of extending credit to others for the purpose of
buying or carrying “margin stock.” No Loan Party nor any Subsidiary thereof
holds or intends to hold “margin stock” in such amounts that more than 25% of
the reasonable value of its assets are represented by “margin stock.” Neither
the making of any Loan nor any use of proceeds of any such Loan will violate or
conflict with the provisions of Regulation T, U or X of the Board of

 

59



--------------------------------------------------------------------------------

Governors of the Federal Reserve System, as amended from time to time.

4.11.    Subsidiaries.  Schedule 4.11 hereof states as of the date of this
Agreement the authorized capitalization of each Domestic Subsidiary of the
Borrower, the number of shares of each class of capital stock issued and
outstanding of each such Subsidiary, and the number and percentage of
outstanding shares of each such class of capital stock owned by each Loan Party
and by each such Subsidiary thereof.

4.12.    Subsidiary Shares.  The outstanding shares of each Subsidiary of each
Loan Party have been duly authorized and validly issued and are fully paid and
nonassessable. Each Loan Party and each Subsidiary thereof owns beneficially and
of record and has good title to all of the shares it is listed as owning in such
Schedule 4.11, free and clear of any Lien, other than Liens permitted by
Section 7.05.

4.13.    Partnerships, etc.  As of the date of this Agreement, no Loan Party is
a partner (general or limited) of any partnership, is a party to any joint
venture or owns (beneficially or of record) any equity or similar interest in
any Person (including but not limited to any interest pursuant to which such
Loan Party has or may in any circumstance have an obligation to make capital
contributions to, or be generally liable for or on account of the liabilities,
acts or omissions of such other Person), except for (x) capital stock of
Subsidiaries referred to in Section 4.11 hereof, (y) equity investments
permitted under Section 7.08 hereof and (z) the capital stock of the
non-Domestic Subsidiaries set forth on Schedule 4.01, all of such capital stock
issued by such non-Domestic Subsidiaries is 100% owned, directly or indirectly,
by the Borrower (except for shares issued to nominees in order to comply with
applicable laws that require more than one shareholder or that require a company
to have a shareholder resident in the jurisdiction of incorporation).

4.14.    Litigation.  There is no pending or (to a Loan Party’s knowledge after
due inquiry) threatened action, suit, proceeding or investigation by or before
any Governmental Authority against or affecting any Loan Party, except for
(a) matters that if adversely decided, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect and (b) the matters
set forth on Schedule 4.14 hereof.

4.15.    Absence of Events of Default.  No event has occurred and is continuing
and no condition exists which constitutes an Event of Default or Potential
Default.

4.16.    Absence of Other Conflicts.  Except for matters which, individually or
in the aggregate, could not have a Material Adverse Effect, no Loan Party is in
violation of or conflict with, or is subject to any contingent liability on
account of any violation of or conflict with:

(a)       any Law,

(b)       its certificate of incorporation or by-laws (or other constituent
documents), or

(c)       any agreement or instrument to which it is a party or by which it or
any of its properties (now owned or hereafter acquired) may be subject or bound.

 

 

60



--------------------------------------------------------------------------------

4.17.    Insurance.  Except for matters that, individually or in the aggregate
could not have a Material Adverse Effect, each Loan Party maintains with
financially sound and reputable insurers insurance with respect to its
properties and business and against at least such liabilities, casualties and
contingencies and in at least such types and amounts as is customary in the case
of corporations engaged in the same or a similar business or having similar
properties similarly situated.

4.18.    Title to Property.  Except for matters that, individually or in the
aggregate could not have a Material Adverse Effect, each Loan Party has good and
marketable title in fee simple to all real property owned or purported to be
owned by it and good title to all other property of whatever nature owned or
purported to be owned by it, including but not limited to all property reflected
in the most recent audited balance sheet referred to in Section 4.06 hereof or
submitted pursuant to Section 6.01(a) hereof (except as sold or otherwise
disposed of in the ordinary course of business, or as otherwise permitted
pursuant to Section 7.12, after the date of such balance sheet), in each case
free and clear of all Liens, except for Liens permitted by Section 7.05.

4.19.    Intellectual Property.   Except for matters that, individually or in
the aggregate could not have a Material Adverse Effect, each Loan Party owns, or
is licensed or otherwise has the right to use, all the patents, trademarks,
service marks, names (trade, service, fictitious or otherwise), copyrights,
technology (including but not limited to computer programs and software),
processes, data bases and other rights, free from burdensome restrictions,
necessary to own and operate its properties and to carry on its business as
presently conducted and presently planned to be conducted without material
conflict with the rights of others.

4.20.    Taxes.  Except for matters that, individually or in the aggregate could
not have a Material Adverse Effect or are described on Schedule 4.20, all tax
and information returns required to be filed by or on behalf of any Loan Party
have been properly prepared, executed and filed. Except for matters which,
individually or in the aggregate, could not have a Material Adverse Effect, all
taxes, assessments, fees and other governmental charges upon any Loan Party or
upon any of their respective properties, incomes, sales or franchises which are
due and payable have been paid.

4.21.    Employee Benefits.  No unpaid minimum required contribution (as defined
in section 302 of ERISA and section 4971 of the Code), whether or not waived,
exists with respect to any Plan. No liability to the PBGC has been or is
expected by a Loan Party or any Controlled Group Member to be incurred with
respect to any Plan by a Loan Party, or any Controlled Group Member which does
or could reasonably be expected to have a Material Adverse Effect. To the
knowledge of any Loan Party, the execution and delivery of this Agreement and
the other Loan Documents and the consummation of the transactions contemplated
hereby will be exempt from, or will not involve any transaction which is subject
to, the prohibitions of section 406 of ERISA and will not involve any
transaction in connection with which a penalty could be imposed under section
502(i) of ERISA or a tax could be imposed pursuant to section 4975 of the Code.
There has been no material deterioration in any Plan’s funding status since the
date of the most recent Annual Report for such Plan which could reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule 4.21
of this Agreement or for matters which, individually or in the aggregate, could
not reasonably be

 

61



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect, no Loan Party has any liability
(contingent or otherwise) for, or in connection with, and none of their
respective properties is subject to a Lien in connection with, any
Pension-Related Event. Except to the extent required under section 4980B of the
Code or comparable state law, no Loan Party has any liability (contingent or
otherwise) for, or in connection with, any Postretirement Benefits which could
reasonably be expected to have a Material Adverse Effect. As of the date of this
Agreement, the PBGC premiums and contributions required to meet the minimum
funding requirements of ERISA and the Code for all Plans have not exceeded
$6,000,000 on an annual basis for any of the past three years. As of March 31,
2011, in accordance with GAAP, the amount of the unfunded liability of the Loan
Parties under the Plans required to be recognized by Borrower on its
consolidated balance sheet as of such date was not greater than $12,000,000.

4.22.    Environmental Matters.

(a)        Each Loan Party is and has been in full compliance with all
applicable Environmental Laws, except for matters which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
There are no circumstances that may prevent or interfere with such full
compliance in the future.

(b)        Each Loan Party has all Environmental Approvals necessary for the
ownership and operation of their respective properties, facilities and
businesses as presently owned and operated and as presently proposed to be owned
and operated, except for such Environmental Approvals the absence of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(c)        There is no Environmental Claim pending or to the knowledge of any
Loan Party after due inquiry threatened, and, to the knowledge of any Loan
Party, there are no past or present acts, omissions, events or circumstances
that could form the basis of any reasonable Environmental Claim, against any
Loan Party, except for matters which, if adversely decided, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(d)        Except as set forth on Schedule 4.22(d), no facility or property now
owned, operated or leased by, nor to the knowledge of any Loan Party any
facility or property previously owned, operated or leased by, such Loan Party is
an Environmental Cleanup Site. To the knowledge of any Loan Party, no Loan Party
has directly transported or directly arranged for the transportation of any
Environmental Concern Materials to any Environmental Cleanup Site. No Lien
exists, and, to the knowledge of any Loan Party, no condition exists which could
result in the filing of a Lien, against any property of any Loan Party under any
Environmental Law.

4.23.    Permits and Other Operating Rights.  Each Loan Party has all such valid
and sufficient certificates of convenience and necessity, franchises, licenses,
permits, operating rights and other authorizations from federal, state,
regional, municipal or other governmental bodies having jurisdiction over such
Person or any of its respective properties, as are necessary for the ownership,
operation and maintenance of its businesses and properties, subject to
exceptions and deficiencies which do not materially affect the business and
operations of such Person or any material part thereof, and such certificates of
convenience and necessity,

 

62



--------------------------------------------------------------------------------

franchises, licenses, permits, operating rights and other authorizations from
federal, state, regional, municipal and other local regulatory bodies or
administrative agencies or other governmental bodies having jurisdiction over
such Person or any of its properties are free from burdensome restrictions or
conditions of an unusual character or restrictions or conditions materially
adverse to the business or operations of such Person, and none of such Persons
is in violation of any thereof in any material respect.

4.24.    Solvency.  After the making of the Loans, Borrower and its
Subsidiaries, on a consolidated basis, will be Solvent.

4.25.    Anti-Terrorism Laws.

(a)        General.  None of the Loan Parties nor, to the knowledge of any Loan
Party, any Affiliate of any Loan Party, is in violation of any Anti-Terrorism
Law or engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

(b)        Executive Order No. 13224.  None of the Loan Parties nor, to the
knowledge of any Loan Party, any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):

(i)        a Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;

(ii)       a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

(iii)      a Person or entity with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv)      a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

(v)       a Person or entity that is named as a “specially designated national”
on the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list, or

(vi)      a Person or entity who is affiliated or associated with a Person or
entity listed above.

No Loan Party nor, to the knowledge of any Loan Party, any of its agents acting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

 

 

63



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS OF LENDING

5.01.    Conditions to Making Initial Loans and Issuance of Initial Letter of
Credit.  The obligation of each Lender to make the initial Loans on the Closing
Date and the obligation of the Issuing Banks to issue Letters of Credit on the
Closing Date are subject to the satisfaction, immediately prior to or
concurrently with the making of such Loan or the issuance of such Letters of
Credit, of the following conditions precedent, in addition to the conditions
precedent set forth in Section 5.02 hereof.

(a)       Agreement; Notes.  The Agent shall have received an executed
counterpart of this Agreement for each Lender, duly executed by each Loan Party,
and an executed Revolving Credit Note for each Lender, conforming to the
requirements hereof, duly executed on behalf of the Borrower.

(b)       Corporate Proceedings.  The Agent shall have received certificates by
the Secretary or Assistant Secretary of each Loan Party dated as of the Closing
Date as to (i) the completeness of the Certificate of Incorporation or By-laws
or other organizational documents of each Loan Party in effect on the Closing
Date, a copy of each such document being attached thereto, (ii) true copies of
all corporate or other organizational action taken by each Loan Party relative
to this Agreement and the other Loan Documents and (iii) the incumbency and
signature of the respective officers of each Loan Party executing this Agreement
and the other Loan Documents to which such Loan Party is a party, together with
satisfactory evidence of the incumbency of such Secretary or Assistant
Secretary. The Agent shall have received, with a photocopy for each Lender,
certificates from the appropriate Secretaries of State or other applicable
Governmental Authorities dated not more than thirty days before the Closing Date
showing the good standing of the Borrower and the Guarantors in their respective
states of organization.

(c)       Legal Opinion of Counsel to the Loan Parties.  The Agent shall have
received an opinion addressed to the Agent and each Lender, dated the Closing
Date, of counsel to each of the Loan Parties as to such matters as may be
requested by the Agent and in form and substance satisfactory to the Agent and
the Lenders.

(d)       Fees, Expenses, etc.  The Borrower shall have paid all out-of-pocket
costs and expenses incurred by the Agent in connection with the preparation,
execution and delivery of this Agreement and the other Loan Documents and in
connection with the transactions contemplated hereby and thereby, including
without limitation reasonable attorney’s fees and costs and lien search fees.

(e)       No Default.  On the Closing Date, no Potential Default or Event of
Default shall have occurred or be continuing.

(f)        Representations and Warranties.  On the Closing Date, all
representations and warranties of the Borrower contained herein or otherwise
made in writing in connection herewith shall be true and correct in all material
respects with the same force and effect as though such representations and
warranties had been made on and as of the Closing Date (except

 

64



--------------------------------------------------------------------------------

with respect to representations and warranties which specifically refer to an
earlier date, which shall be true and correct in all material respects as of
such earlier date).

(g)        Financial Statements.  The Agent shall have received, with a
counterpart for each Lender, copies of the consolidated financial statements
referred to in Section 4.06 hereof.

(h)        Material Adverse Effect.  There shall not have occurred since
March 31, 2011, any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect except (i) as disclosed in the financial statements referred to in
Section 4.06 hereof or (ii) as disclosed in the Borrower’s annual report on Form
10-K filed for the fiscal year ended March 31, 2011.

(i)        No Litigation.  No actions, suits, arbitration proceedings or other
proceedings shall be pending or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties, or any properties or rights of the Loan
Parties which, if determined adversely to the Loan Parties, would have a
Material Adverse Effect (with respect to Borrower and its Subsidiaries taken as
a whole in the case of a Material Adverse Effect contemplated by clause (a) of
the definition of such term), or which seeks to challenge or prevent or declare
illegal the transactions contemplated by this Agreement or any of the Loan
Documents.

(j)        Additional Matters.  The Agent shall have received such other
certificates, opinions, documents and instruments as may be requested by any
Lender. No corporate or other proceedings, and no document, instrument or other
matter in connection with the transactions contemplated by this Agreement and
the other Loan Documents, shall fail to be satisfactory in form and substance to
the Agent or any Lender. The Agent and each Lender shall have received all such
counterpart originals or certified or other copies of such documents as the
Agent or any Lender shall reasonably request.

(k)       Guaranty.  The Agent shall have received a Guaranty and Suretyship
Agreement in substantially the form of Exhibit D hereto (the “Subsidiary
Guaranty”), duly executed by each Domestic Subsidiary.

5.02.    Conditions to All Loans.    The obligation of each Lender to make any
Loan (including the initial Loans) and the obligation of the Issuing Banks to
issue any Letter of Credit (including the initial Letters of Credit issued on or
after the Closing Date) are subject to performance by each of the Loan Parties
of their respective obligations to be performed hereunder or under the other
Loan Documents on or before the date of such Loan or the issuance of such Letter
of Credit, satisfaction of the conditions precedent set forth herein and in the
other Loan Documents and to satisfaction of the following further conditions
precedent:

(a)        Notice.  Appropriate notice of such Loan or Letter of Credit shall
have been given by the Borrower as provided in Article II hereof or Article III
hereof, as the case may be.

(b)       Representations and Warranties.  Each of the representations and
warranties made by each Loan Party herein and in each other Loan Document shall
be true and correct in all material respects on and as of such date as if made
on and as of such date (except

 

65



--------------------------------------------------------------------------------

with respect to representations and warranties which specifically refer to an
earlier date, which shall be true and correct in all material respects as of
such earlier date), both before and after giving effect to the Loans requested
to be made or the Letters of Credit requested to be issued on such date.

(c)        No Defaults.  No Event of Default or Potential Default shall have
occurred and be continuing on such date or after giving effect to the Loans
requested to be made or the Letters of Credit requested to be issued on such
date.

(d)        No Violations of Law, etc.  Neither the making nor use of the Loans
nor the issuance of the Letters of Credit shall cause any Lender to violate or
conflict with any Law.

Each request by the Borrower for any Loan (including the initial Loans) or
Letter of Credit shall constitute a representation and warranty by the Loan
Parties that the conditions set forth in this Section 5.02 have been satisfied
as of the date of such request. Failure of the Agent to receive notice from any
Loan Party to the contrary before such Loan is made or such Letter of Credit is
issued shall constitute a further representation and warranty by the Loan
Parties that the conditions referred to in this Section 5.02 have been satisfied
as of the date such Loan is made or such Letter of Credit is issued.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Loan or Letter of Credit is outstanding, any Obligations are
outstanding, the Issuing Banks have any obligation to issue, or the Lenders have
any obligation to participate in, Letters of Credit, or the Lenders have any
obligation to make any Loan, the Loan Parties hereby covenant to the Agent and
each Lender as follows:

6.01.    Basic Reporting Requirements.

(a)        Annual Audit Reports.  As soon as practicable, and in any event not
later than the earlier to occur of the date after the close of each fiscal year
of the Borrower by which the Borrower is required to file its annual report on
Form 10-K with the SEC (which on the Closing Date is sixty days after the close
of such fiscal year) or the ninetieth day after such close of such fiscal year,
the Loan Parties shall furnish to the Agent, with a copy for each Lender
consolidated statements of income, cash flows and changes in stockholders’
equity of the Borrower and its consolidated Subsidiaries for such fiscal year
and a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year, and notes to each, all in
reasonable detail, setting forth in comparative form the corresponding figures
for the preceding fiscal year. Such financial statements shall be accompanied by
an opinion of an independent registered public accounting firm of recognized
national standing selected by the Borrower and reasonably satisfactory to the
Agent. Such opinion shall be free of exceptions or qualifications not acceptable
to the Agent and in any event shall be free of any exception or qualification
which is of “going concern” or like nature or which relates to a limited scope
of examination. Such opinion in any event shall contain a written statement of
such accountants substantially to the effect that (i) such accountants examined
such financial statements in

 

66



--------------------------------------------------------------------------------

accordance with generally accepted auditing standards and accordingly made such
tests of accounting records and such other auditing procedures as such
accountants considered necessary in the circumstances and (ii) in the opinion of
such accountants such financial statements present fairly the financial position
of the Borrower and its consolidated Subsidiaries as of the end of such fiscal
year and the results of their operations and their cash flows and changes in
stockholders’ equity for such fiscal year, in conformity with GAAP.

(b)        Quarterly Consolidated Reports.  As soon as practicable, and in any
event not later than the earlier to occur of the date after the close of each of
the first three fiscal quarters of each fiscal year of the Borrower by which the
Borrower is required to file its quarterly report on Form 10-Q with the SEC
(which on the Closing Date is forty days after the close of such fiscal quarter)
or the forty-fifth day after the close of such fiscal quarter, the Loan Parties
shall furnish to the Agent, with a copy for each Lender unaudited consolidated
statements of income and cash flows of the Borrower and its consolidated
Subsidiaries for such fiscal quarter and for the period from the beginning of
such fiscal year to the end of such fiscal quarter and an unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as of the close
of such fiscal quarter, all in reasonable detail, setting forth in comparative
form the corresponding figures for the same periods or as of the same date
during the preceding fiscal year (except for the consolidated balance sheet,
which shall set forth in comparative form the corresponding balance sheet as of
the prior fiscal year end). Such financial statements shall be certified by a
Responsible Officer of the Borrower as presenting fairly the financial position
of the Borrower and its consolidated Subsidiaries as of the end of such fiscal
quarter and the results of their operations and their cash flows and changes in
stockholders’ equity for such fiscal year, in conformity with GAAP, subject to
normal and recurring year-end audit adjustments.

(c)        Consolidating Segment Reports.  As soon as practicable, and in any
event within five Business Days after the end of the respective time period
provided for in subsections (a) and (b) of this Section 6.01, the Loan Parties
shall furnish to the Agent, with a copy for each Lender unaudited consolidating
statements of income of the Borrower and its Subsidiaries for each reporting
segment consistent with the Borrower’s SEC filings for such fiscal quarter or
fiscal year, as the case may be, and unaudited consolidating balance sheets of
the Borrower and its Subsidiaries for each reporting segment consistent with the
Borrower’s SEC filings as of the close of such fiscal quarter or fiscal year, as
the case may be, all in reasonable detail. Such statements shall be certified by
a Responsible Officer of the Borrower as presenting fairly the financial
position of such segments of the Borrower and its Subsidiaries as of the end of
such fiscal quarter or fiscal year, as the case may be, and the results of their
operations for such fiscal quarter or fiscal year, as the case may be, in
conformity with GAAP (exclusive of principles of consolidation), subject (in the
case of quarterly reports) to normal and recurring year-end audit adjustments.

(d)        Quarterly Compliance Certificates.  The Loan Parties shall deliver to
the Agent, with a copy for each Lender a Quarterly Compliance Certificate in
substantially the form set forth as Exhibit E, duly completed and signed by a
Responsible Officer of the Borrower not later than five Business Days after the
delivery of the financial statements referred to in subsections (a) and (b) of
this Section 6.01. The Quarterly Compliance Certificate will state, among other
reasonable items: (i) that as of the date thereof no Event of Default or
Potential Default has occurred and is continuing or exists, or if an Event of
Default or Potential Default

 

67



--------------------------------------------------------------------------------

has occurred and is continuing or exists, specifying in detail the nature and
period of existence thereof and any action with respect thereto taken or
contemplated to be taken by the Loan Parties and (ii) in reasonable detail the
information and calculations necessary to establish compliance with the
provisions of Sections 7.02 and 7.03 hereof and (iii) in reasonable detail the
information and calculations necessary to determine the Applicable Tier. The
Loan Parties shall include in each Quarterly Compliance Certificate furnished
under this Section 6.01(d) the aggregate amount of Joint Venture Investments as
of the last day of the relevant fiscal quarter, calculated in accordance, and
showing compliance, with Section 7.08(c).

If the Borrower is required to file annual and quarterly reports pursuant to
applicable SEC rules and regulations, the Borrower has filed with the SEC the
relevant annual or quarterly report referenced in such Quarterly Compliance
Certificate and such report is publicly available on the SEC’s Electronic Data
Gathering, Analysis and Retrieval system, or any similar successor system
(“EDGAR”), then the Borrower shall not be required to furnish a hard copy of
such annual or quarterly report to the Agent and the Lenders. The Agent and the
Lenders are hereby authorized to access the EDGAR system for purposes of
retrieving the financial information so filed.

If the Borrower does not intend to file its annual and quarterly reports with
the SEC in electronic form using EDGAR, the Borrower shall notify the Agent and
the Lenders in the manner prescribed herein of each such annual and quarterly
filing. Neither the Agent nor any Lender shall have any duty to search for or
obtain any electronic or other filings that the Borrower makes with the SEC,
regardless of whether such filings are periodic, supplemental or otherwise.

The Agent’s and the Lenders’ receipt of such reports, information and documents
shall not constitute notice to it of the content thereof or any matter
determinable from the content thereof, including the Borrower’s compliance with
any of the covenants hereunder, as to which the Agent and the Lenders are
entitled to rely upon Quarterly Compliance Certificates.

(e)        Acquisition Disclosure Certificate.  The Loan Parties shall, within
five Business Days after the consummation of any Acquisition permitted by
Section 7.11, deliver to the Agent, with a copy for each Lender, a certificate
in the form of Exhibit I hereto disclosing all information regarding each Person
acquired in such Acquisition contained in such Exhibit I. The Loan Parties shall
include in each Quarterly Compliance Certificate furnished under Section 6.01(d)
the aggregate amount of Joint Venture Investments as of the last day of the
relevant fiscal quarter, calculated in accordance, and showing compliance, with
Section 7.08(c).

(f)        Projections.  As soon as practicable and in any event within
seventy-five days after the close of each fiscal year of the Borrower, the
Borrower shall furnish to the Agent, with a copy for each Lender, a certificate
signed by a Responsible Officer on behalf of the Borrower containing a
consolidated projection of the revenues, expenditures (capital or otherwise) and
results of operations and cash position of the Borrower and each Subsidiary of
the Borrower as of the end of each month, and the amounts and ratios described
in Section 7.02 and 7.03 hereof as of the end of each fiscal quarter, in each
case in the forthcoming fiscal year, together with a statement of the
assumptions and estimates upon which such projections are based. Such
projections, estimates and assumptions, as of the date of preparation thereof,
shall

 

68



--------------------------------------------------------------------------------

be reasonable, made in good faith, shall be consistent with the Loan Documents,
and shall represent the Borrower’s best judgment as to such matters.

(g)        Certain Other Reports and Information.  Promptly upon their becoming
available to a Loan Party, such Loan Party shall deliver to the Agent, with a
copy for each Lender a copy of (i) all regular or special reports, registration
statements and amendments to the foregoing which such Loan Party shall file with
the SEC (or any successor thereto) or any securities exchange, (ii) all reports,
proxy statements, financial statements and other information distributed by such
Loan Party to its stockholders, bondholders or the financial community
generally, and (iii) all accountants’ management letters pertaining to, all
other reports submitted by accountants in connection with any audit of, and all
other reports from outside accountants with respect to, such Loan Party or any
of its Subsidiaries.

(h)        Further Information.  Each Loan Party shall promptly furnish to the
Agent, with a copy for each Lender such other information and in such form as
the Agent or any Lender may reasonably request from time to time.

(i)         Notice of Certain Events.  Promptly after a Responsible Officer’s
knowledge of any of the following, a Loan Party shall give the Agent notice
thereof with a copy for each Lender, together with a written statement of a
Responsible Officer of such Loan Party setting forth the details thereof and any
action with respect thereto taken or proposed to be taken by such Loan Party:

(i)        Any Event of Default or Potential Default;

(ii)       Any change in the business, operations or condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole,
which could reasonably be expected to have a Material Adverse Effect;

(iii)      Any pending or, to the actual knowledge of an officer of the
Borrower, threatened action, suit, proceeding or investigation by or before any
Governmental Authority against or affecting such Loan Party, except for matters
that if adversely decided, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect;

(iv)      Any Pension-Related Event that could reasonably be expected to have a
Material Adverse Effect, and such notice shall be accompanied by (A) a copy of
any notice, request, return, petition or other document received by such Loan
Party or any Controlled Group Member from any Person, or which has been or is to
be filed with or provided to any Person (including without limitation the
Internal Revenue Service, PBGC or any Plan participant, beneficiary, alternate
payee or employer representative), in connection with such Pension-Related
Event, and (B) in the case of any Pension-Related Event with respect to a Plan,
the most recent Annual Report (5500 Series), with attachments thereto, and the
most recent actuarial valuation report, for such Plan;

(v)       Any Environmental Claim pending or threatened against such Loan Party,
or any past or present acts, omissions, events or circumstances (including but
not limited to any dumping, leaching, deposition, removal, abandonment, escape,

 

69



--------------------------------------------------------------------------------

emission, discharge or release of any Environmental Concern Material at, on or
under any facility or property now or previously owned, operated or leased by
such Loan Party) that could form the basis of such Environmental Claim, which
Environmental Claim, if adversely resolved, individually or in the aggregate,
could have a Material Adverse Effect; and

(vi)        The occurrence of a Change of Control.

(j)        Visitation; Verification.  Each Loan Party shall permit such Persons
as the Agent or any Lender may designate from time to time, at such Loan Party’s
expense while an Event of Default is continuing and otherwise at the Agent’s or
such Lender’s expense, to visit and inspect any of the properties of such Loan
Party and of any Subsidiary of such Loan Party, to examine their respective
books and records and take copies and extracts therefrom and to discuss their
respective affairs with their respective directors, officers, key employees and
independent accountants at such times and as often as the Agent or any Lender
may request. Each Loan Party hereby authorizes such officers, key employees and
independent accountants to discuss with the Agent or any Lender the affairs of
such Loan Party and its Subsidiaries. The Agent or any Lender shall have the
right to examine and verify accounts, inventory and other properties and
liabilities of each Loan Party and its Subsidiaries from time to time, at such
Loan Party’s expense while an Event of Default is continuing and otherwise at
the Agent’s or such Lender’s expense, and each Loan Party shall cooperate, and
shall cause each of its Subsidiaries to cooperate, with the Agent or such Lender
in such verification.

6.02.    Insurance.    Except for matters that could not, individually or in the
aggregate, have a Material Adverse Effect, each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain with financially sound and reputable
insurers insurance with respect to its properties and business and against such
liabilities, casualties and contingencies and of such types and in such amounts
as is customary in the case of corporations engaged in the same or similar
businesses or having similar properties similarly situated.

6.03.    Payment of Taxes and Other Potential Charges and Priority
Claims.    Except for matters that could not, individually or in the aggregate,
have a Material Adverse Effect, each Loan Party shall, and shall cause each of
its Subsidiaries to, pay or discharge

(a)        on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges imposed upon it or any of its
properties;

(b)        on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such property; and

(c)        on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any such property or which,
if unpaid, might give rise to a claim entitled to priority over general
creditors of such Loan Party or Subsidiary in a case under Title 11 (Bankruptcy)
of the United States Code, as amended; provided, that unless and until
foreclosure, distraint, levy, sale or similar proceedings shall have been
commenced, such Loan Party or Subsidiary need not pay or discharge any such tax,
assessment, charge or claim so

 

70



--------------------------------------------------------------------------------

long as (x) the validity thereof is contested in good faith and by appropriate
proceedings diligently conducted, (y) such reserves or other appropriate
provisions as may be required by GAAP shall have been made therefor.

6.04.    Preservation of Corporate Status.  Except as permitted by Sections
7.11(c) or 7.11(d), each Loan Party shall maintain its status as a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and to be duly qualified to do business as a
foreign corporation and in good standing in all jurisdictions in which the
ownership of its properties or the nature of its business or both make such
qualification necessary or advisable, except to the extent that such failures
would not cause a Material Adverse Effect.

6.05.    Governmental Approvals and Filings.  Except for matters that could not,
individually or in the aggregate, have a Material Adverse Effect, each Loan
Party shall, and shall cause each of its Subsidiaries to, keep and maintain in
full force and effect all Governmental Actions necessary or advisable in
connection with the execution and delivery of any Loan Document by any Loan
Party, consummation by any Loan Party of the transactions herein or therein
contemplated, performance of or compliance with the terms and conditions hereof
or thereof by any Loan Party or to ensure the legality, validity, binding
effect, enforceability or admissibility in evidence hereof or thereof.

6.06.    Maintenance of Properties.    Except for matters that could not,
individually or in the aggregate, have a Material Adverse Effect, each Loan
Party shall, and shall cause each of its Subsidiaries to, maintain or cause to
be maintained in good repair, working order and condition the properties now or
hereafter owned, leased or otherwise possessed by it (ordinary wear and tear
excepted) and shall make or cause to be made all needful and proper repairs,
renewals, replacements and improvements thereto so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times. Each Loan Party shall, and shall cause each of its Subsidiaries to,
procure and maintain in full force and effect all franchises, patents,
trademarks, trade names, service marks, copyrights, licenses and other rights,
in each case, that are necessary in any material respect for the business and
operation of the Loan Parties and their Subsidiaries, taken as a whole.

6.07.    Avoidance of Other Conflicts.    A Loan Party shall not, and shall not
permit any of its Subsidiaries to, violate or conflict with, be in violation of
or conflict with, or be or remain subject to any liability (contingent or
otherwise) on account of any violation or conflict with

(a)        any Law,

(b)        its certificates of incorporation or by-laws (or other constituent
documents), or

(c)        any agreement or instrument to which it is party or by which any of
them or any of their respective Subsidiaries is a party or by which any of them
or any of their respective properties (now owned or hereafter acquired) may be
subject or bound,

 

71



--------------------------------------------------------------------------------

except for matters that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

Each Loan Party shall comply with, or operate pursuant to valid waivers of,
applicable Environmental Laws, including, without limitation, to the extent
required by and in accordance with applicable Environmental Laws, conducting, on
a timely basis, periodic tests and monitoring for contamination of ground water,
surface water, air and land and for biological toxicity and completing proper,
thorough and effective clean-up, removal, remediation and/or restoration, except
to the extent that failure so to comply with any Environmental Law does not have
a Material Adverse Effect, and except that, with respect to any testing,
monitoring, clean-up, removal, remediation or other such action required
pursuant to such Environmental Laws, no Loan Party shall be required to perform
any such action if the applicability or validity thereof is being contested in
good faith by appropriate proceedings and adequate reserves have been
established in accordance with GAAP.

6.08.    Financial Accounting Practices.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, make and keep books, records and accounts which, in
reasonable detail, accurately and fairly reflect its transactions and
dispositions of its assets and, except as set forth in a management letter
delivered to the Borrower by its independent accountants and as set forth in
Borrower’s periodic reports filed with the SEC, maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary (i) to permit
preparation of financial statements in conformity with GAAP and (ii) to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

6.09.    Use of Proceeds.  The Borrower shall use the proceeds of the Loans and
the Letters of Credit to refinance the Existing Credit Facility and for general
corporate purposes (including acquisitions and stock repurchases permitted by
this Agreement) and shall not use any such proceeds directly or indirectly for
any unlawful purpose, in any manner inconsistent with Section 4.10 hereof, or
inconsistent with any other provision of any Loan Document.

6.10.    Continuation of or Change in Business.  Each Loan Party and each of its
Subsidiaries shall continue to engage in the same or a related line of business
as conducted and operated during the present and preceding fiscal year, and a
Loan Party shall not, and shall not permit any of its Subsidiaries to, engage in
any other unrelated line of business, in each case after taking into
consideration the advancement of technology and the evolution of the business
sectors in which the Loan Parties and their Subsidiaries compete.

6.11.    Consolidated Tax Return.  A Loan Party shall not, and shall not suffer
any of its Subsidiaries to, file or consent to the filing of any consolidated
income tax return with any Person other than the Borrower and its Subsidiaries.

 

72



--------------------------------------------------------------------------------

6.12.    Fiscal Year.  The Loan Parties shall not, and shall not suffer any of
their respective Subsidiaries to, change their respective fiscal year or fiscal
quarter (except to conform to the fiscal year of the Loan Parties).

6.13.    Additional Guarantors.  The Borrower will cause each Person which is or
becomes a Domestic Subsidiary to become a Guarantor as promptly as practicable
after (but in any event within ninety days of) the date such Person first
becomes a Domestic Subsidiary by causing such Subsidiary to execute and deliver
to the Agent a Subsidiary Guaranty, together with all documents which the Agent
may reasonably request relating to the existence of such Subsidiary, the
corporate authority for and the validity of such Subsidiary Guaranty, and any
other matters reasonably determined by the Agent to be relevant thereto, all in
form and substance reasonably satisfactory to the Agent.

 

ARTICLE VII

NEGATIVE COVENANTS

So long as any Loan or Letter of Credit is outstanding, any Obligation is
outstanding, the Issuing Banks have any obligation to issue, or the Lenders have
any obligation to participate in, Letters of Credit, or the Lenders have any
obligation to make any Loan, the Loan Parties hereby covenant to the Lender as
follows:

7.01.    Anti-Terrorism Laws.  The Loan Parties and their respective Affiliates
and agents shall not (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including making or receiving any contribution
of funds, goods or services to or for the benefit of any Blocked Person,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224; or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224, the USA Patriot Act or any
other Anti-Terrorism Law. The Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section 7.01.

7.02.    Leverage.  As of the last day of each fiscal quarter ending after the
Closing Date, the Consolidated Leverage Ratio shall not be greater than 3.50 to
1.00.

7.03.    Interest Coverage.  As of the last day of each fiscal quarter ending
after the Closing Date, the Consolidated Interest Coverage Ratio shall not be
less than 3.50 to 1.00.

7.04.    Limitations or Other Restrictions on Dividends by Subsidiaries.  A Loan
Party will not, nor will it permit any of its Subsidiaries to be or become
subject to any restriction of any nature (whether arising by operation of Law,
by agreement, by its articles of incorporation, by-laws or other constituent
documents of any Subsidiary of such Loan Party, or otherwise) on the right of
any Subsidiary of any Loan Party from time to time to (w) declare and pay Stock
Payments with respect to capital stock owned by the Borrower or any Subsidiary
of the Borrower, (x) pay any indebtedness, obligations or liabilities from time
to time owed to the Borrower or any Subsidiary of the Borrower, (y) make loans
or advances to the Borrower or any

 

73



--------------------------------------------------------------------------------

Subsidiary of the Borrower, or (z) transfer any of its properties or assets to
the Borrower or any Subsidiary of the Borrower, except:

(a)        Restrictions pursuant to the Loan Documents;

(b)        Legal restrictions of general applicability under the corporation Law
under which such Subsidiary is incorporated, and fraudulent conveyance or
similar Laws of general applicability for the benefit of creditors of such
Subsidiary generally; and

(c)        With respect to clause (z) above: nonassignment provisions of any
executory or other contract, performance contract, performance bond, or of any
lease by the Borrower or such Subsidiary as lessee.

7.05.    Liens.  A Loan Party shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property (now owned or hereafter acquired), except for the
following:

(a)        Liens existing on the date hereof securing obligations existing on
the date hereof, as such Liens and obligations are listed in Schedule 7.05
hereto (and extension, renewal and replacement Liens upon the same property
theretofore subject to a listed Lien, provided the amount secured by each Lien
constituting such an extension, renewal or replacement Lien shall not exceed the
amount secured by the Lien theretofore existing);

(b)        Liens arising from taxes, assessments, charges or claims described in
Section 6.03 hereof that are not yet due or that remain payable without penalty
or to the extent permitted to remain unpaid under the proviso to such
Section 6.03;

(c)        Liens incurred or deposits or pledges of cash or securities in the
ordinary course of business to secure (i) workmen’s compensation, unemployment
insurance or other social security obligations, (ii) performance of bids,
tenders, trade contracts (other than for payment of money) or leases,
(iii) stay, surety or appeal bonds, or (iv) other obligations of a like nature
incurred in the ordinary course of business;

(d)        Liens by a Loan Party or a Subsidiary of a Loan Party on property
securing all or part of the purchase price thereof and Liens (whether or not
assumed) existing in property at the time of purchase thereof by a Loan Party or
a Subsidiary of a Loan Party, provided that (i) such Lien is created before or
substantially simultaneously with the purchase of such property by such Loan
Party or such Subsidiary, (ii) such Lien is confined solely to the property so
purchased, improvements thereto and proceeds thereof and (iii) the aggregate
amount secured by all Liens described in this Section 7.05(d) plus Liens
described in Section 7.05(j) shall not at any time exceed $35,000,000;

(e)        Liens by a Non-Loan Party securing Indebtedness of such Non-Loan
Party permitted by Section 7.06(d) hereof;

(f)        Liens resulting from the recharacterization of any Capitalized Lease
or Liens resulting or deemed to result from any synthetic lease, in either case
as permitted by Section 7.06(f) hereof;

 

74



--------------------------------------------------------------------------------

(g)        Judgment liens fully bonded or stayed pending appeal;

(h)        Liens in favor of the United States which arise in the ordinary
course of business resulting from progress payments or partial payments under
United States government contracts or subcontracts thereunder;

(i)         Zoning restrictions, easements, minor restrictions on the use of
real property, minor irregularities in the title thereto and other minor Liens
that do not secure the payment of money or the performance of an obligation and
that do not individually or in the aggregate materially detract from the value
of a property or asset to, or materially impair its use in the business of, a
Loan Party and its Subsidiaries, taken as a whole;

(j)         Any other Liens securing Indebtedness in an aggregate amount,
together with Liens permitted pursuant to Section 7.05(d) hereof, not in excess
of $35,000,000 at any one time outstanding; and

(k)        Purchase money Liens on equipment acquired for resale securing
obligations outstanding for not more than ninety days after the relevant invoice
date in an aggregate amount for all such obligations not exceeding $50,000,000
at any time outstanding.

7.06.     Indebtedness.  A Loan Party shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(a)        Indebtedness to the Lenders pursuant to this Agreement and the other
Loan Documents;

(b)        Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and listed in Schedule 7.06 hereof, including any extensions,
renewals or refinancings thereof (but not in excess of the aggregate amount
outstanding as of the date hereof as listed on such Schedule);

(c)        Any other Indebtedness incurred by the Borrower and its Subsidiaries
from time to time and not otherwise addressed in Sections 7.06(a), 7.06(b),
7.06(d), 7.06(e), 7.06(g) or 7.06(h); provided, that the aggregate principal
amount of such Indebtedness shall not exceed $50,000,000 at any time;

(d)        (i)  Indebtedness of any Non-Loan Party to any other Non-Loan Party
or (ii) Indebtedness of any Loan Party to any other Loan Party or any Non-Loan
Party;

(e)        Indebtedness of a Non-Loan Party to a Loan Party, provided that
(i) any Subsidiary involved in any such lending arrangement be consolidated, for
financial statement reporting purposes, with the Borrower, (ii) no Event of
Default or Potential Default then exists or would result from any such lending
arrangement at the time of such lending arrangement and after giving effect
thereto and (iii) the aggregate principal amount of Indebtedness of any one or
more of such Non-Loan Parties to any one or more Loan Parties under this
Section 7.06(e) shall not exceed $20,000,000 in the aggregate at any one time,
net of any amounts owing by any Loan Party to any Non-Loan Party; provided that
Indebtedness for the purpose of any Acquisition permitted pursuant to
Section 7.11(a) shall not be included in such determination;

 

75



--------------------------------------------------------------------------------

(f)        Capitalized Lease Obligations and obligations arising under synthetic
leases of the Borrower or any of its Subsidiaries not in excess of $35,000,000
and which when taken together with Indebtedness addressed in Section 7.06(c)
above is not in excess of the aggregate amount of $50,000,000 at any one time,
provided that any such Capitalized Leases are otherwise permitted by
Section 7.14;

(g)        Indebtedness of one or more Loan Parties pursuant to an unsecured
line of credit in the maximum aggregate amount of $50,000,000 for the purpose of
providing financing to such Loan Parties in connection with vendor purchasing
relationships of such Loan Parties; and

(h)        Guaranty Equivalents of Indebtedness of any Person in which a Loan
Party or a Subsidiary of a Loan Party has an outstanding Joint Venture
Investment, in an aggregate amount, for all such Guaranty Equivalents, which
does not cause Section 7.08(c) to be violated;

provided, however, that Indebtedness borrowed by the Borrower from any Affiliate
of the Borrower shall be subordinated to the Revolving Credit Notes (except to
the extent that any such requirement applied to a foreign Subsidiary of a Loan
Party could have an adverse tax consequence on any Loan Party) on the terms
identified in Exhibit F attached hereto.

7.07.    Guarantees, Indemnities of the Borrower, etc.  The Loan Parties shall
not, and shall not permit any of their respective Subsidiaries to, be or become
subject to or bound by any Guaranty Equivalent, except for the Obligations owed
to the Lenders under the Loan Documents and:

(a)        Contingent liabilities arising from the endorsement of negotiable or
other instruments for deposit or collection or similar transactions in the
ordinary course of business;

(b)        Guaranty Equivalents securing Assured Obligations permitted pursuant
to Section 7.06;

(c)        Indemnities of the liabilities of its directors, officers and
employees in their capacities as such as permitted by Law;

(d)        Guaranty Equivalents constituting usual and customary indemnities
with respect to liabilities (other than Indebtedness) in connection with an
acquisition or disposition of stock or assets by any Loan Party or any
Subsidiary of a Loan Party; and

(e)        Guaranty Equivalents of Indebtedness of any Person in which a Loan
Party or a Subsidiary of a Loan Party has an outstanding Joint Venture
Investment, in an aggregate amount, for all such Guaranty Equivalents, which
does not cause Section 7.08(c) to be violated.

7.08.    Loans, Advances and Investments.  The Loan Parties shall not, and shall
not permit any of their respective Subsidiaries to, at any time make or suffer
to exist or remain outstanding any loan or advance to, or purchase, acquire or
own (beneficially or of record) any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) in, or

 

76



--------------------------------------------------------------------------------

any other interest in, or make any capital contribution to or other investment
in, any other Person, except:

(a)        Capital contributions to, the purchase of interests in, and other
investments in any Loan Party and any Subsidiary of a Loan Party (including
without limitation a Person that will become a Subsidiary of a Loan Party upon
the consummation of such investment), including the repurchase by Borrower of
its own capital stock to the extent permitted by Section 7.09 hereof;

(b)        Loans or advances, so long as no Event of Default or Potential
Default shall have occurred and be continuing or shall occur after giving effect
thereto, to Loan Parties or Non-Loan Parties to the extent permitted under
Section 7.06;

(c)        So long as no Event of Default or Potential Default shall have
occurred and be continuing or shall occur after giving effect thereto (and the
Agent shall have received substantially contemporaneous notice of the
consummation thereof), Joint Venture Investments in an aggregate cumulative
(from October 1, 2010) amount then outstanding which, when added (without
double-counting) to the outstanding amount at the time in question of Guaranty
Equivalents referred to in Section 7.06(h), does not exceed $30,000,000. For
purposes of this Section 7.08(c), an outstanding amount of a Joint Venture
Investment shall be equal to the fair market value of such Joint Venture
Investment when made (but not less than the consideration paid therefor), less
any amounts received for or on account of such Joint Venture Investment,
including, but not limited to, any repayments, dividends, distributions or sale
proceeds; provided that the outstanding amount of any Joint Venture Investment
shall not be reduced to less than zero; and

(d)        Cash Equivalent Investments.

7.09.     Dividends and Related Distributions.  Except as set forth in the last
sentence of this Section 7.09, a Loan Party shall not, and shall not permit any
of its Subsidiaries to, declare or make any Stock Payment if an Event of Default
or Potential Default shall have occurred and is continuing or if the same shall
occur after giving effect thereto. In addition, no Loan Party shall make any
Stock Payment, other than regular quarterly dividends on the stock of the
Borrower in an amount not exceeding $15,000,000 in any fiscal year (which shall
be permitted, assuming compliance with the immediately preceding sentence,
irrespective of the Consolidated Leverage Ratio) if, after taking into account
the payment of the contemplated Stock Payment, the Consolidated Leverage Ratio
as of the end of the most recently completed fiscal quarter, calculated on a pro
forma basis to include any borrowing to be made in connection with such Stock
Payment as if such borrowing had occurred on the last day of such fiscal
quarter, exceeds 3.00 to 1.00. Notwithstanding the above, there shall be no
limitation on Stock Payments to the Borrower or any Loan Party from any other
Loan Party or Non-Loan party.

7.10.    Sale-Leasebacks.  Other than pursuant to transactions involving
proceeds to the lessee not in excess of $25,000,000 in the aggregate, and other
than in connection with a synthetic lease (to the extent that such lease
transaction may be characterized as a sale-leaseback transaction) permitted
pursuant to Section 7.06(f), a Loan Party shall not, and shall not permit any of
its Subsidiaries to, at any time enter into or suffer to remain in effect any
transaction to

 

77



--------------------------------------------------------------------------------

which such Loan Party or Subsidiary is a party involving the sale, transfer or
other disposition by such Loan Party or Subsidiary of any property (now owned or
hereafter acquired), with a view directly or indirectly to the leasing back of
any part of the same property or any other property used for the same or a
similar purpose or purposes.

7.11.    Mergers, Acquisitions, etc.  A Loan Party shall not, and shall not
permit any of its Subsidiaries to (v) merge with or into, consolidate with or
acquire any other Person, (w) liquidate, wind-up, dissolve or divide,
(x) acquire any portion of the assets of any Person, other than in the ordinary
course of business, except:

(a)        Any Acquisition that satisfies the following conditions: (i) no Event
of Default or Potential Default shall have occurred and be continuing or shall
occur after giving effect to such Acquisition; (ii) such Acquisition is related
to the same or similar line of business as any Loan Party or any Subsidiary of a
Loan Party, or of assets useful in the business of any Loan Party or any
Subsidiary of a Loan Party, in each case after taking into consideration the
advancement of technology and the evolution of the business sectors in which the
Loan Parties and their Subsidiaries compete; (iii) the Consolidated Leverage
Ratio as of the end of the fiscal quarter most recently completed prior to the
consummation of such Acquisition, calculated on a pro forma basis as if the
Acquisition had been consummated at the beginning of the period of four fiscal
quarters ending at the end of such fiscal quarter, consistent with the
definition of the term “Consolidated Leverage Ratio”, is not greater than 3.00
to 1.00;

(b)        Joint Venture Investments permitted by Section 7.08(c);

(c)        A Loan Party (other than the Borrower) may merge out of existence,
liquidate, wind-up or dissolve if such Loan Party has no substantial assets and
has been dormant for at least one year or if such merger, liquidation,
winding-up or dissolution (i) would not be disadvantageous, in any material
respect, to such Loan Party and its Subsidiaries taken as a whole (as determined
in good faith by the Borrower) and (ii) would not materially adversely affect
the Lenders (as reasonably determined by the Agent); and

(d)        A Loan Party, other than the Borrower, may merge with another Loan
Party and a Non-Loan Party may merge with another Non-Loan Party.

7.12.    Dispositions of Properties.  Except as permitted by Section 7.11(c),
Section 7.11(d) or Section 7.10, a Loan Party shall not, and shall not permit
any of its Subsidiaries to, sell, convey, assign, lease, transfer, abandon or
otherwise dispose of, voluntarily or involuntarily, any of its properties to a
Person other than another Loan Party, except:

(a)        Each Loan Party and each Non-Loan Party may sell inventory in the
ordinary course of business;

(b)        Each Loan Party and each Non-Loan Party may license or otherwise
reasonably convey its intellectual property and other intangible assets to the
extent and in the manner that is characteristic of the industry of the Loan
Parties provided that such Loan Party or Non-Loan Party shall do nothing to
prevent a collateral assignment of any such license agreement to the Agent, for
the benefit of the Lenders;

 

78



--------------------------------------------------------------------------------

(c)       Each Loan Party and each Non-Loan Party may dispose of property which
is obsolete or no longer useful in the business of the Borrower or such
Subsidiary; and

(d)       Each Loan Party and each Non-Loan Party may dispose of any Joint
Venture Investment.

7.13.    Dealings with Affiliates.  A Loan Party shall not, directly or
indirectly, deal with, in the ordinary course of business or otherwise, any
Affiliate (other than another Loan Party), except in transactions which are
pursuant to the reasonable requirements of such Loan Party’s ordinary course
business operations and which are on no less favorable terms to such Loan Party
than would be the case with a similar transaction with an unaffiliated Person
negotiated at arm’s length.

7.14.    Capital Expenditures.  A Loan Party shall not, and shall not permit any
of its Subsidiaries to, make any Capital Expenditures on or after the date
hereof if an Event of Default or Potential Default shall have occurred and is
continuing or if the same shall occur after giving effect thereto.

7.15.    Limitation on Other Restrictions on Liens.  The Loan Parties shall not
enter into, or become or remain (or allow any of its properties to become or
remain) subject to, any agreement, covenant or instrument (other than the Loan
Documents) that would prohibit (i) the payment of any Stock Payment to the
Lenders, (ii) the incurrence of additional Indebtedness to the Lenders, whether
pursuant to this Agreement or otherwise, or (iii) the grant of any Lien upon any
of its properties (now owned or hereafter acquired) (any such agreement,
covenant or instrument, or provision thereof, containing such prohibition on the
granting of Liens is referred to hereinafter in this Section 7.15 as a “Negative
Pledge Provision”) unless such Negative Pledge Provision expressly permits such
Person to grant Liens in favor of the Lenders; such Negative Pledge Provision
may additionally require that, when any Liens are granted to the Lenders, such
Liens shall also be granted on a pari passu basis to the obligee of such
Negative Pledge Provision. Notwithstanding the foregoing, the following shall
not be prohibited by this Section 7.15: (a) customary provisions of any
agreements governing any purchase money Liens or Capitalized Leases otherwise
permitted by this Agreement (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (b) customary provisions
of any licensing agreement for intellectual property restricting assignment or
sublicensing, (c) customary provisions restricting subletting, sublicensing or
assignment of any lease governing any leasehold interests of the Borrower or its
Subsidiaries and (d) with respect to any Person becoming a Subsidiary in
accordance with the terms of this Agreement after the Closing Date, any
agreement in effect at the time such Person becomes a Subsidiary so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary and any such prohibition only applies to such Subsidiary.
Notwithstanding anything to the contrary in this Section 7.15, no Loan Party and
no Subsidiary thereof shall be permitted to grant any such obligee any Liens
which are not permitted by Section 7.05 hereof.

 

79



--------------------------------------------------------------------------------

ARTICLE VIII

DEFAULTS

8.01.    Events of Default.  An Event of Default shall mean the occurrence or
existence of one or more of the following events or conditions (for any reason,
whether voluntary, involuntary or effected or required by Law):

(a)        Any Loan Party shall fail to pay (i) when due principal of any Loan
or any Letter of Credit Reimbursement Obligation, (ii) within three Business
Days after the date when due, interest on any Loan or any Letter of Credit
Reimbursement Obligation, or (iii) within ten Business Days after the date when
due, any fees, indemnity or expenses, or any other amount due hereunder or under
any other Loan Document.

(b)        Any representation or warranty made or deemed made by any Loan Party
or any Subsidiary of any Loan Party in or pursuant to or in connection with any
Loan Document, or any statement made by any Loan Party or any Subsidiary of any
Loan Party in any financial statement, certificate, report, exhibit or document
furnished by any Loan Party or any Subsidiary of any Loan Party to the Agent or
any Lender pursuant to or in connection with any Loan Document, shall prove to
have been false or misleading in any material respect as of the time when made
or deemed made (including by omission of material information necessary to make
such representation, warranty or statement not misleading in any material
respect).

(c)        Any Loan Party shall default in the performance or observance of
Section 7.02, Section 7.03 or Section 7.12, or any Loan Party shall default in
the performance or observation of any other covenant contained in Article VII
hereof or the covenant contained in Section 6.01(i) hereof and such default
shall have continued for a period of ten Business Days.

(d)        Any Loan Party shall default in the performance or observance of any
other material covenant, agreement or duty under this Agreement or any other
Loan Document and such default shall have continued for a period of thirty
Business Days.

(e)        Any Loan Party or any Subsidiary of any Loan Party shall default
beyond any applicable cure period in the payment of principal or interest on any
obligation for borrowed money or other Indebtedness in excess of $5,000,000 or
in the performance of any provision contained in any instrument under which any
such obligation for borrowed money or other Indebtedness is created or secured
(including the breach of any covenant thereunder) if an effect of such default
is to cause, or permit any Person to cause such obligation to become due prior
to its stated maturity, unless, solely with respect to a non-payment default
(i) such Loan Party or such Subsidiary is actively and diligently contesting the
existence of such default and (ii) the obligee has not taken any action to
accelerate the maturity of such obligation or to exercise any other remedy
available to it under such instrument.

(f)        One or more judgments for the payment of money shall have been
entered against any Loan Party or any Subsidiary of any Loan Party, which
judgment or judgments (net of insurance coverage) exceed $5,000,000 in the
aggregate, and such judgment or judgments shall have remained undischarged and
unstayed for a period of thirty consecutive days.

 

80



--------------------------------------------------------------------------------

(g)        Any one or more Pension-Related Events shall have occurred and the
Required Lenders shall determine in good faith (which determination shall be
conclusive absent manifest error) that such Pension-Related Events, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(h)        There shall have occurred an event or series of events which cause a
Material Adverse Effect.

(i)         A proceeding shall have been instituted in respect of any Loan Party
or any Subsidiary of any Loan Party

(i)        seeking to have an order for relief entered in respect of such
Person, or seeking a declaration or entailing a finding that such Person is
insolvent or a similar declaration or finding, or seeking dissolution,
winding-up, charter revocation or forfeiture, liquidation, reorganization,
arrangement, adjustment, composition or other similar relief with respect to
such Person, its assets or its debts under any Law relating to bankruptcy,
insolvency, relief of debtors or protection of creditors, termination of legal
entities or any other similar Law now or hereafter in effect and such proceeding
shall remain undismissed and unstayed for a period of sixty consecutive days; or

(ii)       seeking appointment of a receiver, trustee, liquidator, assignee,
sequestrator or other custodian for such Person or for all or any substantial
part of its property and such proceeding shall result in the entry, making or
grant of any such order for relief, declaration, finding, relief or appointment,
or such proceeding shall remain undismissed and unstayed for a period of sixty
consecutive days.

(j)        Any Loan Party or any Subsidiary of any Loan Party shall become
insolvent; shall fail to pay, become unable to pay, or state that it is or will
be unable to pay, its debts as they become due; shall make a general assignment
for the benefit of creditors; shall institute (or fail to controvert in a timely
and appropriate manner) a proceeding described in Section 8.01(i)(i) hereof, or
(whether or not any such proceeding has been instituted) shall consent to or
acquiesce in any such order for relief, declaration, finding or relief described
therein; shall institute (or fail to controvert in a timely and appropriate
manner) a proceeding described in Section 8.01(i)(ii) hereof, or (whether or not
any such proceeding has been instituted) shall consent to or acquiesce in any
such appointment or to the taking of possession by any such custodian of all or
any substantial part of its or his property; shall dissolve, wind-up, revoke or
forfeit its charter (or other constituent documents) or liquidate itself or any
substantial part of its property other than proceedings for the voluntary
liquidation and dissolution of a Subsidiary of the Borrower permitted by
Section 6.04, Section 7.11(c) or Section 7.11(d) hereof; or shall take any
action in furtherance of any of the foregoing.

(k)        This Agreement or any Loan Document or term or provision hereof or
thereof shall cease to be in full force and effect, or the Borrower shall, or
shall purport to, terminate (other than termination in accordance with the terms
of this Agreement), repudiate, declare voidable or void or otherwise contest,
this Agreement or any Loan Document or term or provision hereof or thereof or
any obligation or liability of the Borrower hereunder or thereunder.

 

81



--------------------------------------------------------------------------------

(l)         A Change of Control shall occur.

8.02.     Consequences of an Event of Default.

(a)        If an Event of Default specified in subsections (a) through (h),
(k) or (l) of Section 8.01 hereof shall occur and be continuing or shall exist,
then, in addition to all other rights and remedies which the Agent or any Lender
may have hereunder or under any other Loan Document, at law, in equity or
otherwise, the Lenders shall be under no further obligation to make Loans
hereunder, the Issuing Banks shall be under no further obligation to issue
Letters of Credit hereunder, and the Agent may, and upon the written request of
the Required Lenders shall, by notice to the Borrower, from time to time do any
or all of the following:

(i)        Declare the Revolving Credit Commitment and the commitment of the
Swingline Lender to make Swingline Loans terminated, whereupon the Commitments
and such commitment to make Swingline Loans will terminate and any fees
hereunder shall be immediately due and payable without presentment, demand,
protest or further notice of any kind, all of which are hereby waived, and an
action therefor shall immediately accrue.

(ii)       Declare the unpaid principal amount of the Loans, interest accrued
thereon and all other Obligations to be immediately due and payable without
presentment, demand, protest or further notice of any kind, all of which are
hereby waived, and an action therefor shall immediately accrue.

(b)        If an Event of Default specified in subsection (i) or (j) of
Section 8.01 hereof shall occur or exist, then, in addition to all other rights
and remedies which the Agent or any Lender may have hereunder or under any other
Loan Document, at law, in equity or otherwise, the Commitments and the
commitment of the Swingline Lender to make Swingline Loans shall automatically
terminate and the Lenders shall be under no further obligation to make Loans,
the Issuing Banks shall be under no further obligation to issue Letters of
Credit, and the unpaid principal amount of the Loans, Letter of Credit
Reimbursement Obligations, interest accrued thereon and all other Obligations
shall become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby waived, and an action therefor shall
immediately accrue.

(c)        Without limitation of other rights and remedies under this Agreement
or the Loan Documents or at law or in equity, if all of the Obligations shall
have become due and payable pursuant to clause (a) or (b) of this Section 8.02,
the Borrower shall immediately pay to the Agent, for deposit in the Letter of
Credit Collateral Account, an amount equal to the excess, if any, of the
aggregate Letter of Credit Exposure at such time over the balance in the Letter
of Credit Collateral Account.

 

82



--------------------------------------------------------------------------------

ARTICLE IX

THE AGENT

9.01.    Appointment and Authority.  Each of the Lenders and the Issuing Banks
hereby irrevocably appoints Citizens Bank of Pennsylvania to act on its behalf
as the Agent hereunder and under the other Loan Documents and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent, the Lenders and the Issuing
Banks, and neither the Borrower nor any other Loan Party shall have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “Agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02.    Rights as a Lender.  The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

9.03.    Exculpatory Provisions.

(a)        The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent:

(i)        shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;

(ii)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

83



--------------------------------------------------------------------------------

(iii)      shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

(b)        The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.02 and 10.03), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Event of Default unless and until notice describing such Event of Default is
given to the Agent in writing by the Borrower, a Lender or an Issuing Bank.

(c)        The Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

9.04.    Reliance by Agent.  The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank unless the Agent shall have received notice to the contrary from such
Lender or Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.05.    Delegation of Duties.  The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective

 

84



--------------------------------------------------------------------------------

activities in connection with the syndication of the Facilities as well as
activities as Agent. The Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06.    Resignation of Agent.

(a)        The Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in
Pittsburgh, Pennsylvania or New York, New York, or an Affiliate of any such bank
with an office in Pittsburgh, Pennsylvania or New York, New York. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)        If the Person serving as Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender and
Issuing Bank directly, until such time, if any, as the Required Lenders appoint
a successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Agent (other than any rights to indemnity payments owed to the retiring
or removed Agent), and the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.06 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in

 

85



--------------------------------------------------------------------------------

respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

9.07.    Non Reliance on Agent and Other Lenders.  Each Lender and Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08.    No Other Duties, etc.  Anything herein to the contrary notwithstanding,
none of the Lead Arranger, Book Manager, Syndication Agent or Co-Documentation
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Lender or an Issuing Bank
hereunder.

9.09.    Guaranty Matters.  The Lenders irrevocably authorize the Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under a Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result
of a transaction permitted under the Loan Documents. Upon request by the Agent
at any time, the Required Lenders will confirm in writing the Agent’s authority
to release a Guarantor from its obligations under a Subsidiary Guaranty pursuant
to this Section 9.09.

ARTICLE X

MISCELLANEOUS

10.01.  Holidays.    Whenever any payment or action to be made or taken
hereunder or under any other Loan Document shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day (except as provided in Section 2.04(c) with
respect to LIBOR Funding Periods) and such extension of time shall be included
in computing interest or fees, if any, in connection with such payment or
action.

10.02.  Records.  The unpaid principal amount of the Loans owing to each Lender,
the unpaid interest accrued thereon, the interest rate or rates applicable to
such unpaid principal amount, the duration of such applicability, each Lender’s
Revolving Credit Committed Amount and the accrued and unpaid Commitment Fees and
fees pursuant to Section 3.02 hereof shall at all times be ascertained from the
records of the Agent, which shall be conclusive absent manifest error.

10.03.  Amendments and Waivers.  Neither this Agreement nor any Loan Document
may be amended, modified or supplemented except in accordance with the
provisions of this Section. The Required Lenders and the Borrower may from time
to time amend, modify

 

86



--------------------------------------------------------------------------------

or supplement the provisions of this Agreement or any other Loan Document for
the purpose of amending, adding to, or waiving any provisions or changing in any
manner the rights and duties of the Borrower, the Agent or any Lender. Any such
amendment, modification or supplement made in accordance with the provisions of
this Section shall be binding upon the Borrower, each Lender and the Agent. The
Agent shall enter into such amendments, modifications or supplements from time
to time as directed by the Required Lenders, and only as so directed, provided,
that no such amendment, modification or supplement may be made which will:

(a)        Increase the Revolving Credit Committed Amount of any Lender over the
amount thereof then in effect, or extend the Revolving Credit Maturity Date,
without the written consent of each Lender affected thereby;

(b)        Reduce the principal amount of or extend the time for any payment of
any Loan, or reduce the amount of or rate of interest or extend the time for
payment of interest borne by any Loan or extend the time for payment of or
reduce the amount of any Commitment Fee or reduce or postpone the date for
payment of any other fees, expenses, indemnities or amounts payable under any
Loan Document, without the written consent of each Lender affected thereby;

(c)        Change the definition of “Required Lenders” or amend this
Section 10.03, without the written consent of all the Lenders;

(d)        Release all or substantially all of the Guarantors or reduce the
Guaranteed Obligations of all or substantially all of the Guarantors under any
of the Subsidiary Guarantees, other than in connection with a sale or other
disposition which is in compliance with this Agreement and the Loan Documents,
without the written consent of the all Lenders;

(e)        Amend or waive any of the provisions of Article IX hereof, or impose
additional duties upon the Agent or any Issuing Bank or otherwise adversely
affect the rights, interests or obligations of the Agent or any Issuing Bank,
without the written consent of the Agent and the Issuing Banks;

(f)        Amend or waive any of the provisions of Section 2.13 or 2.14 hereof,
or impose additional duties upon the Swingline Lender or otherwise adversely
affect the rights, interests or obligations of the Swingline Lender, without the
written consent of the Swingline Lender;

(g)       change any voting percentages without the written consent of all the
Lenders; or

(h)       except as provided in Section 2.16, change any provision hereof in a
manner that would alter the pro rata sharing of payments required by
Section 2.09(a) or the pro rata reduction of Revolving Commitments required by
Section 2.01(e), without the written consent of each Lender affected thereby;

and provided, further, that Assignment and Assumptions may be entered into in
the manner provided in Section 10.14 hereof. Any such amendment, modification or
supplement must be in writing and shall be effective only to the extent set
forth in such writing. Any Event of Default or Potential Default waived or
consented to in any such amendment, modification or supplement

 

87



--------------------------------------------------------------------------------

shall be deemed to be cured and not continuing to the extent and for the period
set forth in such waiver or consent, but no such waiver or consent shall extend
to any other or subsequent Event of Default or Potential Default or impair any
right consequent thereto.

10.04.  No Implied Waiver; Cumulative Remedies.  No course of dealing and no
delay or failure of the Agent or any Lender in exercising any right, power or
privilege under this Agreement or any other Loan Document shall affect any other
or future exercise thereof or exercise of any other right, power or privilege;
nor shall any single or partial exercise of any such right, power or privilege
or any abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise thereof or of any other right, power or
privilege. The rights and remedies of the Agent and the Lenders under this
Agreement and any other Loan Document are cumulative and not exclusive of any
rights or remedies which either the Agent or any Lender would otherwise have
hereunder or thereunder, at law, in equity or otherwise.

10.05.  Notices; Effectiveness; Electronic Communication.

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)        if to the Borrower, a Guarantor, the Agent, the Issuing Banks or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on the signature pages hereto; and

(ii)       if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(or, if it has not furnished an Administrative Questionnaire, on its signature
page hereto).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not received during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Banks pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in their discretion, agree to accept notices and

 

88



--------------------------------------------------------------------------------

other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c)        Change of Address, Etc.  Each of the Borrower, the Guarantors, the
Agent, the Issuing Banks and the Swingline Lender may change its address, e-mail
address, telecopier or telephone number for notices and other communications
hereunder by written notice to the other parties hereto. Each other Lender may
change its address, e-mail address, telecopier or telephone number for notices
and other communications hereunder by written notice to the Borrower, the Agent,
the Issuing Bank Representative and the Swingline Lender. In addition, each
Lender agrees to notify the Agent from time to time to ensure that the Agent has
on record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(d)        Reliance by Agent, L/C Issuer and Lenders.  The Agent, the Issuing
Banks and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Standard Notices and notices of Swingline Loans)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Agent, the Issuing Banks, each Lender and
the Affiliates of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

(e)        Platform.

(i)        Each Loan Party agrees that the Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Issuing Banks
and the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

(ii)       The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly

 

89



--------------------------------------------------------------------------------

disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
any Loan Party’s or the Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Agent, any Lender or any Issuing Bank by
means of electronic communications pursuant to this Section, including through
the Platform

10.06.  Expenses; Indemnity; Damage Wavier.

(a)        Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses and fees incurred by the Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one firm
of counsel for the Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Agent, any Lender or any Issuing Bank (including the fees, charges and
disbursements of any one firm of counsel for the Agent, or any Issuing Bank and
no more than one firm of counsel for all Lenders other than the Agent,
collectively), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)        Indemnification by the Borrower.  The Borrower shall indemnify the
Agent (and any sub-agent thereof), each Lender and each Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee, including allocated
costs of internal counsel) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower and any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions

 

90



--------------------------------------------------------------------------------

contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Environmental Concern Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Claim related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 10.06(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c)        To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under paragraph (a) or (b) of this Section to be paid by
it to the Agent (or any sub-agent thereof), any Issuing Bank, the Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), such Issuing Bank, the
Swingline Lender or such Related Party, as the case may be, such Lender’s Pro
Rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent), such Issuing Bank or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Agent (or any such sub-agent), such Issuing Bank or the Swingline Lender in
connection with such capacity. The obligations of the Lenders under this
paragraph (c) are several and not joint.

(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement of instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

91



--------------------------------------------------------------------------------

(e)        Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.

(f)        Survival.  Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

10.07.  Severability.  The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

10.08.  Prior Understandings.  This Agreement and the other Loan Documents
supersede all prior and contemporaneous understandings and agreements, whether
written or oral, among the parties hereto relating to the transactions provided
for herein and therein.

10.09.  Duration; Survival.  All representations and warranties of each Loan
Party contained herein or in any other Loan Document or made in connection
herewith or therewith shall survive the making of, and shall not be waived by
the execution and delivery, of this Agreement or any other Loan Document, any
investigation by or knowledge of the Agent or any Lender, the making of any
Loan, the issuance of any Letter of Credit or any other event or condition
whatsoever. All covenants and agreements of each Loan Party contained herein or
in any other Loan Document shall continue in full force and effect from and
after the date hereof so long as the Borrower may borrow hereunder or request
the issuance of Letters of Credit hereunder and until payment in full of all
Obligations, except for contingent indemnification obligations. Without
limitation, all obligations of the Borrower hereunder or under any other Loan
Document to make payments to or indemnify the Agent or any Lender shall survive
the payment in full of all other Obligations, termination of the Borrower’s
right to borrow or to request the issuance of Letters of Credit hereunder, and
all other events and conditions whatsoever. In addition, all obligations of each
Lender to make payment to or indemnify the Agent shall survive the payment in
full by the Borrower of all Obligations, termination of the Borrower’s rights to
borrow hereunder, and all other events or conditions whatsoever.

10.10.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

10.11.  Limitation on Payments.  The parties hereto intend to conform to all
applicable Laws in effect from time to time limiting the maximum rate of
interest that may be charged or collected. Accordingly, notwithstanding any
other provision hereof or of any other Loan Document, the Borrower shall not be
required to make any payment to or for the account of any Lender, and any Lender
shall refund any payment made by the Borrower, to the extent that such
requirement or such failure to refund would violate or conflict with nonwaivable
provisions of applicable Laws limiting the maximum amount of interest which may
be charged or collected by such Lender.

 

92



--------------------------------------------------------------------------------

10.12.   Set-Off.  If an Event of Default shall have occurred and be continuing,
each Lender, each Issuing Bank, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, such Issuing Bank or any such Affiliate, to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have, each Lender and Issuing Bank agrees to notify the Borrower and the Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

10.13.   Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)       the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or Letter of Credit

 

93



--------------------------------------------------------------------------------

Participating Interest to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

10.14.  Successors and Assigns; Participation; Assignments.

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or interests herein without the prior written
consent of the Agent and each Lender (which consent shall not be unreasonably
withheld or delayed), and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Revolving Credit Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i)           Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B)       in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such

 

94



--------------------------------------------------------------------------------

assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, in the case of any assignment in respect of the Loan, unless each of
the Agent and, so long as no Event of Default or Potential Default has occurred
and is continuing, the Borrower otherwise consents (such consent not to be
unreasonably withheld or delayed).

(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.

(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default or
Potential Default has occurred and is continuing at the time of such assignment,
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received notice thereof and provided, further,
that the Borrower’s consent shall not be required during the primary syndication
of the Agreement;

(B)        the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C)        the consent of each Issuing Bank and the Swingline Lender shall be
required for any assignment (such consent not to be unreasonably withheld or
delayed).

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Agent a duly completed Assignment and Assumption, in
substantially the form of Exhibit G to this Agreement, together with any Note or
Notes subject to such assignment and a processing and recordation fee of $3,500;
provided that the Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Agent an Administrative Questionnaire.

(v)         No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

95



--------------------------------------------------------------------------------

(vi)        No Assignment to Natural Persons.  No such assignment shall be made
to a natural Person.

(vii)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, each Issuing Bank, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.11 and 10.6 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

On or prior to the effective date specified in any Assignment and Assumption,
the Borrower, at its expense, shall execute and deliver to the Agent (for
delivery to the assignee) new Notes evidencing such assignee’s assigned
Revolving Credit Commitments or Loans and (for delivery to the transferor
Lender) replacement Notes in the principal amount of the Loans or Revolving
Credit Commitments retained by the transferor Lender (such Notes to be in
exchange for, but not in payment of, those Notes then held by such transferor
Lender). Each such Note shall be dated the date and be substantially in the form
of the predecessor Note. The Agent shall mark the predecessor Notes “exchanged”
and deliver them to the Borrower. Accrued interest

 

96



--------------------------------------------------------------------------------

and accrued fees shall be paid to the assignee at the same time or times
provided in the predecessor Notes and this Agreement.

(c)        Register.  The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its Office in a copy of each Assignment and
Assumption delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders, and the Revolving Credit Commitment
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time. The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to the Borrower or Agent, sell participations to any Person (other
than a natural Person, any Loan Party, any of the Loan Parties’ Affiliates or
Subsidiaries or, in the reasonable judgment of the Agent and the Borrower, a
competitor of a Loan Party or an Affiliate of a competitor of a Loan Party)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Agent, the Issuing Banks and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and each of the other Loan
Documents. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.07 with respect to any payments made by such Lender to
its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in subsections (a), (b),
(c) or (d) of Section 10.03 hereof that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.10
and 2.11 (subject to the requirements and limitations therein, including the
requirements under Section 2.11(g) (it being understood that the documentation
required under Section 2.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.12(c) and
(d) as if it were an assignee under paragraph (b) of this Section; and (B) shall
not be entitled to receive any greater payment under Sections 2.10 or 2.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 10.12 as though it were a
Lender; provided that such Participant agrees

 

97



--------------------------------------------------------------------------------

to be subject to Section 10.13 as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register. Notwithstanding the
foregoing, in no event shall any participation by any Lender have the effect of
releasing such Lender from its obligations hereunder.

(e)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)         Financial and Other Information.  Each Loan Party authorizes the
Agent and each Lender to disclose to any Participant and any prospective
transferee any and all financial and other information in such Person’s
possession concerning any Loan Party and their respective Subsidiaries and
affiliates which has been or may be delivered to such Person by or on behalf of
any Loan Party in connection with this Agreement or any other Loan Document or
such Person’s credit evaluation of any Loan Party and their respective
Subsidiaries and affiliates; provided, however, that each prospective
Participant and each prospective assignee or transferee of any interest in the
Loan Documents shall be required to agree to the confidentiality provisions of
this Agreement as contained in Section 10.17 hereto, prior to any such
disclosure.

10.15.  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial;
Limitation of Liability.

(a)        Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES.

 

98



--------------------------------------------------------------------------------

(b)        Jurisdiction.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, ANY ISSUING
BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OF THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURT OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN ALLEGHENY COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE
WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTIONS OF SUCH COURTS AND AGREED THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)        Waiver of Venue.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)        Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.05, AND
CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID
AND EFFECTIVE SERVICE. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL

 

99



--------------------------------------------------------------------------------

PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    Termination of Existing Revolving Credit Facilities. Upon the execution
and delivery of this Agreement by each of the parties hereto and the
satisfaction of each of the other conditions set forth in Section 5.01 hereof,
the Existing Revolving Credit Facility and the obligations of the lenders
thereunder to extend credit thereunder shall be, and hereby are, terminated.
Notwithstanding the foregoing, to the extent that any Revolving Credit
Extensions of Credit or any other Obligations remain outstanding under any of
the Existing Revolving Credit Facilities (including without limitation Letters
of Credit), the Loan Parties hereby acknowledge and agree that such Revolving
Credit Extensions of Credit and other Obligations (i) shall constitute
Obligations of the Loan Parties hereunder and not under any of the Existing
Revolving Credit Facilities, (ii) shall be reallocated among the Lenders on the
Closing Date based upon the changes in each Lender’s respective Commitment
Percentage, and (iii) to the extent that any Lender under this Agreement
receives a payment on account of such reallocation, neither Section 2.07(b) of
the Existing Credit Agreement nor Section 2.06(b) of this Agreement shall apply
to such payment.

10.17    Confidentiality.  Each of the Agent, the Lenders and the Issuing Banks
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to any rating agency in connection with rating the Borrower or its
Subsidiaries; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Agent, any Lender, any Issuing
Bank or any of their respective

 

100



--------------------------------------------------------------------------------

Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

[Signature pages begin on following page]

 

101



--------------------------------------------------------------------------------

SIGNATURE PAGE 1 OF 11 TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the date first
above written.

 

BORROWER: BLACK BOX CORPORATION By:  

  /s/ Michael McAndrew

Title:  Executive Vice President, CFO, Treasurer and Secretary

 

Address for Notices:

1000 Park Drive Lawrence, PA 15055 Attn: Michael McAndrew Telephone: (724)
873-6925 Telecopier: (724) 873-6799 Email:        Mike.McAndrew@BlackBox.com

 

GUARANTORS:

Each of the DOMESTIC SUBSIDIARIES listed on Annex C attached hereto and made a
part hereof By:  

  /s/ Michael McAndrew

Title:  Secretary of each of the Domestic Subsidiaries listed on Annex C hereto

 

Address for Notices:

1000 Park Drive Lawrence, PA 15055 Attn: Michael McAndrew Telephone: (724)
873-6925 Telecopier: (724) 873-6799 Email:        Mike.McAndrew@BlackBox.com



--------------------------------------------------------------------------------

SIGNATURE PAGE 2 OF 11 TO CREDIT AGREEMENT

 

AGENT: CITIZENS BANK OF PENNSYLVANIA By:  

  /s/ Debra L. McAllonis

Title:  Senior Vice President

 

Address for Notices:

29th Floor 525 William Penn Place Pittsburgh, PA 15219 Attn: Debra L. McAllonis
Senior Vice President Telephone: (412) 867-2421 Telecopier: (412) 552-6306
Email:        Debra.McAllonis@rbscitizens.com

 

LENDERS:

CITIZENS BANK OF PENNSYLVANIA By:  

  /s/ Debra L. McAllonis

Title:  Senior Vice President

 

Address for Notices:

29th Floor 525 William Penn Place Pittsburgh, PA 15219 Attn:  Debra L. McAllonis
Senior Vice President Telephone:  (412) 867-2421



--------------------------------------------------------------------------------

SIGNATURE PAGE 3 OF 11 TO CREDIT AGREEMENT

 

 

PNC BANK, NATIONAL ASSOCIATION By:  

  /s/ Scott Colombe

Title:  

SVP

 

Address for Notices:

225 Fifth Avenue

 

Pittsburgh, PA 15222

  Attention:  

Scott Colombe

 

Telecopier:  

(412) 762-4718

 



--------------------------------------------------------------------------------

SIGNATURE PAGE 4 OF 11 TO CREDIT AGREEMENT

 

 

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Kenny R. Fieler

Title: Vice President

 

Address for Notices:

425 Walnut St

CN-OH-W8

Cincinnati, Ohio 45202 Attention:  Kenny Fieler Telecopier: 513-632-4894



--------------------------------------------------------------------------------

SIGNATURE PAGE 5 OF 11 TO CREDIT AGREEMENT

 

 

BMO HARRIS FINANCING, INC.

/s/ Gregory F. Tomczyk

By: Gregory F. Tomczyk Title: Vice President

 

Address for Notices:

115 South LaSalle Street, 35th Floor West

Chicago, IL 60603

Attention:  Greg Tomczyk Telecopier: 312-293-4327



--------------------------------------------------------------------------------

SIGNATURE PAGE 6 OF 11 TO CREDIT AGREEMENT

 

 

FIFTH THIRD BANK /s/ Jim Janovsky By: Jim Janovsky Title: Vice President

 

Address for Notices:

5050 Kingsley Drive Cincinnati, OH 45227 Attention: Lytonya Mitchell Telecopier:
513-358-3444



--------------------------------------------------------------------------------

SIGNATURE PAGE 7 OF 11 TO CREDIT AGREEMENT

 

 

THE HUNTINGTON NATIONAL BANK By:  

  /s/ Debra W. Riefner

Title:  Senior Vice President Address for Notices:

310 Grant Street

 

Pittsburgh, PA 15219

  Attention:  Debra W. Riefner   Telecopier: 877-820-3691  



--------------------------------------------------------------------------------

SIGNATURE PAGE 8 OF 11 TO CREDIT AGREEMENT

 

 

FIRST NIAGARA BANK, N.A. By:  

  /s/ Jason Dalnoky

Title:  

Vice President

 

Address for Notices:

 

726 EXCHANGE ST. SUITE 900

 

BUFFALO, NY 14210

 

Attention:  

AGENT BANKING

 

Telecopier:  

716.819.5132

 



--------------------------------------------------------------------------------

SIGNATURE PAGE 9 OF 11 TO CREDIT AGREEMENT

 

 

FIRST NATIONAL BANK OF PENNSYLVANIA  

/s/ Jeffrey A. Martin

By:  

        Jeffrey A. Martin

Title:  

 Senior Vice President

Address for Notices:  

4148 East State Street

 

Hermitage, PA 16148

 

Attention:      Loan Servicing / Mary Plonka

Telecopier:  

 724-983-3522

 



--------------------------------------------------------------------------------

SIGNATURE PAGE 10 OF 11 TO CREDIT AGREEMENT

 

 

THE NORTHERN TRUST COMPANY

/s/ Jeffrey P. Sullivan

By: Jeffrey P. Sullivan Title: Vice President

 

Address for Notices:

50 S. LaSalle Street Chicago, IL 60603 Attention:  Corporate Banking Telecopier:
312-557-1425



--------------------------------------------------------------------------------

SIGNATURE PAGE 11 OF 11 TO CREDIT AGREEMENT

 

 

FIRST COMMONWEALTH BANK By:  

/s/ Lawrence C. Deihle

Title:  

SVP

 

Address for Notices:

 

437 Grant St. Suite 1600

 

Pittsburgh, Pa 15219

 

Attention:  

Misty Cleary

 

Telecopier:  

412 690-2206

 



--------------------------------------------------------------------------------

ANNEX A To Credit Agreement

PRICING GRID

 

Applicable  
Tier     Consolidated Leverage Ratio       Applicable Margin     Commitment 
Fee Rate              LIBOR    
  Option        Base Rate    
 Option          Tier I    

Less than 1.00 to 1.00

 

  0.875%     0.000%     0.100%   Tier II     Less than 1.50 and greater than or
equal to 1.00 to 1.00   1.000%     0.000%     0.125%   Tier III     Less than
2.00 and greater than or equal to 1.50 to 1.00   1.125%     0.125%     0.150%  
Tier IV     Less than 2.50 and greater than or equal to 2.00 to 1.00   1.250%  
  0.250%     0.175%   Tier V     Less than 3.00 and greater than or equal to
2.50 to 1.00   1.500%     0.500%     0.200%   Tier VI    

Greater than or equal to 3.00 to 1.00

 

  1.750%     0.750%     0.225%  

As used in this Agreement, the term “Applicable Tier” means, on any date,
whichever of Tier I, Tier II, Tier III, Tier IV, Tier V or Tier VI applies on
such date. Subject to the other provisions of this definition, on the Closing
Date through the date on which the Borrower furnishes (or is required by
Section 6.01(d) to furnish) its compliance certificate for the fiscal year
ending March 31, 2012 (and until the Applicable Tier is recalculated in
accordance with this Annex A), the Applicable Tier shall be Tier III.
Thereafter, subject to the other provisions of this definition, (a) following
the end of each fiscal quarter of the Borrower, the Loan Parties shall prepare
and deliver to the Agent in accordance with Section 6.01(d) a Quarterly
Compliance Certificate, duly completed and signed by a Responsible Officer,
computing which of the financial tests in the table set forth below the Loan
Parties satisfy as of the last day of such fiscal quarter and (b) the Applicable
Tier corresponding to such financial test shall take effect on the first day of
the month following the month in which the Agent receives such Quarterly
Compliance Certificate, and such Applicable Tier shall continue in effect until
reset in accordance with this definition. If a Quarterly Compliance Certificate
is not received by the Agent by the last day of the month in which it is
required to be delivered under Section 6.01(d), then, without limiting any other
rights and remedies of the Agent or any Lender, the Applicable Tier shall be
deemed to be Tier VI for each day from and including the first day of the month
in which such Quarterly Compliance Certificate was required to be delivered to
and including the fifth day after the date on which such Quarterly Compliance
Certificate is received by the Agent. Notwithstanding anything to the contrary
in this definition, the Applicable Tier shall be deemed to be Tier VI in each
day on which an Event of Default has occurred and is continuing.

[END OF ANNEX A]



--------------------------------------------------------------------------------

ANNEX B To Credit Agreement

COMMITMENT SCHEDULE

 

LENDER

 

  

COMMITMENT

 

Citizens Bank of Pennsylvania

   $75,000,000

PNC Bank, National Association

   $60,000,000

U.S. Bank National Association

   $60,000,000

BMO Harris Financing, Inc.

   $60,000,000

Fifth Third Bank

   $45,000,000

The Huntington National Bank

   $30,000,000

First Niagara Bank, N.A.

   $25,000,000

First National Bank of Pennsylvania

   $20,000,000

The Northern Trust Company

   $15,000,000

First Commonwealth Bank

   $10,000,000

Aggregate Commitment

   $400,000,000



--------------------------------------------------------------------------------

ANNEX C To Credit Agreement

DOMESTIC SUBSIDIARIES

ACS Communications, Inc.

ACS Dataline, LP

ACS Dataline of the Northwest, Inc.

ACS Investors, LLC

ACS Partners, LLC

ADS Telecom, Inc.

Advanced Communications Corporation

Advanced Network Technologies, Inc.

American Telephone Wiring Company

Atimco Network Services, Inc.

B & C Telephone, Inc.

BB Technologies, Inc.

BBox Holding Company

BCS II, LLC

Black Box Corporation of Pennsylvania

Black Box LLC Holdings, Inc.

Black Box Network and Electrical Services, Inc.

Black Box Network Services, Inc. - Government Solutions

Black Box Ventures Holding Company

Cable Consultants, Incorporated

CBS Technologies Corp.

Comm Line, Inc.

Communication Contractors, Inc.

Data Communications 2000, Inc.

Datel Communications, Inc.

Delaney Telecom, Inc.

DESIGNet, Inc.

FBS Communications, L.P.

InnerWireless, Inc.

Integrated Cabling Systems, Inc.

Jet Line Communications, Inc.

Koncepts Communications of L.I., Corp

LOGOS Communications Systems, Inc.

Michael Electric, Inc.

Midwest Communications Technologies, Inc.

Midwest Electronics and Communications, Inc.

Milgo Holdings Canada, LLC

Mutual Telecom Services Inc.

Network Communications Technologies, Inc.

NextiraOne, LLC

NextiraOne California L.P. (executed on behalf of NextiraOne California L.P. by
Norstan

            Communications, Inc., its general partner)



--------------------------------------------------------------------------------

NextiraOne Federal, LLC

NextiraOne New York, LLC

Norstan, Inc.

Norstan Canada Inc.

Norstan Communications, Inc.

Norstan International, Inc.

Nortech Telecommunications Inc.

Nu-Vision Technologies, LLC

NXO Installation, LLC

PS Tech Video, LLC

PS Technologies, LLC

Quanta Systems, LLC

R & D Services, Inc.

Scottel Voice & Data, Inc.

Teldata Corporation

Telefuture Communications Ltd.

Todd Communications, Inc.

U.S. Premise Networking Services, Inc.

UCI Communications LLC

Vibes Technologies, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

to Credit Agreement

FORM OF

REVOLVING CREDIT NOTE

 

$                              Pittsburgh, Pennsylvania   
                          , 20    

FOR VALUE RECEIVED, the undersigned, BLACK BOX CORPORATION, a Delaware
corporation (“Borrower”) hereby promises to pay to the order of
                               (the “Lender”) on or before the Revolving Credit
Maturity Date (as defined in the Agreement referred to below), and at such
earlier dates as may be required by such Agreement, the lesser of (i) the
principal sum of                              Dollars
($                      ) or (ii) the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrower from time to time
pursuant to the Agreement. The Borrower further promises to pay to the order of
the Lender interest on the unpaid principal amount hereof from time to time
outstanding at the rate or rates per annum determined pursuant to Section 2.04
of, or as otherwise provided in, the Agreement, payable on the dates set forth
in Section 2.08 of, or as otherwise provided in, the Agreement.

All payments of principal and interest hereunder shall be due and payable by
12:00 Noon, Pittsburgh time, on the day when due. Such payments shall be made to
the Agent, for the benefit of the Lender, at its Office in Dollars in
immediately available funds without setoff, counterclaim or other deduction of
any nature.

Except as otherwise provided in the Agreement, if any payment of principal or
interest hereunder shall become due on a day which is not a Business Day, such
payment shall be made on the next following Business Day and such extension of
time shall be included in computing interest in connection with such payment.

This Note is one of the “Revolving Credit Notes” as referred to in, and is
entitled to the benefits of the Credit Agreement, dated as of March 23, 2012, by
and among the Borrower, the Guarantors party thereto from time to time, the
Lenders party thereto from time to time and Citizens Bank of Pennsylvania, as
Agent (as the same may be amended, restated, modified or supplemented from time
to time, the “Agreement”), which among other things provides for the
acceleration of the maturity hereof upon the occurrence of certain events and
for prepayments in certain circumstances and upon certain terms and conditions.
Terms defined in the Agreement have the same meanings herein.

The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Agreement, and an
action for amounts due hereunder or thereunder shall immediately accrue.

This Note shall be governed by, construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to principles of
conflicts of law.

 

BLACK BOX CORPORATION By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A-1

to Credit Agreement

FORM OF

SWINGLINE NOTE

 

$25,000,000.00    Pittsburgh, Pennsylvania    March     , 2012

FOR VALUE RECEIVED, the undersigned, BLACK BOX CORPORATION, a Delaware
corporation (“Borrower”) hereby promises to pay to the order of CITIZENS BANK OF
PENNSYLVANIA (the “Lender”) on or before the Revolving Credit Maturity Date (as
defined in the Agreement referred to below), and at such earlier dates as may be
required by such Agreement, the lesser of (i) the principal sum of Twenty-Five
Million Dollars ($25,000,000.00) or (ii) the aggregate unpaid principal amount
of all Swingline Loans made by the Lender to the Borrower from time to time
pursuant to the Agreement. The Borrower further promises to pay to the order of
the Lender interest on the unpaid principal amount hereof from time to time
outstanding at the rate or rates per annum determined pursuant to Section 2.14
of, or as otherwise provided in, the Agreement, payable on the dates set forth
in Section 2.14 of, or as otherwise provided in, the Agreement.

All payments of principal and interest hereunder shall be due and payable by
12:00 Noon, Pittsburgh time, on the day when due. Such payments shall be made to
the Agent, for the benefit of the Lender, at its Office in Dollars in
immediately available funds without setoff, counterclaim or other deduction of
any nature.

Except as otherwise provided in the Agreement, if any payment of principal or
interest hereunder shall become due on a day which is not a Business Day, such
payment shall be made on the next following Business Day and such extension of
time shall be included in computing interest in connection with such payment.

This Note is the “Swingline Note” as referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of March 23, 2012, by and among the
Borrower, the Guarantors party thereto from time to time, the Lenders party
thereto from time to time and Citizens Bank of Pennsylvania, as Agent (as the
same may be amended, restated, modified or supplemented from time to time, the
“Agreement”), which among other things provides for the acceleration of the
maturity hereof upon the occurrence of certain events and for prepayments in
certain circumstances and upon certain terms and conditions. Terms defined in
the Agreement have the same meanings herein.

The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Agreement, and an
action for amounts due hereunder or thereunder shall immediately accrue.

This Note shall be governed by, construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to principles of
conflicts of law.



--------------------------------------------------------------------------------

BLACK BOX CORPORATION

 

By:

 

 

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

to Credit Agreement

FORM OF

STANDBY LETTER OF CREDIT APPLICATION



--------------------------------------------------------------------------------

LOGO [g322014ex10_1expg9.jpg]

Application and Agreement for Standby Letter of Credit

To: (please mark the name of your bank).

RBS Citizens, N.A.

Citizens Bank of Pennsylvania

Date:

Mailing Address: Citizens Bank, International Trade Services, Mailstop: MMF470

20 Cabot Road, Medford, MA 02155 Fax # 781 391 8701

Please issue an irrevocable Letter of Credit as set forth below:

Applicant (Customer) Beneficiary

Name: Name:

Address: Address:

Currency Amount Expiry Date Advising Bank (Beneficiary’s) if applicable

Name:

Address:

AVAILABLE WITH BENEFICIARY’S DRAFT(S) AT SIGHT DRAWN ON US ACCOMPANIED BY THE
FOLLOWING:

DOCUMENTS

Beneficiary’s signed statement, certifying that the amount of the draft
represents funds due as a result of:

the failure of the applicant to comply with the terms of contract no. .

the dishonor of a check or checks issued in the beneficiary’s favor, by the
applicant, drawn on their account

no. at . The actual unpaid check or checks must be attached to the statement.

the failure of the applicant to effect payment of certain invoices of the
beneficiary by the date due, demand for payment has been made and payment has
not been received from any source. A copy of each unpaid invoice must be
attached to the statement. Invoices dated prior to the issuance date of this
credit are not acceptable.

the failure of to

honor their commitments under a certain loan agreement dated demand for payment
has been made

and payment has not been received from any source.

If none of the above is applicable please describe hereunder the document(s)
which must accompany the draft(s)

Attached is a format which is an integral part of this application.

Special Instructions:

All bank charges, other than our own, are for the account of the beneficiary.
Standby Letter of Credit is transferable

THE CREDIT SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS, OR TO THE INTERNATIONAL STANDBY PRACTICES, AS PUBLISHED BY THE
INTERNATIONAL CHAMBER OF

COMMERCE, PARIS, AND IN EFFECT AS OF THE DATE HEREOF

Partial drawings are permitted prohibited

Any reference to purchase order number, contract, etc., is for identification
purposes only and such purchase order, contract, etc., will not be incorporated
into the terms of the Standby Letter of Credit.

This application was originally sent to the Bank by fax.

FOR BANK USE ONLY Account officer approval

Authorized Signature Date

We agree to all the terms and conditions on the face and reverse hereof.

APPLICANT:

By: Authorized Signature – Title

[INTL-F88] REV 8/07

Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g322014ex10_1expg10.jpg]

Application and Agreement for Standby Letter of Credit

We hereby certify that all aspects of the transactions covered by this
Application and Agreement comply in every respect with all existing United
States government laws and regulations.

In consideration of your opening the Credit substantially according to the
foregoing instructions, we jointly and severally and intending to be legally
bound, hereby agree as follows: 1. As to instruments payable in U.S. Dollars, we
will: (a) pay you in U.S. Dollars the amount paid on any sight draft on demand
or, at your option, pay you in advance the amount required to pay such draft;
and (b) pay you in U.S. Dollars the amount of each acceptance on demand, but in
any event not later than one business day prior to maturity.

2. As to instruments payable in a foreign currency, we will: (a) pay you in U.S.
Dollars, the equivalent of the amount paid on any sight draft, immediately upon
such payment being made, at your then selling rate for cable transfers to the
place of payment in the currency in which the draft. is drawn; and (b) in the
case of each acceptance pay you in U.S. Dollars, on demand, but in any event in
time to reach the place of payment by mail not later than one business day prior
to maturity, the equivalent thereof at your then selling rate for the currency
in which the acceptance is payable, or at your option pay you on demand the
equivalent of the acceptance in U.S. Dollars at your then selling rate for cable
transfers to the place of payment in such currency.

3. We will pay you on demand a commission at the rate of percent ( %) per annum
calculated on at Three hundred sixty (360) day basis on the amount of the Credit
plus interest where chargeable, and all charges and expenses, including
reasonable counsel fees, incurred or paid by you in protecting or enforcing your
rights under this Agreement, or in connection with the credit issued pursuant
hereto, including without limitation reasonable counsel fees and expenses
incurred in connection with the defense of all actions seeking to restrain or
enjoin payment of the Credit. Unless otherwise agreed, interest and commission
payable hereunder shall be at such rate as Bank may deem appropriate. Any amount
which at any time may be owing by Customer to Bank pursuant to this Agreement
may be charged against funds held by Bank for the account of Customer.

4. You shall not be responsible for the validity, sufficiency, correctness or
genuineness of documents, even if such documents should in fact prove to be in
any or all respects incorrect, defective, invalid, insufficient, fraudulent or
forged; for any breach of contract or disputes between the party or parties in
whose favor the Credit is drawn and ourselves; for failure of any draft to bear
reference or adequate reference to the Credit; for errors, omissions,
interruptions or delays in transmission or delivery of any messages by mail or
otherwise; or for any consequences arising from causes beyond your control; and
none of the above shall affect, impair or prevent the fixing of any of your
rights or powers hereunder. We will hold you harmless from all loss or damage in
respect of any of the foregoing matters and from any and all damage and loss
whatsoever suffered by you by reason of any and all action taken by you in good
faith.

5. We will deliver to you on demand such additional security (including cash) as
you may from time to time require, to be held as general collateral for all our
liabilities to you hereunder and for all other liabilities, absolute or
contingent, due or not due, which may be at anytime owing to you by us. All
property belonging to each or any of us, including any collection items, now or
hereafter handed to you or for any purpose left in your possession by us or for
our account, or in transit to or from you, by mail or carriers, and all balances
of any deposit accounts each or any of us may have with you, are hereby made
security and you are hereby granted a security interest therein for all such
liabilities, and the same may be held or disposed of as you may see fit and
applied toward any payment of any and all such liabilities, all of which shall
become immediately due and payable upon an Event of Default.

6. The following events or actions by or affecting each or any of us shall
constitute an Event of Default; default in the performance of any undertaking to
you under this Agreement, or under any other obligation to you or agreement with
you; insolvency, or the filing by or against each or any of us of any petition
under the Bankruptcy Code or any similar Federal or state statute; the filing of
a petition for the appointment of a receiver; the making of an assignment for
the benefit of creditors; our death, failure in business, dissolution,
suspension or termination of existence; any seizure, vesting or intervention by
or under authority of a government, by which our management is displaced or its
authority in the conduct of its business is curtailed; or the attachment or
distraint of any of our funds or other property which may be in, or come into,
your possession or under your control, or that of any third party acting for
you, or of the same becoming subject at any time to any mandatory order of court
or other legal process.

7. Whenever you deem it necessary for your or our protection, or after an Event
of Default specified herein, or other default, you shall have the right to
accelerate and make immediately due and payable all of our obligations to you
under the Credit and this Agreement and under any other document or agreement
(including without limitation obligations evidenced by acceptances which have
not matured), and you shall thereupon have, in addition to all other rights and
remedies under applicable law, the rights and remedies of a secured party under
the Uniform Commercial Code.

8. No failure or omission on our part to carry out any of the provisions hereof,
and no act or omission by you shall be deemed a waiver by you of any of your
rights or remedies hereunder, unless such waiver is in writing and signed by
you.

9. All rights under the Credit and this Application and Agreement shall be
determined by the Uniform Customs and Practice for Commercial Documentary
Credits of the International Chamber of Commerce in effect from time to time
(International Chamber of Commerce Publication No. 500 or the most recent
revision or successor thereto which shall be in effect from time to time), the
terms of which are known to us and which are incorporated by reference herein,
and all rights under the Credit and this Agreement shall be construed in
accordance with the local laws of the State of Rhode, Island, State of
Connecticut, State of Massachusetts, State of New Hampshire, State of
Pennsylvania or State of Delaware, as applicable to this Application.

10. If this Agreement is signed by two or more parties, it shall be the joint
and several agreement and obligation of such parties.

11. We agree that in the event of any extension of the maturity or time for
presentation of drafts, acceptances or documents, or any other modification of
the terms of the Credit, at the request of any of us, with or without
notification to the others, or in the event of any increase in the amount of the
Credit at our request, this Agreement shall be binding upon us with regard to
the Credit so increased or otherwise modified, to drafts, documents and property
covered thereby, and to any action taken by you or any of your correspondents in
accordance with such extension, increase or other modification.

12. This Agreement shall be binding upon our respective heirs, executors,
administrators, successors and assigns and shall inure to the benefit of your
successors and assigns. If the same shall be signed by one individual the terms
“we”, “our”, “us”, shall be read throughout as “I”, “my”, “me”, as the case may
be.

[INTL-F88] REV 8/07

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT C

to Credit Agreement

FORM OF

DOCUMENTARY LETTER OF CREDIT APPLICATION



--------------------------------------------------------------------------------

LOGO [g322014ex10_1expg12.jpg]

Application and Agreement for Commercial Letter of Credit

To: (Please mark the name of your bank)

Date:

RBS Citizens, N.A. Citizens Bank of Pennsylvania

Mailing Address:

Citizens Bank, International Trade Services, Mailstop: MMF470 20 Cabot Road,
Medford, MA 02155 Fax # 781 655 4230

Please issue an irrevocable Letter of Credit as set forth below:

Applicant (Customer) Name and Address:

Beneficiary (Seller) Name and Address:

Currency

Amount

Expiry Date

Advising Bank (Beneficiary’s Bank) Name: Address:

AVAILABLE WITH ANY BANK BY NEGOTIATION OF DRAFTS AT

SIGHT

DAYS SIGHT

DAYS SHIPMENT DATE

DESCRIPTION OF MERCHANDISE (Brief Detail)

LATEST SHIPPING DATE

FOB

C & F

CIF

Other

PARTIAL SHIPMENTS TRANSHIPMENTS

ALLOWED ALLOWED

NOT ALLOWED NOT ALLOWED

FROM (Shipping Port/Airport or Place) TO (Destination Port/Airport or Place)

DOCUMENTS

SIGNED COMMERCIAL INVOICE IN ORIGINAL PLUS COPIES

THE CREDIT SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS ISSUED BY THE INTERNATIONAL CHAMBER OF COMMERCE, PARIS, AND IN EFFECT AS
OF THE DATE HEREOF.

FULL SET OF CLEAN ON BOARD MARINE BILLS OF LADING CONSIGNED TO ORDER, BLANK
ENDORSED, MARKED NOTIFY APPLICANT AND FREIGHT PREPAID COLLECT CLEAN AIR WAYBILL
CONSIGNED TO APPLICANT MARKED FREIGHT PREPAID COLLECT FORWARDER’S CERTIFICATE OF
RECEIPT CONSIGNED TO APPLICANT PACKING LIST AND COPY(IES)

INSURANCE CERTIFICATE OR POLICY IN NEGOTIABLE FORM COVERING ALL RISKS FOR 110%
OF INVOICE VALUE CERTIFICATE OF ORIGIN

ADDITIONAL CONDITIONS (if Any)

insurance to be effected by Applicant Letter of Credit is transferable. Special
Instructions (if Any):

ALL OTHER TERMS

All bank charges, other than our own, are for the account of the beneficiary.

Documents must be presented within days after shipment; but within validity of
the credit (if number of days are not specified, 21 days will be inserted)

This application was originally sent to the Bank by fax.

FOR BANK USE ONLY Account officer approval

Authorized Signature

Date

We agree to all the terms and conditions on the face and reverse hereof.

APPLICANT:

By:

Authorized Signature – Title

[INTL-F87]



--------------------------------------------------------------------------------

LOGO [g322014ex10_1expg13.jpg]

In consideration of your opening this Documentary Credit for our account we
agree that you shall have a pledge upon all goods and upon all Bills of Lading,
Warrants, Delivery Orders, Documents of Title, and securities whatsoever which
have been already or shall be hereafter delivered into your possession or that
of your agents by us or by any person, firm or company as a result of opening or
in connection with any transactions under this Documentary Credit.

We agree that the terms of the said pledge are that the said goods and the said
documents are and shall be pledged as security for all advances made or which
may be made to us or to our agents and for all payments which may be made by you
or your agents under this Documentary Credit and also for any liability
whatsoever incurred or which may be incurred by you as a result of the opening
of this Credit together with interest and all customary charges, and that you
shall have full discretion and power of sale over the said goods without notice
to us and that you shall be held covered against fire and all other risks after
expiry of the insurance already mentioned and that in case of loss any amount
due under such insurance shall be paid over to you. We further undertake that we
will neither do nor suffer any act or thing which may prejudice the security
given by the said pledge.

We further agree that neither you nor your agents shall be in any way
responsible for any error, fault or mistake in the description, quality,
quantity, value or delivery of any goods or the amount of Shipper’s charges
thereon or for any delay in connection with the consignments or any loss or
damage to the goods and your right to repayment and reimbursement shall not be
prejudiced or affected by any such error, fault, mistake, delay, loss or damage
or by any invalidity or irregularity or misdescription of or in any draft or
document.

We further agree where negotiation is permitted you shall not be responsible for
ascertaining or affected by notice of, whether or not the drafts have been
negotiated or when or where they were negotiated.

We guarantee the validity of all documents tendered hereunder to you or to your
agents.

You are authorized to debit our account with all payments and disbursements,
together with costs, expenses, commissions and charges and/or other liabilities
hereunder of whatsoever nature (including future and/or contingent liabilities)
in connection with this credit and in respect of the goods and/ or with the
amounts of matured acceptances. We undertake to provide you on demand with
sufficient funds to meet your payments, disbursements, costs, expenses,
commissions and charges and such liabilities as aforesaid and upon maturity or
earlier demand by you with sufficient funds to meet your acceptances.

We further undertake immediately upon your request to do, and procure the doing
of, all such acts and to sign, endorse, execute and/or deliver, and to procure
the signature, endorsement, execution and/or delivery of, all such authorities,
transfers, deeds or documents as you may require in order to perfect your title
to the said goods and/or the said documents and/or to vest the same in and/or
deliver the same to any purchaser from you and/ or to recover any insurance
moneys payable or paid in respect of loss of or damage to the said goods.

It is understood that all instructions and correspondence relating to the above
Credit are to be sent at our sole risk and expense and that we will indemnify
you against, and you are not to be responsible for, any loss arising out of any
error, omission or delay in the dispatch, transmission, transcription, receipt,
coding or decoding thereof, howsoever and by whomsoever such error, omission or
delay shall have been caused.

We agree that this Credit is subject to Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 500 or as
amended by any subsequent revision of the International Chamber of Commerce.

If this request is made by two or more parties their obligations hereunder shall
be joint and several. Throughout this document the singular number shall be
deemed to include the plural and vice versa.

We warrant that neither this application, nor any reaction hereby requested of
you, nor this shipment involved in this application is in violation of U.S.
Treasury Foreign Assets Control or Cuban Asset Control Regulations and/or
regulations emanating from the U.S. Department of Commerce, and that all
required import or export licenses have been obtained.

[INTL-F87]



--------------------------------------------------------------------------------

EXHIBIT D

to Credit Agreement

FORM OF

GUARANTY AND SURETYSHIP AGREEMENT

THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Agreement”), dated as of the
       day of                                 , 20    , is made by the
Guarantors identified as such on the signature page hereof (each, a “Guarantor”
and, collectively, the “Guarantors”), to the lenders parties to the Credit
Agreement (as defined below) from time to time (the “Lenders”) and CITIZENS BANK
OF PENNSYLVANIA, a banking association organized under the laws of the
Commonwealth of Pennsylvania, as agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Guarantors, Black Box Corporation, a Delaware corporation
(“Borrower”), the Lenders and the Agent entered into that certain Credit
Agreement, dated as of March 23, 2012 (as the same may be amended, restated,
modified or supplemented from time to time, the “Credit Agreement”), pursuant to
which the Lenders made a revolving credit facility available to Borrower; and

WHEREAS, the Guarantors will derive substantial direct and indirect benefit from
the transactions contemplated by the Credit Agreement; and

WHEREAS, it is a condition precedent to the extension of credit under the Credit
Agreement that the Guarantors execute and deliver this Agreement; and

WHEREAS, this Agreement, among other things, is made by the Guarantors to induce
the Lenders to enter into the Loan Documents (as defined in the Credit
Agreement) and to induce the Lenders to extend credit under the Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged by each Guarantor,
and intending to be legally bound, each Guarantor hereby agrees as follows:

ARTICLE I

DEFINITIONS

1.01.      Definitions.

(a)          Certain Definitions.  Capitalized terms not otherwise defined
herein shall have the meanings given in the Credit Agreement. In addition to the
other terms defined elsewhere in this Agreement, as used herein the following
terms shall have the following meanings:



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall mean all obligations from time to time of the
Borrower to the Lenders under or in connection with any Loan Document, whether
for principal, interest, fees, indemnities, expenses or otherwise, and all
refinancings or refundings thereof, whether such obligations are direct or
indirect, otherwise secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (specifically including but not limited to
obligations arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization or similar proceeding with respect to the Borrower or
any other Person, or which would have arisen or accrued but for the commencement
of such proceeding, even if the claim for such obligation is not enforceable or
allowable in such proceeding). Without limitation of the foregoing, such
obligations include all obligations arising from any extensions of credit under
or in connection with the Loan Documents from time to time, regardless of
whether any such extensions of credit are in excess of the amount committed
under or contemplated by the Loan Documents or are made in circumstances in
which any condition to extension of credit is not satisfied. Without limitation
of the foregoing, any of the Lenders (or any successive assignee or transferee)
from time to time may assign or otherwise transfer all or any portion of their
rights or obligations under the Loan Documents in accordance with Section 10.14
of the Credit Agreement (including, without limitation, all or any portion of
any commitment to extend credit), or any other Guaranteed Obligations, to any
other Person, and such Guaranteed Obligations (including, without limitation,
any Guaranteed Obligations resulting from extension of credit by such other
Person under or in connection with the Loan Documents) shall be and remain
Guaranteed Obligations entitled to the benefit of the Credit Agreement.

ARTICLE II

GUARANTY AND SURETYSHIP

2.02.      Guaranty and Suretyship.  Each Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably guarantees and becomes surety for
the full and punctual payment and performance of the Guaranteed Obligations as
and when such payment or performance shall become due (at scheduled maturity, by
acceleration or otherwise) in accordance with the terms of the Loan Documents.
This Agreement is an agreement of suretyship as well as of guaranty, is a
guarantee of payment and performance and not merely of collectibility, and is in
no way conditioned upon any attempt to collect from or proceed against the
Borrower or any other Person or any other event or circumstance. The obligations
of the Guarantors under this Agreement are direct and primary obligations of
each Guarantor and are independent of the Guaranteed Obligations, and a separate
action or actions may be brought against any Guarantor regardless of whether
action is brought against the Borrower or any other Person or whether the
Borrower or any other Person is joined in any such action or actions.

2.03.      Obligations Absolute.  Each Guarantor agrees that the Guaranteed
Obligations will be paid and performed strictly in accordance with the terms of
the Loan Documents, regardless of any law, regulation or order now or hereafter
in effect in any jurisdiction affecting the Guaranteed Obligations, any of the
terms of the Loan Documents or the rights of the Agent or any Lender or any
other Person with respect thereto. The obligations of the Guarantors under



--------------------------------------------------------------------------------

this Agreement shall be absolute, unconditional and irrevocable, irrespective of
any of the following:

(a)        any lack of legality, validity, enforceability, allowability (in a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guaranteed Obligations;

(b)        any change in the amount, nature, time, place or manner of payment or
performance of, or in any other term of, any of the Guaranteed Obligations
(whether or not such change is contemplated by the Loan Documents as presently
constituted, and specifically including any increase in the Guaranteed
Obligations, whether resulting from the extension of additional credit to the
Borrower or otherwise), any execution of any additional Loan Documents or any
amendment or waiver of or any consent to departure from any Loan Document;

(c)        any taking, exchange, release, impairment or nonperfection of any
collateral, or any taking, release, impairment or amendment or waiver of or
consent to departure from any other guaranty or other direct or indirect
security for any of the Guaranteed Obligations;

(d)        any manner of application of collateral or other direct or indirect
security for any of the Guaranteed Obligations, or proceeds thereof, to any of
the Guaranteed Obligations, or any commercially reasonable manner of sale or
other disposition of any collateral for any of the Guaranteed Obligations or any
other assets of the Borrower;

(e)        any permanent impairment by any Lender or any other Person of any
recourse of the Guarantor against the Borrower or any other Person, or any other
permanent impairment by any Lender or any other Person of the suretyship status
of the Guarantor;

(f)        any bankruptcy, insolvency, reorganization, dissolution or similar
proceedings with respect to, or any change, restructuring or termination of the
corporate structure or existence of, the Borrower, any Guarantor or any other
Person; or

(g)        any failure of any Lender or any other Person to disclose to any
Guarantor any information pertaining to the business, operations, condition
(financial or other) or prospects of the Borrower or any other Person, or to
give any other notice, disclosure or demand.

2.04.    Waivers, etc.  Each Guarantor hereby irrevocably waives any defense to
or limitation on its obligations under this Agreement arising out of or based
upon any matter referred to in Section 2.2 and, without limiting the generality
of the foregoing, any requirement of promptness, diligence or notice of
acceptance, any other notice, disclosure or demand with respect to any of the
Guaranteed Obligations and this Agreement, any requirement of acceptance hereof,
reliance hereon or knowledge hereof by the Agent or any Lender, and any
requirement that the Agent or any Lender protect, secure, perfect or insure any
lien or any property subject thereto or exhaust any right or take any action
against the Borrower or any other Person or any collateral or other direct or
indirect security for any of the Guaranteed Obligations. Notwithstanding the
foregoing sentence, each Guarantor’s waiver under this Section 2.3 shall apply
only to each Guarantor’s obligations hereunder and shall not limit or waive any
of such Guarantor’s subrogation rights.



--------------------------------------------------------------------------------

2.05.    Reinstatement.  This Agreement shall continue to be effective, or be
automatically reinstated, as the case may be, if at any time payment of any of
the Guaranteed Obligations is avoided, rescinded or must otherwise be returned
by the Agent or any Lender for any reason, all as though such payment had not
been made.

2.06.    No Stay.  Without limiting the generality of any other provision of
this Agreement, if any acceleration of the time for payment or performance of
any Guaranteed Obligation, or any condition to any such acceleration, shall at
any time be stayed, enjoined or prevented for any reason (including stay or
injunction resulting from the pendency against the Borrower or any other Person
of a bankruptcy, insolvency, reorganization, dissolution or similar proceeding),
each Guarantor agrees that, for purposes of this Agreement and its obligations
hereunder, at the option of the Agent such Guaranteed Obligation shall be deemed
to have been accelerated and such condition to acceleration shall be deemed to
have been met.

2.07.    Payments.  All payments to be made by the Guarantors pursuant to this
Agreement shall be made at the times and in the manner prescribed for payments
in Articles II and III of the Credit Agreement, without setoff, counterclaim,
withholding or other deduction of any nature. All payments made by the
Guarantors pursuant to this Agreement may be applied to the Guaranteed
Obligations and all other amounts payable under this Agreement in such order as
the Agent may elect.

2.08.    Subrogation. Etc.  Any rights which any Guarantor may have or acquire
by way of subrogation, reimbursement, restitution, exoneration, contribution or
indemnity, and any similar rights (whether arising by operation of law, by
agreement or otherwise), against the Borrower arising from the existence,
payment, performance or enforcement of any of the obligations of any Guarantor
under or in connection with this Agreement, shall be subordinate in right of
payment to the Guaranteed Obligations, and the Guarantors shall not exercise any
such rights until all Guaranteed Obligations and all other obligations under
this Agreement have been paid in cash or such other manner as may be acceptable
to the Agent and performed in full and all commitments to extend credit under,
and all Letters of Credit issued under, the Loan Documents shall have
terminated. If, notwithstanding the foregoing, any amount shall be received by
any Guarantor on account of any such rights at any time prior to the time at
which all Guaranteed Obligations and all other obligations under this Agreement
shall have been paid in cash or such other manner as may be acceptable to the
Agent and performed in full and all commitments to extend credit under, and all
Letters of Credit issued under, the Loan Documents shall have terminated, such
amount shall be held by such Guarantor in trust for the benefit of the Lenders,
segregated from other funds held by such Guarantor, and shall be forthwith
delivered to Agent for the benefit of the Lenders in the exact form received by
such Guarantor (with any necessary endorsement), to be applied to the Guaranteed
Obligations, whether matured or unmatured, in such order as the Agent may elect,
or to be held by the Agent as security for the Guaranteed Obligations and
disposed of by the Agent in any lawful manner, all as the Agent may elect.



--------------------------------------------------------------------------------

2.09.    Continuing Agreement.  This Agreement is a continuing guaranty and
shall continue in full force and effect until all Guaranteed Obligations and all
other amounts payable under this Agreement have been paid in cash or such other
manner as may be acceptable to the Agent and performed in full, and all
commitments to extend credit under, and all Letters of Credit issued under, the
Loan Documents have terminated, subject in any event to reinstatement in
accordance with Section 2.4. Without limiting the generality of the foregoing,
each Guarantor hereby irrevocably waives any right to terminate or revoke this
Agreement.

2.10.    Limitation on Obligations.  Notwithstanding any other provision hereof,
to the extent that mandatory and nonwaivable provisions of applicable Law
pertaining to fraudulent transfer or fraudulent conveyance otherwise would
render the full amount of the obligations of the Guarantors under this Agreement
avoidable, invalid or unenforceable, the obligations of each Guarantor under
this Agreement shall be limited to the maximum amount which does not result in
such avoidability, invalidity or unenforceability. In any action, suit or
proceeding pertaining to this Agreement, the burden of proof, by clear and
convincing evidence, shall be on the Person claiming that this Section 2.9
applies to limit any obligation of any Guarantor under this Agreement, or
claiming that any obligation of any Guarantor under this Agreement is avoidable,
invalid or unenforceable, as to each element of such claim.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Guarantor hereby jointly and severally represents and warrants to the Agent
and the Lenders as follows:

3.11.    Credit Agreement.  The provisions of Article IV of the Credit Agreement
are hereby incorporated by reference (together with all related definitions and
cross references). Each Guarantor hereby jointly and severally represents and
warrants to the Agent and the Lenders as provided therein.

3.12.    Representations and Warranties Remade at Each Extension of
Credit.  Each request (including any deemed request) by the Borrower for any
extension of credit under any Loan Document shall be deemed to constitute a
representation and warranty by the Guarantors to the Agent and the Lenders that
the representations and warranties made by the Guarantors in this Article III
are true and correct on and as of the date of such request with the same effect
as though made on and as of such date. Failure by the Agent to receive notice
from any Guarantor to the contrary before the Lenders make any extension of
credit under any Loan Document shall constitute a further representation and
warranty by the Guarantors to the Agent and the Lenders that the representations
and warranties made by the Guarantors in this Article III are true and correct
on and as of the date of such extension of credit with the same effect as though
made on and as of such date.

ARTICLE IV

COVENANTS

4.13.    Covenants Generally.  Reference is hereby made to the provisions of
Articles VI and VII of the Credit Agreement (together with all related
definitions and cross references). To



--------------------------------------------------------------------------------

the extent such provisions impose upon the Borrower a duty to cause any
Guarantor (or a Subsidiary of each Guarantor) to do or refrain from doing
certain acts or things or to meet or refrain from meeting certain conditions,
each Guarantor shall (or shall cause such Subsidiary of such Guarantor to, as
the case may be) do or refrain from doing such acts or things, or meet or
refrain from meeting such conditions, as the case may be.

ARTICLE V

MISCELLANEOUS

5.14.    Amendments, etc.  No amendment to or waiver of any provision of this
Agreement, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
each Lender and each Guarantor; provided that this Agreement may be terminated
and any Guarantor or Guarantors may be released herefrom with the written
consent of the Required Lenders in connection with the sale or other disposition
of all of the capital stock of and other equity interests in such Guarantor to a
Person or Persons other than the Borrower or a Subsidiary of the Borrower, which
sale or other disposition is in compliance with the Credit Agreement and the
Loan Documents. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

5.15.    No Implied Waiver: Remedies Cumulative.  No delay or failure of the
Agent or any Lender in exercising any right or remedy under this Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies of the Agent and
the Lenders under this Agreement are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement, at law, or
otherwise.

5.16.    Notices.  Except to the extent, if any, otherwise expressly provided
herein, all notices and other communications (collectively, “notices”) under
this Agreement shall be in writing and shall be sent in the manner provided in
Section 10.05 of the Credit Agreement. All notices shall be sent to the address
specified in the Credit Agreement for the applicable party, or, in any case, to
such other address as shall have been designated by the applicable party by
notice to the other party hereto. Any properly given notice shall be effective
as provided in Section 10.05 of the Credit Agreement. The Agent and the Lenders
may rely on any notice (whether or not made in a manner contemplated by this
Agreement) purportedly made by or on behalf of a Guarantor, and Agent and the
Lenders shall have no duty to verify the identity or authority of the Person
giving such notice.

5.17.    Expenses.  Each Guarantor agrees to pay upon demand all reasonable
expenses (including reasonable fees and expenses of counsel) which the Agent or
any Lender may incur from time to time arising from or relating to the
administration of, or exercise, enforcement or preservation of rights or
remedies under, this Agreement, other than costs and expenses incurred by the
Agent or any Lender, respectively, in connection with any litigation which
results in a final, non-appealable judgment against the Agent or such Lender.



--------------------------------------------------------------------------------

5.18.    Entire Agreement.  This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous understandings and agreements.

5.19.    Survival.  All representations and warranties of the Guarantors
contained in or made in connection with this Agreement shall survive, and shall
not be waived by, the execution and delivery of this Agreement, any
investigation by or knowledge of the Agent or any Lender, any extension of
credit or any other event or circumstance whatever.

5.20.    Counterparts.  This Agreement may be executed in any number of
counterparts, including facsimile counterparts, each of which shall be deemed an
original, and all such counterparts shall constitute but one and the same
agreement.

5.21.    Setoff.  In the event that any obligation of any Guarantor now or
hereafter existing under this Agreement or any other Loan Document shall have
become due and payable, after an Event of Default under the Loan Documents has
occurred, each Lender shall have the right from time to time, without notice to
such Guarantor, to set off against and apply to such due and payable amount any
obligation of any nature of each Lender to the Guarantor, including all deposits
(whether time or demand, general or special, provisionally or finally credited,
however evidenced) now or hereafter maintained by such Guarantor with such
Lender. Such right shall be absolute and unconditional in all circumstances and,
without limitation, shall exist whether such obligation to such Guarantor is
absolute or contingent, matured or unmatured (it being agreed that each Lender
may deem such obligation to be then due and payable at the time of such setoff),
regardless of the offices or branches through which the parties are acting with
respect to the offset obligations, regardless of whether the offset obligations
are denominated in the same or different currencies and regardless of the
existence or adequacy of any other direct or indirect security or any other
right or remedy available to such Lender. Nothing in this Agreement or any other
Loan Document shall be deemed a waiver of or restriction on any right of setoff
or banker’s lien available to any Lender under this Section 5.8, at law or
otherwise. Each Guarantor hereby agrees that any affiliate of any Lender, and
any holder of a participation in any Guaranteed Obligations of any Guarantor
under this Agreement, shall have the same rights of setoff as each Lender as
provided in this Section 5.8 (regardless of whether such affiliate or
participant otherwise would be deemed a creditor of such Guarantor).

5.22.    Construction.  In this Agreement, unless the context otherwise clearly
requires, references to the plural include the singular, the singular the plural
and the part the whole; the neuter case includes the masculine and feminine
cases; and “or” is not exclusive. In this Agreement, any references to property
(or similar terms) include any interest in such property (or other item referred
to); “include,” “includes,” “including” and similar terms are not limiting; and
“hereof,” “herein,” “hereunder” and similar terms refer to this Agreement as a
whole and not to any particular provision; Section and other headings in this
Agreement, and any table of contents herein, are for reference purposes only and
shall not affect the interpretation of this Agreement in any respect. Section
and other references in this Agreement are to this Agreement unless otherwise
specified. This Agreement has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of



--------------------------------------------------------------------------------

construction of ambiguities against the party controlling the drafting, shall
apply to this Agreement.

5.23.    Successors and Assigns.  This Agreement shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of and be
enforceable by the Agent, the Lenders and their respective successors and
assigns. Without limitation of the foregoing, the Agent or any Lender (and any
successive assignee or transferee) from time to time may assign or otherwise
transfer all or any portion of its rights or obligations under the Loan
Documents (including all or any portion of any commitment to extend credit), or
any Guaranteed Obligations, to any other Person, and such Guaranteed Obligations
(including any Guaranteed Obligations resulting from extension of credit by such
other Person under or in connection with the Loan Documents) shall be and remain
Guaranteed Obligations entitled to the benefit of this Agreement, and to the
extent of its interest in such Guaranteed Obligations such other Person shall be
vested with all the benefits in respect thereof granted to the Agent or any
Lender, as the case may be, in this Agreement or otherwise.

5.24.     Certain Legal Matters.

(a)        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, exclusive of
choice of law principles.

(b)        Submission to Jurisdiction and Venue; Consent to Service of Process;
Waiver of Jury Trial; Etc.  Each Guarantor hereby irrevocably and
unconditionally:

(i)        agrees that any action, suit or proceeding by any Person arising from
or relating to this Agreement or any other Loan Document or any statement,
course of conduct, act, omission or event in connection with any of the
foregoing (collectively, “Related Litigation”) may be brought in any state or
federal court of competent jurisdiction sitting in Allegheny County,
Pennsylvania, submits to the jurisdiction of such courts, and agrees not to
bring any Related Litigation in any other forum (but nothing herein shall affect
the right of the Agent or any Lender to bring any Related Litigation in any
other forum);

(ii)       acknowledges that such courts will be the most convenient forum for
any Related Litigation, waives any objection to the laying of venue of any
Related Litigation brought in any such court, waives any claim that any Related
Litigation brought in any such court has been brought in an inconvenient forum
and waives any right to object, with respect to any Related Litigation, that
such court does not have jurisdiction over it;

(iii)      consents and agrees to service of any summons, complaint or other
legal process in any Related Litigation by registered or certified U.S. mail,
postage prepaid, to it at the address for notices described in this Agreement,
and consents and agrees that such service shall constitute in every respect
valid and effective service (but nothing herein shall affect the validity or
effectiveness of process served in any other manner permitted by law); and



--------------------------------------------------------------------------------

(iv)      waives the right to trial by jury in any Related Litigation.

(c)        Limitation of Liability. No claim may be made by any Guarantor
against the Agent or any Lender or any affiliate, director, officer, employee,
attorney or agent of the Agent or any Lender for any special, indirect,
consequential or punitive damages in respect of any claim arising from or
relating to this Agreement or any other Loan Document or any statement, course
of conduct, act, omission or event in connection with any of the foregoing
(whether based on breach of contract, tort or any other theory of liability);
and each Guarantor hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist.

Each Guarantor acknowledges that it has been represented by legal counsel in
connection with the execution and delivery of this Agreement and that it
understands the provisions of this Agreement.

[SIGNATURE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

SIGNATURE PAGE 1 OF 1 TO SUBSIDIARY GUARANTY

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Agreement as
of the date first above written.

 

  

GUARANTORS:

 

Each of the GUARANTORS listed in Schedule I

attached hereto and made part hereof.

   By:  

 

      Name:  Michael McAndrew   

Title:  Secretary of each of the GUARANTORS

listed on Schedule I hereto



--------------------------------------------------------------------------------

Schedule I

GUARANTORS

ACS Communications, Inc.

ACS Dataline, LP

ACS Dataline of the Northwest, Inc.

ACS Investors, LLC

ACS Partners, LLC

ADS Telecom, Inc.

Advanced Communications Corporation

Advanced Network Technologies, Inc.

American Telephone Wiring Company

Atimco Network Services, Inc.

B & C Telephone, Inc.

BB Technologies, Inc.

BBox Holding Company

BCS II, LLC

Black Box Corporation of Pennsylvania

Black Box LLC Holdings, Inc.

Black Box Network and Electrical Services, Inc.

Black Box Network Services, Inc. - Government Solutions

Black Box Ventures Holding Company

Cable Consultants, Incorporated

CBS Technologies Corp.

Comm Line, Inc.

Communication Contractors, Inc.

Data Communications 2000, Inc.

Datel Communications, Inc.

Delaney Telecom, Inc.

DESIGNet, Inc.

FBS Communications, L.P.

InnerWireless, Inc.

Integrated Cabling Systems, Inc.

Jet Line Communications, Inc.

Koncepts Communications of L.I., Corp

LOGOS Communications Systems, Inc.

Michael Electric, Inc.

Midwest Communications Technologies, Inc.

Midwest Electronics and Communications, Inc.

Milgo Holdings Canada, LLC

Mutual Telecom Services Inc.

Network Communications Technologies, Inc.

NextiraOne, LLC

NextiraOne California L.P. (executed on behalf of NextiraOne California L.P. by
Norstan

            Communications, Inc., its general partner)



--------------------------------------------------------------------------------

NextiraOne Federal, LLC

NextiraOne New York, LLC

Norstan, Inc.

Norstan Canada Inc.

Norstan Communications, Inc.

Norstan International, Inc.

Nortech Telecommunications Inc.

Nu-Vision Technologies, LLC

NXO Installation, LLC

PS Tech Video, LLC

PS Technologies, LLC

Quanta Systems, LLC

R & D Services, Inc.

Scottel Voice & Data, Inc.

Teldata Corporation

Telefuture Communications Ltd.

Todd Communications, Inc.

U.S. Premise Networking Services, Inc.

UCI Communications LLC

Vibes Technologies, Inc.



--------------------------------------------------------------------------------

EXHIBIT E

to Credit Agreement

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

Quarterly Compliance Certificate

Pursuant to the Credit Agreement, dated as of March 23, 2012 by and among Black
Box Corporation, a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and
Citizens Bank of Pennsylvania, as Agent (as the same may be amended, modified or
supplemented from time to time, the “Agreement”), the undersigned, being a
Responsible Officer of the Borrower, hereby certifies on behalf of the Borrower
as follows:

1.         Delivered herewith, or filed with the SEC as contemplated by
Section 6.01 of the Agreement, are the financial statements prepared pursuant to
Section 6.01(a) or Section 6.01(b), as the case may be, of the Agreement, for
the fiscal                      ended                     ,         . All such
financial statements comply with the applicable requirements of the Agreement.

2.         Schedule I hereto sets forth in reasonable detail the information and
calculations necessary to establish compliance with the provisions of Sections
7.02 and 7.03 of the Agreement as of the end of the fiscal period referred to in
paragraph 1 above and to determine the Applicable Tier as of such date.

3.         (Check one and only one:)

             No Event of Default or Potential Default has occurred and is
continuing or exists.

             An Event of Default or Potential Default has occurred and is
continuing or exists, and the document(s) attached hereto as Schedule II specify
in detail the nature and period of existence of such Event of Default or
Potential Default as well as any and all actions with respect thereto taken or
contemplated to be taken by the Borrower.

4.         The undersigned has personally reviewed the Agreement, and this
certificate was based on an examination made by or under the supervision of the
undersigned sufficient to assure that this certificate is accurate.

5.         Capitalized terms used in this certificate and not otherwise defined
shall have the meanings given in the Agreement.

 

BLACK BOX CORPORATION    By:  

 

  

Name:       Title:      

Date  

 

 



--------------------------------------------------------------------------------

EXHIBIT F

to Credit Agreement

SUBORDINATION TERMS

Indebtedness incurred by a Loan Party from any Affiliate (except to the extent
that any such requirement applied to a foreign Subsidiary of a Loan Party could
have an adverse tax consequence on any Loan Party) must be evidenced by an
instrument or instruments containing, or referring to an agreement governing
such instrument or instrument of indebtedness which contains, subordination
provisions substantially the same as those set forth below. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in the Credit Agreement to which this Exhibit F is attached and of which
it is made a part (the “Credit Agreement”).

1.         The payment of any and all Subordinated Debt (as defined below) shall
be expressly junior and subordinated, to the extent and in the manner set forth
in paragraphs 2 through 12, inclusive, (except to the extent that any such
requirement applied to a foreign Subsidiary of a Loan Party could have an
adverse tax consequence on any Loan Party) to any and all Senior Debt (as
defined below) and to interest on Senior Debt at the rate stated in the
instrument evidencing Senior Debt from the date of filing of any petition under
the Bankruptcy Code to the date of payment whether or not such interest is an
allowed claim enforceable against the debtor in a bankruptcy case under
applicable law (herein called “Post-petition Interest”).

“Subordinated Debt” shall mean and include the principal of and interest and
premium, if any, on all liabilities of the [Company] [Guarantor] to [name of
lender] (the “Subordinated Lender”), direct or contingent, joint, several or
independent, now or hereafter existing, due or to become due to, or held or to
be held by, the Subordinated Lender, whether created directly or acquired by
assignment or otherwise, including, without limiting the generality of the
foregoing, [insert description of Subordinated Debt] and any fees or expenses of
collection incurred by such Subordinated Lender.

“Senior Debt” shall mean and include all obligations from time to time of the
Borrower to the Lenders under or in connection with any Loan Document, whether
for principal, interest, fees, indemnities, expenses or otherwise, and all
refinancings or refundings thereof, whether such obligations are direct or
indirect, otherwise secured or unsecured, joint or several, absolute or
contingent, due or to become due, now existing or hereafter arising, including
without limitation all obligations arising from any extensions of credit under
or in connection with the Loan Documents from time to time, regardless of
whether any such extensions of credit are in excess of the amount committed
under or contemplated by the Loan Documents or are made in circumstances in
which any condition to extension of credit is not satisfied.

2.         If an Event of Default or Potential Default, as defined in
Section 1.01 of the Credit Agreement, shall have occurred or would result from
the making of any payment in respect of Subordinated Debt, the Subordinated
Lender will not receive or accept any payment from the [Company] [Guarantor] in
respect of Subordinated Debt, unless and until such Event of Default or
Potential Default shall have been cured, or unless and until Senior Debt and
Post-petition Interest, if any, shall be paid in full.



--------------------------------------------------------------------------------

3.         In the event the Subordinated Lender shall receive any payment on
Subordinated Debt which the Subordinated Lender is not entitled to receive under
the provisions of paragraph 2 above, the Subordinated Lender will hold any
amount so received in trust for the Lenders and will forthwith turn over such
payment to the Agent for the benefit of the Lenders in the form received to be
applied on Senior Debt and Post-petition Interest, if any. In the event of the
failure of any Subordinated Lender to endorse or assign any such payment,
distribution or security, the Agent and the Agent’s representative is hereby
irrevocably authorized to endorse or assign the same.

4.         The Subordinated Lender will not commence any action or proceeding
against the [Company] [Guarantor] to recover all or any part of the Subordinated
Debtor join, with any creditor, unless the Agent, for the benefit of the Lenders
shall also join in bringing any proceedings against the [Company] [Guarantor]
under any bankruptcy, reorganization, readjustment of debt, arrangement of debt,
receivership, liquidation or insolvency law or statute of the federal or any
state government unless and until Senior Debt and Post-petition Interest, if
any, shall be paid in full.

5.         In the event of any liquidation, dissolution or other winding up of
the [Company] [Guarantor], or in the event of any receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization or
arrangement with creditors, whether or not pursuant to bankruptcy laws, sale of
all or substantially all of the assets or any other marshalling of the assets
and liabilities of the [Company] [Guarantor], (i) Senior Debt and Post-petition
Interest, if any, shall first be paid in full before the Subordinated Lender
shall be entitled to receive any moneys, dividends or other assets in any such
proceeding, and (ii) the Subordinated Lender will at the request of the Agent,
file any claim, proof of claim or other instrument of similar character
necessary to enforce the obligations of the [Company] [Guarantor] in respect of
Subordinated Debt and will hold in trust for Agent and the Lenders and pay over
to the Agent for the benefit of the Lenders, in the form received, to be applied
on Senior Debt and Post-petition Interest, any and all moneys, dividends or
other assets received in any proceeding on account of Subordinated Debt, unless
and until Senior Debt and Post-petition Interest shall be paid in full. In the
event the Subordinated Lender shall fail to take such action requested by the
Agent, the Agent may as attorney-in-fact for the Subordinated Lender, take such
action on behalf of the Subordinated Lender, and the Subordinated Lender
appoints the Lender as attorney-in-fact for the Subordinated Lender to demand,
sue for, collect and receive any and all such moneys, dividends or other assets
and give acquittance therefor and to file any claim, proof of claim or other
instrument of similar character and to take such other action (including
acceptance or rejection of any plan of reorganization or arrangement) in the
name of the Agent and the Lenders or in the name of the Subordinated Lender as
the Agent may deem necessary or advisable for the enforcement of these
subordination terms; and the Subordinated Lender will execute and deliver to the
Agent for the benefit of the Lenders such other and further powers of attorney
or other instruments as the Agent may request in order to accomplish the
foregoing.

6.         To the extent that the [Company] [Guarantor] or any other Person
makes any payment on the Senior Debt that is subsequently invalidated, declared
to be fraudulent or preferential or set aside or is required to be repaid to a
trustee, receiver or any other party under any bankruptcy, insolvency or
reorganization act, state or federal law, common law or equitable cause (such
payment being hereinafter referred to as a “Voided Payment”), then to the extent
of



--------------------------------------------------------------------------------

such Voided Payment, that portion of the Senior Debt that had been previously
satisfied by such Voided Payment shall be revived and continue in full force and
effect as if such Voided Payment had never been made. In the event that a Voided
Payment is recovered from the Lenders, an Event of Default shall be deemed to
have existed and to be continuing under the Loan Documents from the date of the
Agent’s initial receipt of such Voided Payment until the full amount of such
Voided Payment is restored to the Lenders. During any continuance of any such
Event of Default, these subordination terms shall be in full force and effect
with respect to the Subordinated Debt. To the extent that the Subordinated
Lender has received any payments with respect to the Subordinated Debt
subsequent to the date of the Agent’s initial receipt of such Voided Payment and
such payments have not been invalidated, declared to be fraudulent or
preferential or set aside or are required to be repaid to a trustee, receiver,
or any other party under any bankruptcy act, state or federal law, common law or
equitable cause, the Subordinated Lender shall be obligated and hereby agrees
that any such payment so made or received shall be deemed to have been received
in trust for the benefit of the Lenders, and the Subordinated Lender shall pay
to the Agent for the benefit of the Lenders, upon demand, the full amount so
received by the Subordinated Lender during such period of time to the extent
necessary fully to restore to the Lenders the amount of such Voided Payment.

7.         Any holder of the Senior Debt may, at any time and from time to time,
without the consent of or notice to the Subordinated Lender, without incurring
responsibility to the Subordinated Lender, and without impairing or releasing
the rights of any of the holders of the Senior Debt, or any of the obligations
of the Subordinated Lender hereunder:

(a)        change the amount, manner, place or terms of payment or change or
extend the time of payment of or renew or alter Senior Debt or amend the Loan
Documents in any manner or enter into or amend in any manner any other agreement
relating to Senior Debt (including provisions restricting or further restricting
payments of principal of and interest on Subordinated Debt);

(b)        sell, exchange, release or otherwise deal with any property by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
Senior Debt;

(c)        release anyone liable in any manner for the payment or collection of
Senior Debt, including any Person who may have guaranteed the Senior Debt;

(d)        exercise or refrain from exercising any rights against the Borrower
and others (including the Subordinated Lender); and

(e)        apply any sums by whomsoever paid or however realized to Senior Debt.

8.         Notice of acceptance of these subordination terms shall be waived by
the Subordinated Lender.

9.         The [Company] [Guarantor] and Subordinated Lender will cause all
Subordinated Debt to be evidenced by a note or other instrument which shall bear
upon its face a statement or legend to the effect that such note or other
instrument is subordinated to Senior Debt in the manner and to the extent set
forth in these subordination terms, and will mark its books to show that the
Subordinated Debt is so subordinated to Senior Debt.



--------------------------------------------------------------------------------

10.       Prior to the incurrence of any Subordinated Debt the Subordinated
Lender will execute and deliver to the Agent an agreement in form and substance
satisfactory to the Agent evidencing the Subordinated Lender’s agreement to the
foregoing terms. Such agreement shall include, without limitation, a
representation that neither the execution nor delivery of such agreement nor
fulfillment nor compliance with the terms and provisions thereof shall conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, any agreement or instrument to which the
Subordinated Lender is subject and none of the Subordinated Debt will, at the
time of incurrence thereof or at any time thereafter be subordinated to any
Indebtedness of the Borrower other than Senior Debt.

11.       So long as any of the Senior Debt shall not have been paid in full,
the [Company] [Guarantor] shall not, and shall not permit any of its
subsidiaries to, give and the holders of the Subordinated Debt shall not demand,
accept or receive any security, direct or indirect, for any Subordinated Debt.

12.       None of the above paragraphs, nor any term thereof, may be changed or
waived except with the prior written consent of the holders of all the Senior
Debt at the time outstanding. No Subordinated Debt or any term thereof may be
changed, waived or cancelled in any manner which would have any adverse effect
upon the right of the holders of Senior Debt at the time outstanding.



--------------------------------------------------------------------------------

EXHIBIT G

to Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse

 

 

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

to [the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1.     Assignor[s]:                                                          

[Assignor [is] [is not]a Defaulting Lender]

2.     Assignee[s]:                                                          

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.     Borrower:   Black Box Corporation, a Delaware corporation
4.     Administrative Agent:   Citizens Bank of Pennsylvania, as the
administrative agent under the Credit Agreement 5.     Credit Agreement:   The
Credit Agreement, dated as of March 23, 2012, among Black Box Corporation, a
Delaware corporation, the Guarantors parties thereto, the Lenders parties
thereto and Citizens Bank of Pennsylvania, as Administrative Agent
6.     Assigned Interest[s]:

 

Assignor(s)

    5    

 

  

Assignee(s)

    6    

 

  

Facility
Assigned7

 

  

Aggregate
Amount of
Commitment/
Loans for all
Lenders8

 

  

Amount of
Commitment/

Loans
Assigned8

 

  

Percentage
Assigned of
Commitment/
Loans9

 

  

CUSIP
Number

 

               $    $    %                     $    $    %                     $
   $    %     

[7.     Trade Date:                                             ]10

Effective Date:                                                            ,
20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

 

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit; Commitment,” “Term Loan Commitment,” etc.)

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]13 Accepted:

CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent

 

By:  

 

  Title: [Consented to:]14 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

 

 

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

13 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

14 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) Is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.        Representations and Warranties.

1.1      Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.      Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section     (b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section     (b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section      thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in



--------------------------------------------------------------------------------

accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.        Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.15 Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.                    General Provisions.  This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the Commonwealth of Pennsylvania.

 

 

 

 

 

 

15 

The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:

“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”



--------------------------------------------------------------------------------

EXHIBIT H-1

to Credit Agreement

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 23, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Black Box Corporation (the “Borrower”), as borrower, the
guarantors parties thereto from time to time, the lenders parties thereto from
time to time, and Citizens Bank of Pennsylvania (the “Administrative Agent”), as
administrative agent.

Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                 Name:           Title:
Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-2

to Credit Agreement

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 23, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Black Box Corporation (the “Borrower”), as borrower, the
guarantors parties thereto from time to time, the lenders parties thereto from
time to time, and Citizens Bank of Pennsylvania (the “Administrative Agent”), as
administrative agent.

Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                 Name:           Title:
Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

to Credit Agreement

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 23, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Black Box Corporation (the “Borrower”), as borrower, the
guarantors parties thereto from time to time, the lenders parties thereto from
time to time, and Citizens Bank of Pennsylvania (the “Administrative Agent”), as
administrative agent.

Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                 Name:           Title:
Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

to Credit Agreement

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 23, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Black Box Corporation (the “Borrower”), as borrower, the
guarantors parties thereto from time to time, the lenders parties thereto from
time to time, and Citizens Bank of Pennsylvania (the “Administrative Agent”), as
administrative agent.

Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                 Name:           Title:
Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I

to Credit Agreement

FORM OF

ACQUISITION DISCLOSURE CERTIFICATE

Required per Section 6.01(e) of the Credit Agreement dated March 23, 2012

 

Name:   Full legal name pre-acquisition. Seller Name(s):   Enter the name(s) of
the major selling shareholders. Location / Address:   Headquarters address. Tax
Identification Number:   TIN. Business Description:   Brief business
description, incl. applicable BBOX business line. Legal / Organizational:   How
will the acquisition fit into the BBOX legal / organizational structure on a
go-forward basis? Separate entity? Merged into existing legal entity? Name of
entity and immediate parent in BBOX legal / organizational structure post
acquisition? Guarantor Status:   Required to become a Guarantor per the Credit
Agreement? Annual Revenues:   Annual revenues as of most recent FYE. Total
Assets:   Total assets when acquired. Total Liabilities:   Total liabilities
when acquired. TTM EBITDA:   Trailing twelve months EBITDA of most recent fiscal
period. Purchase Price:   Purchase price amount. Accounting Treatment:   Stock
or asset purchase? Financing:   Amount(s) financed with cash, seller notes and /
or BBOX shares. Proforma Leverage:   BBOX Debt / EBITDA on a proforma basis.
Proforma Interest Coverage:   BBOX EBITDA / Consolidated Interest Expense on a
proforma basis.



--------------------------------------------------------------------------------

Certified by the undersigned this          day of                         ,
20      .

 

 

BLACK BOX CORPORATION    By:     

 

   Name:     

 

   Title:     

 

  



--------------------------------------------------------------------------------

 

 

SCHEDULES

TO

CREDIT AGREEMENT

BY AND AMONG

BLACK BOX CORPORATION

as Borrower,

THE GUARANTORS PARTIES THERETO,

THE LENDERS PARTIES THERETO

AND

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent



--------------------------------------------------------------------------------

SCHEDULE 3.01

 

LIST OF PREVIOUSLY ISSUED LETTERS OF CREDIT

 

Beneficiary    Amount    Expiration

Travelers Insurance

 

  

$ 4,050,000.00

 

  

12/31/2012

 

Secretaria de Finanzas del Estado de Puebla

  

$    555,858.55

 

(based on the exchange rate from Mexican Pesos to U.S. Dollars as of 12/31/2011)

   12/31/2012



--------------------------------------------------------------------------------

SCHEDULE 4.01

JURISDICTIONS WHERE INCORPORATED*

 

Black Box Corporation

Delaware

Subsidiaries of Black Box Corporation

 

  1. ACS Communications, Inc.

Texas

 

  A. ACS Dataline of the Northwest, Inc.

Oregon

 

  B. ACS Investors, LLC

Delaware

 

  1) ACS Dataline, LP

Texas

 

  C. ACS Partners, LLC

Texas

 

  2. ADS Telecom, Inc.

Florida

 

  3. B & C Telephone, Inc.

Washington

 

  4. BBox Holding Company

Delaware

 

  A. Advanced Communications Corporation

South Carolina

 

  B. Advanced Network Technologies, Inc.

California

 

  C. American Telephone Wiring Company

West Virginia

 

 

*  The Borrower and all of the Domestic Subsidiaries are corporations
incorporated under the jurisdiction noted, other than those Domestic
Subsidiaries noted as “LLC” which are limited liability companies formed under
the jurisdictions noted and those entities noted as “LP” or “L.P.” which are
limited partnerships formed under the jurisdictions noted. All or substantially
all of the remaining entities are entities of limited liability subject to and
formed in accordance with the country noted.



--------------------------------------------------------------------------------

  D. Atimco Network Services, Inc.

  Pennsylvania

 

  E. Black Box Corporation of Pennsylvania

  Delaware

 

  1) BB Technologies, Inc.

Delaware

 

  2) Black Box A/S

Denmark

 

  3) Black Box Canada Corporation

Canada

 

  4) Black Box Comunicaciones, S.A.

Spain

 

  5) Black Box Datacom B.V.

Netherlands

 

  6) Black Box Deutschland GmbH

Germany

 

  a. Black Box Netzwerk Service GmbH

Germany

 

  7) Black Box do Brasil Industria e Comercio Ltda.

Brazil

 

  8) Black Box France

France

 

  9) Black Box GmbH

Austria

 

  10) Black Box Holdings Australia Pty. Ltd.

Australia

 

  11) Black Box Italia S.r.l.

Italy

 

  12) Black Box Network Products NV

Belgium

 

  a. Black Box Network Cabling NV

Belgium

 

  b. Black Box Network Design NV

Belgium



--------------------------------------------------------------------------------

  13) Black Box Network Services AG

Switzerland

 

  14) Black Box Network Services Australia Pty Ltd

Australia

 

  a. Black Box Network Services New Zealand Limited

New Zealand

 

  15) Black Box Network Services Kabushiki Kaisha

Japan

 

  16) Black Box Network Services Korea Limited

Korea

 

  17) Black Box Network Services (UK) Limited

England

 

  18) Black Box P.R. Corp.

Puerto Rico

 

  F. Black Box LLC Holdings, Inc.

  Delaware

 

  1) PS Technologies, LLC

Maryland

 

  a. PS Tech Video, LLC

California

 

  G. Black Box Network and Electrical Services, Inc.

  New York

 

  H. Black Box Network Services, Inc. – Government Solutions

  Tennessee

 

  I. Black Box Ventures Holding Company

  Delaware

 

  J. Cable Consultants, Incorporated

  Georgia

 

  K. Comm Line, Inc.

  Ohio

 

  L. Communication Contractors, Inc.

  Illinois

 

  M. Datel Communications, Inc.

  Arizona



--------------------------------------------------------------------------------

  N. Delaney Telecom, Inc.

Pennsylvania

 

  O. DESIGNet, Inc.

California

 

  P. InnerWireless, Inc.

Delaware

 

  Q. Integrated Cabling Systems, Inc.

Nebraska

 

  R. Jet Line Communications, Inc.

Texas

 

  1) FBS Communications, L.P.

Texas

 

  S. Koncepts Communications of L.I., Corp.

New York

 

  T. LOGOS Communications Systems, Inc.

Ohio

 

  U. Michael Electric, Inc.

New Jersey

 

  V. Midwest Communications Technologies, Inc.

Ohio

 

  W. Midwest Electronics and Communications, Inc.

Colorado

 

  X. R & D Services, Inc.

Massachusetts

 

  Y. Teldata Corporation

Tennessee

 

  Z. Telefuture Communications Ltd.

New York

 

  AA. Todd Communications, Inc.

North Carolina

 

  BB. U.S. Premise Networking Services, Inc.

Minnesota

 

  5. Black Box AB

Sweden



--------------------------------------------------------------------------------

  6. Black Box Chile S.A.

Chile

 

  7. Black Box de Mexico, S.A. de C.V.

Mexico

 

  8. Black Box Finland OY

Finland

 

  9. Black Box Network Services AB

Sweden

 

  10. Black Box Network Services Corporation

Taiwan

 

  11. Black Box Network Services (Dublin) Limited

Ireland

 

  12. Black Box Network Services Puebla S.A. de C.V.

Mexico

 

  13. Black Box Network Services S.r.l.

Italy

 

  14. Black Box Network Services SDN. BHD.

Malaysia

 

  15. Black Box Network Services Singapore Pte Ltd.

Singapore

 

  16. Black Box Norge AS

Norway

 

  17. Black Box Services Reseaux Mediterranee

France

 

  18. CBS Technologies Corp.

New York

 

  19. Consultoria en Redes, S.A. de C.V.

Mexico

 

  20. J.C. Informática Integral, S.A. de C.V.

Mexico

 

  21. Lanetwork Sales Ltd.

Canada

 

  22. Mutual Telecom Services Inc.

Delaware



--------------------------------------------------------------------------------

  23. Network Communications Technologies, Inc.

North Carolina

 

  24. Norstan, Inc.

Minnesota

 

  A. Norstan Canada Inc.

  Minnesota

 

  1) Norstan Canada, Ltd. / Norstan Canada, LTÉE

Canada

 

  B. Norstan Communications, Inc.

  Minnesota

 

  1) NextiraOne, LLC

Delaware

 

  a. Data Communications 2000, Inc.

  California

 

  b. Milgo Holdings Canada, LLC

  Delaware

 

  i) NextiraOne Canada ULC

Canada

 

  c. NextiraOne California L.P.

  California

 

  d. NXO Installation, LLC

  Delaware

 

  2) NextiraOne Federal, LLC

Delaware

 

  a. Quanta Systems, LLC

  Delaware

 

  3) NextiraOne New York, LLC

Delaware

 

  4) Vibes Technologies, Inc.

Minnesota

 

  C. Norstan International, Inc.

Minnesota

 

  25. Nortech Telecommunications Inc.

Illinois



--------------------------------------------------------------------------------

  26. Nu-Vision Technologies, LLC

New York

 

  A. BCS II, LLC

Delaware

 

  27. Scottel Voice & Data, Inc.

California

 

  28. UCI Communications LLC

South Carolina

EXCEPTIONS TO GOOD STANDING

 

  1. Data Communications 2000, Inc. has been suspended in California pending the
processing of certain tax filings that have been made.

 

  2. ACS Partners, LLC has been suspended in Texas pending the processing of
certain tax filings that have been made.



--------------------------------------------------------------------------------

SCHEDULE 4.05

LIST OF CONFLICTS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.07

UNDISCLOSED LIABILITIES

1.        Liabilities incurred by the Borrower (or any of its Subsidiaries) in
the ordinary course of business since December 31, 2011.

2.        Liabilities disclosed in the following SEC filings of the Borrower:
Annual Report on Form 10-K for the fiscal year ended March 31, 2011; Current
Report on Form 8-K for the event dated August 2, 2011; Quarterly Report on Form
10-Q for the fiscal quarter ended July 2, 2011; Current Report on Form 8-K for
the event dated November 1, 2011; Quarterly Report on Form 10-Q for the fiscal
quarter ended October 1, 2011; Current Report on Form 8-K for the event dated
January 23, 2012; and Current Report on Form 8-K for the event dated January 31,
2012.

2.        See the matters set forth in Schedule 4.14 hereto.



--------------------------------------------------------------------------------

SCHEDULE 4.11

CAPITALIZATION OF SUBSIDIARIES

 

COMPANY    SHARES
AUTHORIZED   

SHARES

ISSUED AND
OUTSTANDING

   HOLDER    SHARES
OWNED;
PERCENTAGE
OWNERSHIP BBox Holding Company (“BBox”)    1,000 Common    50 Common   

Black Box

Corporation

(“BBC”)

   50; 100% Black Box Corporation of Pennsylvania (“BBCPA”)    1,000 Common   
100 Common    BBox    100; 100% Atimco Network Services, Inc.    1,000 Common   
1,000 Common    BBox    1,000; 100% American Telephone Wiring Company    1,000
Common    100 Common    BBox    100; 100% Midwest Communications Technologies,
Inc.    750 Common    100 Common    BBox    100; 100% Advanced Communications
Corporation    1,500 Common    100 Common    BBox    100; 100% Cable
Consultants, Incorporated    500 Common    100 Common    BBox    100; 100% Todd
Communications, Inc.   

100,000

Common

   100 Common    BBox    100; 100% Comm Line, Inc.    750 Common    100 Common
   BBox    100; 100% Koncepts Communications of L.I., Corp.    100 Common    100
Common    BBox    100; 100% Communication Contractors, Inc.    1,000 Common   
1,000 Common    BBox    1,000; 100% U.S. Premise Networking Services, Inc.   
1,500 Common    100 Common    BBox    100; 100%



--------------------------------------------------------------------------------

COMPANY    SHARES
AUTHORIZED   

SHARES

ISSUED AND
OUTSTANDING

   HOLDER    SHARES
OWNED;
PERCENTAGE
OWNERSHIP Black Box Network Services, Inc. – Government Solutions (“BBNS”)   
1,000 Common    75 Common    BBox    75; 100% R & D Services, Inc.   
12,500 Common    100 Common    BBox    100; 100% Delaney Telecom, Inc.    1,000
Common    100 Common    BBox    100; 100% Jet Line Communications, Inc. (“Jet
Line”)   

1,000,000

Common

   100 Common    BBox    100; 100% FBS Communications, L.P.    N/A    N/A   

BBNS

 

 

Jet Line

  

1% General

Partner

 

99% Limited

Partner

Advanced Network Technologies, Inc.    1,000 Common    100 Common    BBox   
100; 100% Teldata Corporation    5,000 Common    100 Common    BBox    100; 100%
Black Box Network and Electrical Services, Inc.    200 Common    100 Common   
BBox    100; 100% Datel Communications, Inc.   

1,000,000

Common

   100 Common    BBox    100; 100% Midwest Electronics and Communications, Inc.
  

100,000

Common

   100 Common    BBox    100; 100% Michael Electric, Inc.    1,000 Common    100
Common    BBox    100; 100% Integrated Cabling Systems, Inc.    100 Common   
100 Common    BBox    100; 100% DESIGNet, Inc.   

1,000,000

Common

   100 Common    BBox    100; 100% Telefuture Communications Ltd.    200 Common
   100 Common    BBox    100; 100%



--------------------------------------------------------------------------------

COMPANY    SHARES
AUTHORIZED   

SHARES

ISSUED AND
OUTSTANDING

   HOLDER    SHARES
OWNED;
PERCENTAGE
OWNERSHIP BB Technologies, Inc.    1,000 Common    50 Common    BBCPA    50;
100% ADS Telecom, Inc.    10,000 Common    1,500 Common    BBC    1,500; 100% B
& C Telephone, Inc.    1,000 Common    425 Common    BBC    425; 100% Norstan,
Inc. (“Norstan”)    1,000 Common    1 Common    BBC    1; 100% Norstan Canada
Inc.   

1,000,000

Common

   1,000 Common    Norstan    1,000; 100% Norstan Communications, Inc. (“Norstan
Communications”)   

100,000

Common

   500 Common    Norstan    500; 100% Norstan International, Inc.   

1,000,000

Common

   1,000 Common    Norstan    1,000; 100% Vibes Technologies, Inc.    1,000
Common    100 Common    Norstan Communications    100; 100% NextiraOne, LLC
(“NextiraOne”)    N/A    N/A    Norstan Communications   

100%

membership

interest

NXO Installation, LLC    N/A    N/A    NextiraOne   

100%

membership

interest

Milgo Holdings Canada, LLC    N/A    N/A    NextiraOne   

100%

membership

interest

Data Communications 2000, Inc.   

1,000,000

Common

   20,000 Common    NextiraOne    20,000; 100% NextiraOne California L.P.    N/A
   N/A   

Norstan Communications

 

NextiraOne

  

1.59% General Partner

 

98.41% Limited Partner



--------------------------------------------------------------------------------

COMPANY    SHARES
AUTHORIZED   

SHARES

ISSUED AND
OUTSTANDING

   HOLDER    SHARES
OWNED;
PERCENTAGE
OWNERSHIP NextiraOne Federal, LLC    N/A    N/A    Norstan Communications   

100%

membership

interest

NextiraOne New York, LLC    N/A    N/A    Norstan Communications   

100%

membership

interest

Nortech Telecommunications Inc.    1,000 Common    200 Common    BBC    200;
100% Nu-Vision Technologies, LLC    N/A    N/A    BBC   

100%

membership

interest

Black Box LLC Holdings, Inc. (“LLC Holdings”)    1,000 Common    100 Common   
BBox    100; 100% Black Box Ventures Holding Company    1,000 Common    100
Common    BBox    100; 100% InnerWireless, Inc.    1,000 Common    100 Common   
BBox    100; 100% PS Technologies, LLC    N/A    N/A    LLC Holdings   

100%

membership

interest

PS Tech Video, LLC    N/A    N/A   

PS

Technologies,

LLC

  

100%

membership

interest

LOGOS Communications Systems, Inc.    750 Common    20 Common    BBox    20;
100% Quanta Systems, LLC    N/A    N/A   

NextiraOne

Federal, LLC

  

100%

membership

interest

BCS II, LLC    N/A    N/A    Nu-Vision Technologies,   

100%

membership



--------------------------------------------------------------------------------

COMPANY    SHARES
AUTHORIZED   

SHARES

ISSUED AND
OUTSTANDING

   HOLDER    SHARES
OWNED;
PERCENTAGE
OWNERSHIP          LLC    interest ACS Communications, Inc. (“ACS”)   
1,000 Common    100 Common    BBC    100; 100% ACS Dataline of the Northwest,
Inc.    15,000 Common    10,000 Common    ACS    10,000; 100% ACS Investors, LLC
   N/A    N/A    ACS   

100%

membership

interest

ACS Dataline, LP    N/A    N/A   

ACS

 

 

ACS Investors,

LLC

  

1% General

Partner

 

99% Limited

Partner

ACS Partners, LLC    N/A    N/A    ACS   

100%

membership

interest

CBS Technologies Corp.    300 Common    160 Common    BBC    160; 100% Mutual
Telecom Services Inc.    5,000 Common    457 Common    BBC    457; 100% Network
Communications Technologies, Inc.   

100,000

Common

   1,000 Common    BBC    1,000; 100% Scottel Voice & Data, Inc.   

100,000

Common

   3,000 Common    BBC    3,000; 100% UCI Communications LLC    N/A    N/A   
BBC   

100%

membership

interest



--------------------------------------------------------------------------------

SCHEDULE 4.14

LITIGATION

There should be no implication that the Borrower or its Subsidiaries have
concluded that the

matters listed below, if adversely decided, individually or in the aggregate,
would reasonably

be expected to have a Material Adverse Effect.

1.          Scottel Voice & Data, Inc. d/b/a Black Box Network Services, a
California corporation vs. California Department of Corrections and
Rehabilitation, an agency of the State of California and DOES 1 through 20,
inclusive, Case No. 34-2010-00094111, Superior Court of the State of California
for the County of Sacramento. This matter relates to a breach of contract
resulting from the failure of the California Department of Corrections and
Rehabilitation to make payment to Scottel Voice & Data, Inc. (“Scottel”) for
services rendered by Scottel in an amount equal to approximately $1,500,000 plus
interest, penalties, costs and attorneys’ fees. This case is currently in the
discovery phase. The former owners of Scottel will be the beneficiaries of any
recovery on this case and are responsible for the costs of the litigation.

2.          The Delaware County Bank and Trust Company vs. James E. Hurley, et
al., Case No. 10-CV-E-06-0905, Court of Common Pleas of Delaware County, Ohio.
This matter involves the foreclosure of real estate in which a Domestic
Subsidiary has a lease.

3.          Andrew D. Chris vs. Nu-Vision Technologies, LLC d/b/a Black Box
Network Services, Index No. 11-24044, Supreme Court of the State of New York,
County of Suffolk. This matter relates to plaintiff’s claim for alleged unpaid
commissions in an amount equal to approximately $33,000 plus interest,
penalties, costs and attorneys’ fees. This case is currently in the discovery
phase.

4.          Premise Networks, Inc., Debtor, Gerald S. Schafer, Chapter 7
Trustee, Plaintiff, vs. NextiraOne Federal, LLC d/b/a Black Box Network
Services, Bankruptcy Case No. B-10-10002C-7G, Adversary Proceeding No. 11-2076,
United States Bankruptcy Court for the Middle District of North Carolina. This
matter relates to a claim for alleged damages resulting from an alleged
unjustified termination of a subcontract in the amount of $3,000,000 and an
additional $250,000 for alleged amounts due pursuant to the subcontract. This
action is in the preliminary stages of litigation as NextiraOne Federal, LLC is
attempting to move the action from bankruptcy court to federal district court.
As of the date of this Agreement, the Borrower believes that NextiraOne Federal,
LLC d/b/a Black Box Network Services has meritorious defenses to this claim,
although no assurance can be given as to the ultimate outcome in this matter.

5.          Clark Wayne Colston vs. Mutual Telecom Services Inc., Cause
No. 12-0562-A, 7th Judicial District Court, Smith County, Texas. This matter
relates to an alleged breach of an employment contract regarding an unpaid bonus
in the amount of approximately $38,000. This action is in its preliminary
stages; Mutual Telecom Services Inc. has not yet filed an answer to the
complaint.

6.          Lawrence J. James vs. Mutual Telecom Services Inc. d/b/a Black Box
Network Services, EEOC Charge No. 438-2011-01181. This matter involves alleged
age discrimination in connection with a reduction in force. The respondent filed
a position statement denying all charges and the EEOC is investigating the
matter.



--------------------------------------------------------------------------------

7.          Workers’ Compensation Case: Paul Clabough, File # EPU2036.
Mr. Clabough is a NextiraOne, LLC d/b/a Black Box Network Services
(“NextiraOne”) technician allegedly injured on the job at the customer’s (State
of Arizona) site. The action is currently before of the Arizona Workers’
Compensation Board. NextiraOne is awaiting the results of the hearings.
Testimony from various witnesses is scheduled to conclude on May 24, 2012.

8.          Workers’ Compensation Case:  Quentin E. Brooks vs. Mutual Telecom
Services Inc. d/b/a Black Box Network Services and ACE American Insurance
Company. Mr. Brooks was allegedly injured on the job at a customer’s (U.S.
Government) site in Iraq. Hearing is scheduled for July 11, 2012 in Sacramento,
CA.

9.          Javier Cobilich vs. Williams Communications Solutions, LLC (now
NextiraOne, LLC); National Union Fire Insurance Co.  This is a workers’
compensation case pending in the State of California. The applicant,
Mr. Cobilich, alleges three (3) separate injuries. A trial on this case was held
on September 15, 2011. The court has ruled that the Applicant is entitled to
future medical care but is not entitled to the services of a home health care
attendant. These findings could be appealed by either party. The court has not
ruled on the Applicant’s entitlement to lost wages resulting from his injuries.
There are three (3) injuries involved in this case that occurred at various
times and that involve various insurance policies and carriers with varying
policy deductibles. There also exists the possibility for an indemnity claim by
the Borrower against the party from whom the Borrower purchased NextiraOne, LLC.

10.        Lidia Martinez vs. Chris O’Connell and Nortech Telecommunications
Inc. dba Black Box Network Services, Case #2010-L-014404, Circuit Court, Cook
County, Illinois. This matter relates to alleged negligence in connection with a
motor vehicle accident.

11.        The Borrower and/or its Subsidiaries have received and may receive in
the future notices alleging that products sold by the Subsidiaries infringe
patents held by third parties. Generally, all of such products are manufactured
for the Subsidiaries by its vendors and the Subsidiaries would have claims
against such vendors should any such patent infringement allegations be proven.
In addition, if the alleged infringement arises with respect to a company
purchased by the Borrower and/or its Subsidiaries from a third party, there may
be indemnification claims against such third party should any such patent
infringement allegations be proven. As of the date of this agreement, none of
such patent infringement allegations have been proven.



--------------------------------------------------------------------------------

SCHEDULE 4.20

TAXES

None.



--------------------------------------------------------------------------------

SCHEDULE 4.21

PLANS AND MULTIEMPLOYER PLANS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.22(d)

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.05

EXISTING LIENS

1.    Liens represented by that UCC-1 financing statement, filed September 12,
2008 in the office of the Secretary of State of Texas (File #08-0030407628), in
favor of US Express Leasing, Inc. with respect to certain leased equipment of
ACS Dataline, LP.

2.    Liens represented by that UCC-1 financing statement, filed January 20,
2011 in the office of the Secretary of State of Texas (File #11-0001966408), in
favor of Platinum Bank with respect to certain equipment of ACS Partners, LLC.

3.    Liens represented by that UCC-1 financing statement, filed May 7, 2007 in
the office of the Secretary of State of Florida (File #200705465908), in favor
of Inter-Tel, Inc. (“Inter-Tel”) with respect to Proceeds, Accounts Receivable
and Contract Rights pertaining to Inventory (as defined in the UCC) acquired
from Inter-Tel by ADS Telecom, Inc.

4.    Liens represented by that UCC-1 financing statement, filed January 22,
2010 in the office of the Secretary of State of Florida (File #201001882774), in
favor of Mitel Networks, Inc. (“Mitel”) with respect to Proceeds, Accounts
Receivable and Contract Rights pertaining to Inventory acquired from Mitel by
ADS Telecom, Inc.

5.    Liens represented by that UCC-1 financing statement, filed August 17, 2001
in the office of the Prothonotary of Allegheny County (Docket #GD-01-016514), in
favor of Commonwealth of Pennsylvania Department of Revenue with respect to
certain tax liens of Atimco Network Services, Inc. in the amount of $588.51
(plus accrued interest and penalties, if any).

6.    Liens represented by that UCC-1 financing statement, filed November 27,
2006 (continued on October 3, 2011) in the office of the Department of Licensing
of the State of Washington (File #2006-332-8747-6), in favor of NEC Financial
Services, Inc. with respect to the Collateral (as defined in that Dealer
Pre-Funding Agreement dated as of November 15, 2006) of B & C Telephone, Inc.

7.    Liens represented by that UCC-1 financing statement, filed October 27,
2008 in the office of the Department of Licensing of the State of Washington
(File #2008-302-8395-0), in favor of Mitel with respect to Proceeds, Accounts
Receivable and Contract Rights pertaining to Inventory acquired from Mitel by B
& C Telephone, Inc.

8.    Liens represented by that UCC-1 financing statement, filed June 1, 2007 in
the office of the Secretary of State of Delaware (File #72065521), in favor of
Canon Financial Services with respect to certain equipment of Black Box
Corporation.

9.    Liens represented by that UCC-1 financing statement, filed November 2,
2007 in the office of the Secretary of State of Delaware (File #74189147), in
favor of Canon Financial Services with respect to certain equipment of Black Box
Corporation.



--------------------------------------------------------------------------------

10.  Liens represented by that UCC-1 financing statement, filed June 2, 2008 in
the office of the Secretary of State of Delaware (File #81877339), in favor of
IBM Credit LLC with respect to certain leased equipment of Black Box
Corporation.

11.  Liens represented by that UCC-1 financing statement, filed August 27, 2008
in the office of the Secretary of State of Delaware (File #82920757), in favor
of Canon Financial Services with respect to certain equipment of Black Box
Corporation.

12.  Liens represented by that UCC-1 financing statement, filed January 8, 2009
in the office of the Secretary of State of Delaware (File #90064359), in favor
of Canon Financial Services with respect to certain leased equipment of Black
Box Corporation.

13.  Liens represented by that UCC-1 financing statement, filed January 5, 2010
in the office of the Secretary of State of Delaware (File #00019863), in favor
of IBM Credit LLC with respect to certain equipment of Black Box Corporation.

14.  Liens represented by that UCC-1 financing statement, filed September 22,
2010 in the office of the Secretary of State of Delaware (File #03297755), in
favor of Tygris Vendor Finance, Inc. with respect to certain leased equipment of
Black Box Corporation.

15.  Liens represented by that UCC-1 financing statement, filed October 29, 2009
in the office of the Secretary of State of Delaware (File #93482707), in favor
of Canon Financial Services with respect to certain equipment of Black Box
Corporation of Pennsylvania.

16.  Liens represented by that UCC-1 financing statement, filed October 17, 2008
in the office of the Secretary of State of Tennessee (File #208-052079), in
favor of Mitel with respect to Proceeds, Accounts Receivable and Contract Rights
pertaining to Inventory acquired from Mitel by Black Box Network Services, Inc.
- Government Solutions.

17.  Liens represented by that UCC-1 financing statement, filed February 11,
2009 in Gwinnett County, GA (File# BK: 2567; PG 157), in favor of Georgia
Department of Revenue with respect to certain tax liens of Cable Consultants,
Incorporated in the amount of $2,387.14 (plus accrued interest and penalties, if
any).

18.  Liens represented by that UCC-1 financing statement, filed March 4, 2008 in
the office of the Secretary of State of New York (File #200803045238555), in
favor of CIT Technology Financing Services, Inc. with respect to certain leased
equipment of CBS Technologies Corp.

19.  Liens represented by that UCC-1 financing statement, filed October 9, 2008
in the office of the Secretary of State of New York (File #200810090689675), in
favor of Mitel with respect to Proceeds, Accounts Receivable and Contract Rights
pertaining to Inventory acquired from Mitel by CBS Technologies Corp.



--------------------------------------------------------------------------------

20.  Liens represented by the following state tax liens filed in Hamilton
County, Ohio and corresponding judgment liens filed in the Court of Common Pleas
of Hamilton County, Ohio by the State of Ohio Department of Taxation against
Comm Line, Inc., although no amounts are owed pursuant to such Liens. Comm Line,
Inc. is attempting to have such Liens removed from the record.

 

  a. Date:    July 18, 2003

File Number:  03-07968

Amount:  $141.19

 

  b. Date:    October 1, 2003

File Number:  03-010187

Amount:  $1,654.19

 

  c. Date:    April 26, 2005

File Number  05-004674

Amount:  $1,811.74

 

  d. Date:    April 26, 2005

File Number:  05-004679

Amount:  $119.19

 

  e. Date:    May 9, 2005

File Number:  05-005577

Amount:  $32,180.68

 

  f. Date:    May 9, 2005

File Number:  05-005576

Amount:  $28,348.30

 

  g. Date:    May 9, 2005

File Number:  05-005575

Amount:  $34,208.81

 

  h. Date:    May 31, 2005

File Number:  05-006026

Amount:  $19,411.46

 

  i. Date:    August 18, 2005

File Number:  05-009394

Amount:  $42,552.92

 

  j. Date:    August 18, 2005

File Number:  05-009393

Amount:  $36,701.81



--------------------------------------------------------------------------------

  k. Date:    August 18, 2005

File Number:  05-009392

Amount:  $35,729.09

 

  l. Date:    August 18, 2005

File Number:  05-009391

Amount:  $50,868.57

 

  m. Date:  August 18, 2005

File Number:  05-009390

Amount:  $54,094.97

 

  n. Date:    August 3, 2005

File Number:  05-008813

Amount:  $93,568.47

 

  o. Date:    June 16, 2005

File Number:  05-006876

Amount:  $17,014.33

21.  Liens represented by that UCC-1 financing statement, filed October 2, 2008
in the office of the Secretary of State of Pennsylvania (File #2008100301867),
in favor of CIT Technology Financing Services I LLC with respect to certain
leased equipment of Delaney Telecom, Inc.

22.  Liens represented by that UCC-1 financing statement, filed May 15, 2008 in
the office of the Secretary of State of California (File #08-7158463678), in
favor of General Electric Capital Corporation with respect to certain leased
equipment of DESIGNet, Inc.

23.  Liens represented by that UCC-1 financing statement, filed March 26, 2007
in the office of the Secretary of State of Ohio (File #OH00113246743), in favor
of Dell Financial Services, L.P. with respect to certain leased equipment of
LOGOS Communications Systems, Inc.

24.  Liens represented by that UCC-1 financing statement, filed May 18, 2007 in
the office of the Secretary of State of Ohio (File #OH00115315732), in favor of
Dell Financial Services, L.P. with respect to certain leased equipment of LOGOS
Communications Systems, Inc.

25.  Liens represented by that UCC-1 financing statement, filed July 11, 2008 in
the office of the Secretary of State of Ohio (File #OH00128162994), in favor of
US Bancorp with respect to certain leased equipment of LOGOS Communications
Systems, Inc.

26.  Liens represented by that UCC-1 financing statement, filed June 2, 2010 in
the office of the Secretary of State of Ohio (File #OH00142648164), in favor of
Dell Financial Services, L.L.C. with respect to certain leased equipment of
LOGOS Communications Systems, Inc.

27.  Liens represented by that UCC-1 financing statement, filed June 29, 2004
(continued on June 24, 2009) in the office of the Secretary of State of North
Carolina (File #20040065309M), in favor of Cisco Systems Capital Corporation
with respect to certain leased equipment of Network Communications Technologies,
Inc.



--------------------------------------------------------------------------------

28.  Liens represented by that UCC-1 financing statement, filed July 21, 2006
(continued on June 7, 2011) in the office of the Secretary of State of North
Carolina (File #20060071409M), in favor of NMHG Financial Services, Inc. with
respect to certain leased equipment of Network Communications Technologies, Inc.

29.  Liens represented by that UCC-1 financing statement, filed August 26, 2008
in the office of the Secretary of State of North Carolina (File #20080077749F),
in favor of Springs Leasing Corporation with respect to certain leased equipment
of Network Communications Technologies, Inc.

30.  Liens represented by that UCC-1 financing statement, filed December 23,
2008 in the office of the Secretary of State of Delaware (File #84268551), in
favor of Fujitsu Network Communications, Inc. with respect to certain equipment
of NextiraOne Federal, LLC.

31.  Liens represented by that UCC-1 financing statement, filed July 23, 2009 in
the office of the Secretary of State of Delaware (File #92364963), in favor of
Fujitsu Network Communications, Inc. with respect to certain equipment of
NextiraOne Federal, LLC.

32.  Liens represented by that UCC-1 financing statement, filed August 26, 2003
(continued on March 25, 2008) in the office of the Secretary of State of
Delaware (File #32208240), in favor of General Electric Capital Corporation with
respect to certain leased equipment of NextiraOne, LLC.

33.  Liens represented by that UCC-1 financing statement, filed August 26, 2003
(continued on March 25, 2008) in the office of the Secretary of State of
Delaware (File #32208257), in favor of General Electric Capital Corporation with
respect to certain leased equipment of NextiraOne, LLC.

34.  Liens represented by that UCC-1 financing statement, filed April 19, 2000
(continued on February 18, 2005 and January 5, 2010) in the office of the
Secretary of State of Minnesota (File #2220549), in favor of Fleet Business
Credit Corporation with respect to certain receivables related to product
rentals and/or service agreements, leases, installment sales contracts or other
chattel paper assigned by Norstan Communications, Inc. to Fleet Business Credit
Corporation.

35.  Liens represented by that UCC-1 financing statement, filed October 3, 2007
in the office of the Secretary of State of Minnesota (File #200718450972), in
favor of Hewlett Packard Financial Services Company with respect to certain
equipment which Hewlett Packard Financial Services Company has leased or
financed to Norstan Communications, Inc.

36.  Liens represented by that UCC-1 financing statement, filed August 19, 2011
in the office of the Secretary of State of Minnesota (File #201125283925), in
favor of Mitel with respect to Proceeds, Accounts Receivable and Contract Rights
pertaining to Inventory acquired from Mitel by Norstan Communications, Inc.

37.  Liens represented by that UCC-1 financing statement, filed April 17, 2006
(continued on April 12, 2011) in the office of the Secretary of State of
Illinois (File #010863279000), in favor of Bank of the West - Equipment Leasing
with respect to certain equipment of Nortech Telecommunications Inc.

38.  Liens represented by that UCC-1 financing statement, filed March 17, 2005
(continued on December 9, 2009) in the office of the Secretary of State of New
York (File #200503175230310), in favor of Ingram Micro Inc. with respect to all
Equipment, Inventory, Accounts and Chattel



--------------------------------------------------------------------------------

Paper and all Proceeds and Products thereof of Nu-Vision Technologies, Inc. and
Nu-Vision Technologies, LLC.

39.  Liens represented by that UCC-1 financing statement, filed December 5, 2011
in the office of the Secretary of State of New York (File #201112050646111), in
favor of Mitel with respect to Proceeds, Accounts Receivable and Contract Rights
pertaining to Inventory acquired from Mitel by Nu-Vision Technologies, Inc. and
Nu-Vision Technologies, LLC.

40.  Liens represented by that UCC-1 financing statement, filed May 5, 2009 in
the office of the Secretary of State of Maryland (File #0000000181369495), in
favor of Tandberg, Inc. with respect to any accounts receivable resulting from
the sale and/or installation of equipment (collectively, the “Accounts
Receivable”) in which the account debtor is Kaiser Permanente Insurance Company
(“Kaiser Permanente”), any entity that is directly or indirectly owned or
controlled by Kaiser Permanente, any entity that directly or indirectly owns or
controls Kaiser Permanente, and any entity that is under common ownership or
control with Kaiser Permanente, including all general intangibles resulting or
arising from or related thereto, any security interest securing such Accounts
Receivable, any right to payment under a letter of credit through which any such
Accounts Receivable are to be paid, any promissory note, bill of exchange or
other instrument evidencing or issued in place of such Accounts Receivable or
pursuant to which any such Accounts Receivable are to be paid and any proceeds
arising therefrom or related thereto, of PS Technologies, LLC.

41.  Liens represented by that UCC-1 financing statement, filed October 27, 2008
in the office of the Secretary of State of Alabama (File #08-0682099), in favor
of Mitel with respect to Proceeds, Accounts Receivable and Contract Rights
pertaining to Inventory acquired from Mitel by UCI Communications LLC.

42.  Liens represented by that UCC-1 financing statement, filed June 13, 2003
(continued on February 22, 2008) in the office of the Secretary of State of
South Carolina (File #030613-1111566), in favor of NEC Unified Solutions, Inc.,
with respect to Inventory, Accounts, Proceeds, Chattel Paper, Contract Rights
and Customer Lists concerning or relating to (1) Telecommunications products of
any type, data processing equipment of any type, storage and retrieval equipment
or peripheral equipment of any type manufactured or supplied by NEC Corporation,
NEC Unified Solutions, Inc. or any of their affiliates or (2) the sale, lease,
installation, servicing, repair, or maintenance of such products or equipment of
UCI Communications LLC.

43.  Liens represented by that UCC-1 financing statement, filed October 9, 2007
in the office of the Secretary of State of South Carolina (File
#071009-1040417), in favor of Ervin Leasing Company with respect to certain
leased equipment of UCI Communications LLC.

44.  Liens represented by that UCC-1 financing statement, filed November 9, 2007
in the office of the Secretary of State of South Carolina (File
#071109-1037071), in favor of Ervin Leasing Company with respect to certain
leased equipment of UCI Communications LLC.

45.  Liens represented by that UCC-1 financing statement, filed October 19, 2009
in the office of the Secretary of State of Minnesota (File #200917738974), in
favor of Mitel with respect to Proceeds, Accounts Receivable and Contract Rights
pertaining to Inventory acquired from Mitel by Vibes Technologies, Inc.



--------------------------------------------------------------------------------

46.  Liens represented by that UCC-1 financing statement, filed August 3, 2004
(continued on March 30, 2009) in the office of the Secretary of State of Texas
(File #04-0077246050), in favor of JPMorgan Chase Bank, N.A. with respect to all
collateral of ACS Dataline, LP. As no obligations are due or owing to JPMorgan
Chase Bank, N.A. by ACS Dataline, LP, ACS Dataline, LP has made demand under UCC
9-513(c) for JPMorgan Chase Bank, N.A. to remove such Liens.

47.  Liens represented by that UCC-1 financing statement, filed August 3, 2004
(continued on March 30, 2009) in the office of the Secretary of State of
Delaware (File #42231449), in favor of JPMorgan Chase Bank, N.A. with respect to
all collateral of ACS Investors, LLC. As no obligations are due or owing to
JPMorgan Chase Bank, N.A. by ACS Investors, LLC, ACS Investors, LLC has made
demand under UCC 9-513(c) for JPMorgan Chase Bank, N.A. to remove such Liens.

48.  Liens represented by that UCC-1 financing statement, filed February 27,
2002 (continued on September 30, 2011) in the office of the Secretary of State
of Oregon (File #579258), in favor of JPMorgan Chase Bank, N.A. with respect to
all collateral of ACS Dataline of the Northwest, Inc. As no obligations are due
or owing to JPMorgan Chase Bank, N.A. by ACS Dataline of the Northwest, Inc.,
ACS Dataline of the Northwest, Inc. has made demand under UCC 9-513(c) for
JPMorgan Chase Bank, N.A. to remove such Liens.

49.  Liens in favor of NEC Unified Solutions, Inc. and its affiliates
(collectively, “NEC”) pursuant to that National Associate Agreement by and
between NEC Unified Solutions, Inc. and Black Box Network Services, Inc. -
Government Solutions commencing October 11, 2006 with respect to products
purchased from NEC along with the proceeds of the sale, lease, installation,
service, repair or maintenance of such products, contract rights related to the
sale or lease of such products and the list of customers to whom such products
or services have been sold or leased.

50.  Liens in favor of NEC Canada, Inc. and its affiliates pursuant to that
National Associate Agreement by and between NEC Canada, Inc. and Norstan Canada,
Ltd. d/b/a Black Box Network Services commencing October 2011 with respect to
products purchased from NEC Canada, Inc. (and any accretions, substitutions,
replacements, additions and accessions thereto) along with the proceeds of the
sale, lease, installation, service, repair or maintenance of such products,
contract rights related to the sale or lease of such products and the list of
customers to whom such products or services have been sold or leased.



--------------------------------------------------------------------------------

SCHEDULE 7.06

EXISTING INDEBTEDNESS

(in thousands, as of December 31, 2011)

 

  1. $173,560 under the Existing Credit Agreement.

 

  2. $656 pursuant to leases.

 

  3. Three-year floating-to-fixed interest-rate swap, with an effective date of
July 27, 2009, that is based on a 3-month LIBOR rate versus a 2.28% fixed rate
and has a notional value of $100 million (which reduced to $50 million on
July 27, 2011).

 

  4. One-year floating-to-fixed interest-rate swap, with an effective date of
July 26, 2011, that is based on a 3-month LIBOR rate versus a 0.58% fixed rate
and has a notional value of $75 million.

 

  5. Three-year floating-to-fixed interest-rate swap, with an effective start
date of July 26, 2012, that is based on a 3-month LIBOR rate versus a 1.25%
fixed rate and has a notional value of $125 million.